Execution Version

_____________________________________________________________________________


LOAN, GUARANTY AND SECURITY AGREEMENT
Dated as of March 31, 2014


_____________________________________________________________________________


PARAMETRIC SOUND CORPORATION,
as a US Borrower and a UK Guarantor


VOYETRA TURTLE BEACH, INC.,
as a US Borrower and a UK Guarantor


TURTLE BEACH EUROPE LIMITED,
as UK Borrower


PSC LICENSING CORP.,
as a US Guarantor and a UK Guarantor


and


VTB HOLDINGS, INC.,
as a US Guarantor and a UK Guarantor


 



BANK OF AMERICA, N.A.,
as Agent, Sole Lead Arranger and Sole Bookrunner


______________________________________________________________________________












--------------------------------------------------------------------------------

 

Table of Contents
 
 
 
 
Page


SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1


 
1.1
Definitions
1


 
1.2
Accounting Terms
36


 
1.3
Uniform Commercial Code
36


 
1.4
Certain Matters of Construction
36


 
1.5
Currency Equivalents.
37


SECTION 2.
CREDIT FACILITIES
37


 
2.1
Revolver Commitment
37


 
2.2
[Reserved]
40


 
2.3
Letter of Credit Facility
40


SECTION 3.
INTEREST, FEES AND CHARGES
43


 
3.1
Interest
43


 
3.2
Fees
45


 
3.3
Computation of Interest, Fees, Yield Protection
46


 
3.4
Reimbursement Obligations
46


 
3.5
Illegality
47


 
3.6
Inability to Determine Rates
47


 
3.7
Increased Costs; Capital Adequacy
47


 
3.8
Mitigation
48


 
3.9
Funding Losses
49


 
3.10
Maximum Interest
49


SECTION 4.
REVOLVER LOAN ADMINISTRATION
49


 
4.1
Manner of Borrowing and Funding Revolver Loans
49


 
4.2
Defaulting Lender
51


 
4.3
Number and Amount of Interest Period Loans; Determination of Rate
52


 
4.4
Borrower Agent
52


 
4.5
One Obligation
52


 
4.6
Effect of Termination
52


SECTION 5.
PAYMENTS
53


 
5.1
General Payment Provisions
53


 
5.2
Repayment of Revolver Loans
53


 
5.3
[Reserved]
53


 
5.4
Payment of Other Obligations
53


 
5.5
Marshaling; Payments Set Aside
53


 
5.6
Application and Allocation of Payments
53


 
5.7
Dominion Account
55


 
5.8
Account Stated
56


 
5.9
Taxes
56


 
5.10
Lender Tax Information
58


 
5.11
Nature and Extent of Each US Borrower’s Liability
59


 
5.12
United Kingdom Tax Matters
61


SECTION 6.
CONDITIONS PRECEDENT
66




(i)

--------------------------------------------------------------------------------

 

 
6.1
Conditions Precedent to Initial Revolver Loans
66


 
6.2
Conditions Precedent to All Credit Extensions
68


 
6.3
Post-Closing Date Conditions
69


SECTION 7.
COLLATERAL
70


 
7.1
Grant of Security Interest in US Collateral
70


 
7.2
Lien on Deposit Accounts; Cash Collateral
71


 
7.3
Real Estate Collateral
71


 
7.4
Other Collateral
71


 
7.5
Limitations
71


 
7.6
Further Assurances
71


 
7.7
Foreign Subsidiary Stock
72


SECTION 8.
COLLATERAL ADMINISTRATION
72


 
8.1
Borrowing Base Certificates
72


 
8.2
Accounts
72


 
8.3
Inventory
73


 
8.4
Equipment
74


 
8.5
Deposit Accounts
74


 
8.6
Administration of Equity Interests and Instruments
74


 
8.7
Administration of Investment Property
75


 
8.8
Administration of Letter of Credit Rights
76


 
8.9
General Provisions
76


 
8.10
Power of Attorney
78


SECTION 9.
REPRESENTATIONS AND WARRANTIES
78


 
9.1
General Representations and Warranties
78


 
9.2
Complete Disclosure
84


 
9.3
Existing Subordinated Debt
84


SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
84


 
10.1
Affirmative Covenants
84


 
10.2
Negative Covenants
87


 
10.3
Financial Covenants
93


SECTION 11.
GUARANTY
93


 
11.1
Guaranty by US Guarantors
93


 
11.2
Guaranty by UK Guarantors
93


 
11.3
Evidence of Debt
94


 
11.4
No Setoff or Deductions; Taxes; Payments
95


 
11.5
Rights of Lender
95


 
11.6
Certain Waivers
95


 
11.7
Obligations Independent
96


 
11.8
Subrogation
96


 
11.9
Termination; Reinstatement
96


 
11.10
Subordination
96


 
11.11
Stay of Acceleration
96


 
11.12
Miscellaneous
96


 
11.13
Condition of Borrowers
97




(ii)

--------------------------------------------------------------------------------

 

 
11.14
Setoff
97


 
11.15
Representations and Warranties
97


 
11.16
Additional Guarantor Waivers and Agreements
97


SECTION 12.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
98


 
12.1
Events of Default
98


 
12.2
Remedies upon Default
100


 
12.3
License
100


 
12.4
Setoff
100


 
12.5
Remedies Cumulative; No Waiver.
101


SECTION 13.
AGENT
101


 
13.1
Appointment, Authority and Duties of Agent
101


 
13.2
Agreements Regarding Collateral and Borrower Materials
103


 
13.3
Reliance By Agent
104


 
13.4
Action Upon Default
104


 
13.5
Ratable Sharing
104


 
13.6
Indemnification
104


 
13.7
Limitation on Responsibilities of Agent
104


 
13.8
Successor Agent and Co-Agents
105


 
13.9
Due Diligence and Non-Reliance
105


 
13.10
Remittance of Payments and Collections
106


 
13.11
Individual Capacities
106


 
13.12
Titles
106


 
13.13
Bank Product Providers
106


 
13.14
No Third Party Beneficiaries
107


SECTION 14.
 
BENEFIT OF AGREEMENT; ASSIGNMENTS
107


 
14.1
Successors and Assigns
107


 
14.2
Participations
107


 
14.3
Assignments
108


 
14.4
Replacement of Certain Lenders
109


 
14.5
Register
109


SECTION 15.
MISCELLANEOUS
109


 
15.1
Consents, Amendments and Waivers
109


 
15.2
Indemnity
110


 
15.3
Notices and Communications
110


 
15.4
Performance of Obligors’ Obligations
111


 
15.5
Credit Inquiries
111


 
15.6
Severability
111


 
15.7
Cumulative Effect; Conflict of Terms
112


 
15.8
Counterparts; Execution
112


 
15.9
Entire Agreement
112


 
15.10
Relationship with Lenders
112


 
15.11
No Advisory or Fiduciary Responsibility
112


 
15.12
Confidentiality
113


 
15.13
Reserved
113




(iii)

--------------------------------------------------------------------------------

 

 
15.14
GOVERNING LAW
113


 
15.15
Consent to Forum
113


 
15.16
Waivers by Obligors
114


 
15.17
Patriot Act Notice
114


 
15.18
NO ORAL AGREEMENT
115






(iv)

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Assignment and Acceptance
Exhibit B
Assignment Notice
 
 
Schedule 1.1
Commitments of Lenders
Schedule 1.1C
Eligible Inventory
Schedule 1.1S
Equity Interest Holders
Schedule 8.5
Deposit Accounts
Schedule 8.6.1
Equity Interests
Schedule 8.6.2
Debt Securities Instruments
Schedule 8.8
Letters of Credit
Schedule 8.9.1
Location of Collateral
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.11
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
Environmental Matters
Schedule 9.1.15
Restrictive Agreements
Schedule 9.1.16
Litigation
Schedule 9.1.18
Pension Plans
Schedule 9.1.20
Labor Contracts
Schedule 10.2.2
Existing Liens
Schedule 10.2.17
Existing Affiliate Transactions


(i)

--------------------------------------------------------------------------------

 

LOAN, GUARANTY AND SECURITY AGREEMENT
THIS LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), is dated as of
March 31, 2014, among PARAMETRIC SOUND CORPORATION, a Nevada corporation
(“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware corporation (“Voyetra”;
and together with Parametric, individually “US Borrower,” and individually and
collectively, jointly and severally, “US Borrowers”), TURTLE BEACH EUROPE
LIMITED, a company limited by shares and incorporated in England and Wales with
company number 03819186 (“Turtle Beach,” also referred to hereinafter as “UK
Borrower”; and together with US Borrowers, individually “Borrower” and
individually and collectively, “Borrowers”), PSC LICENSING CORP., a California
corporation (“PSC”), VTB HOLDINGS, INC., a Delaware corporation (“VTB”; and
together with PSC, individually a “US Guarantor” and individually and
collectively, jointly and severally, “US Guarantors”; and together with US
Borrowers, individually a “UK Guarantor” and individually and collectively,
jointly and severally, “UK Guarantors”; UK Guarantors and US Guarantors,
individually a “Guarantor,” and individually and collectively, “Guarantors”);
the financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent collateral agent and security trustee for Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
and BANK OF AMERICA, N.A. as sole lead arranger and sole book runner for the
Lenders.
R E C I T A L S:
Each Borrower has requested that Lenders provide a credit facility to such
Borrower. Lenders are willing to provide the credit facilities on the terms and
conditions set forth in this Agreement.
Each Guarantor will derive substantial direct or indirect commercial benefit
from the credit facilities provided for in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.DEFINITIONS; RULES OF CONSTRUCTION
1.1    Definitions. As used herein, the following terms have the meanings set
forth below:
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, amalgamation, consolidation or combination of a Borrower
or Subsidiary with another Person.
Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

-1-

--------------------------------------------------------------------------------

 

Agent: as defined in the preamble to this Agreement.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
branches, agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement Currency: as defined in Section 1.5.
Allocable Amount: as defined in Section 5.11.3(b).
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Margin: the margin set forth below, as determined by the Fixed Charge
Coverage Ratio for the last Fiscal Quarter:
Level


Fixed Charge Coverage Ratio


US Base Rate Loans


US LIBOR Loans


UK Base Rate Loans


UK LIBOR Loans


I
< 1.10:1.00
1.50%
2.50%
2.50%
2.50%
II
> 1.10:1.00 < 1.25:1.00
1.25%
2.25%
2.25%
2.25%
III
> 1.25:1.00
1.00%
2.00%
2.00%
2.00%
 
 
 
 
 
 

Until September 30, 2014, margins shall be determined as if Level I were
applicable. Thereafter, margins shall be subject to increase or decrease on the
first day of the calendar month following each Fiscal Quarter end. If Agent is
unable to calculate Fixed Charge Coverage Ratio for a Fiscal Quarter due to
Borrowers’ failure to deliver any financial statement when required hereunder,
then, at the option of Agent or Required Lenders, margins shall be determined as
if Level I were applicable until the first day of the calendar month following
its receipt.
Applicable Time Zone: for borrowings under, and payments due by Borrowers or
Lenders on (a) US Revolver Loans, Pacific time, and (b) UK Revolver Loans,
London time.
Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

-2-

--------------------------------------------------------------------------------

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.
Available Currency: (i) in the case of a US Borrower, Dollars, and (ii) in the
case of UK Borrower, Sterling, Euro and Dollars.
Availability: the sum of US Availability and UK Availability.
Availability Block: $4,000,000, which amount shall be reduced to $0 upon the
termination of the FILO Period if no Default or Event of Default exists at such
time.
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches, agents and attorneys.
Bank Product: US Bank Product or UK Bank Product, as the context requires.
Bank Product Reserve: US Bank Product Reserve or UK Bank Product Reserve, as the
context requires.
Bankruptcy Code: Title 11 of the United States Code.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
Borrower or Borrowers: as defined in the preamble to this Agreement.
Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as other Reports and information provided by
Agent to Lenders.
Borrowing: a group of Revolver Loans that are made or converted together on the
same day and have the same interest option and, if applicable, Interest Period.
Borrowing Base: the US Borrowing Base or the UK Borrowing Base, as the context
requires.
Borrowing Base Certificate: a US Borrowing Base Certificate or a UK Borrowing
Base Certificate, as the context requires.
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California (or, if such day relates to (a) any UK
Revolver Loan or UK Lender, any day on which commercial banks are authorized to

-3-

--------------------------------------------------------------------------------

 

close under the laws of, or are in fact closed in, London, or (b) any Revolver
Loan denominated in Euro, any day which is not a TARGET Day.
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year; provided, however, that Capital Expenditures shall not include any
such expenditures that are: (a) made with the proceeds of any contribution of
capital to Parametric or sale or issuance by Parametric of Equity Interests
which are substantially contemporaneously used for the making of such Capital
Expenditure; (b) Permitted Acquisitions or incurred by any Person acquired in
any Permitted Acquisition prior to (but not in anticipation of) the closing of
such Permitted Acquisition; (c) made with net proceeds of the sale or other
disposition (including by casualty or condemnation) or a capital asset
reinvested in assets to the extent such reinvestment is commenced within 180
days and completed within 270 days of the date of such sale or disposition; or
(d) financed with Debt permitted pursuant to Section 10.2.1.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder. “Cash Collateralization” has a
correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.
Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

-4-

--------------------------------------------------------------------------------

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.
Change of Control: (a) At any time during the period commencing on the Closing
Date and ending 3 months after the consummation of a Liquidity Event, Sponsor
ceases to own and control, beneficially and of record, directly or indirectly,
at least 20% of the Voting Equity Interests of Parametric; (b) at any time after
3 months have passed since the consummation of a Liquidity Event, any Person
other than the Specified Closing Date Holders owns or control 20% or more of the
Voting Equity Interests of Parametric; (c) Parametric ceases to own and control,
beneficially and of record, directly or indirectly, (x) 100% of the outstanding
Voting Equity Interests (other than the Series B Preferred Stock as in effect on
the Closing Date) of Voyetra and (y) 100% of the Voting Equity Interests of its
other direct or indirect Subsidiaries; (d) a change in the majority of directors
of Parametric during any 24 month period, unless approved by the majority of
directors serving at the beginning of such period; or (d) the sale or transfer
of all or substantially all assets of a Borrower, except to another Borrower.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any
Revolver Loans, Letters of Credit, Loan Documents, Borrower Materials, or the
use thereof or transactions relating thereto, (b) any action taken or omitted in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986.
Collateral: the US Collateral and the UK Collateral, as the context requires.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify compliance with Section 10.3.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”)

-5-

--------------------------------------------------------------------------------

 

of another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
Contribution Notice: a contribution notice issued by the Pensions Regulator
under Section 38 or Section 47 of the Pensions Act 2004 (UK).
Covenant Trigger Period: the period (a) commencing on the day that (i) an Event
of Default occurs, or (ii) Availability is less than 12.5% of the Revolver
Commitments on such date or US Availability is less than 12.5% of the US
Revolver Commitments on such date; and (b) continuing until, during each of the
preceding 30 consecutive days, (i) no Event of Default has existed,
(ii) Availability has been greater than 12.5% of the Revolver Commitments, and
(iii) US Availability has been greater than 12.5% of the US Revolver
Commitments; provided, that no Covenant Trigger Period shall occur during the
FILO Period so long as the Availability Block is in effect and no Default or
Event of Default exists.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations (including the
Guaranteed Obligations); (c) all reimbursement obligations in connection with
letters of credit issued for the account of such Person; and (d) in the case of
a Borrower, the applicable Obligations. The Debt of a Person shall include any
recourse Debt of any partnership in which such Person is a general partner or
joint venturer.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% per annum plus the interest rate otherwise
applicable thereto.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within

-6-

--------------------------------------------------------------------------------

 

the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements.
Deposit Account Control Agreement: a control agreement reasonably satisfactory
to Agent executed by an institution maintaining a Deposit Account or a
Securities Account for an Obligor, to perfect Agent’s Lien on such account or
its equivalent in any applicable jurisdiction (including, without limitation,
any notice and acknowledgment of any Lien granted over such account pursuant to
a UK Security Agreement).
Designated Jurisdiction: any country or territory that is the subject of any
Sanction.
Dilution Percent: with respect to any Borrower, the percent, determined for such
Borrower’s most recent Fiscal Quarter, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts of such Borrower, divided by (b) gross
sales of such Borrower.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.
Dollar Equivalent: at any time, (i) with respect to any amount denominated in
Dollars, such amount, and (ii) with respect to any amount denominated in any
other currency, the amount of Dollars that Agent determines (which determination
shall be conclusive and binding absent manifest error) would be necessary to be
sold on such date at the applicable Exchange Rate to obtain the stated amount of
the other currency.
Dollars or $: lawful money of the US.
Dominion Account: a separate special account established by each Borrower at
Bank of America (including its London branch, as regards UK Borrower) or another
bank acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes.
EBITDA means, for any period, the sum, for Parametric and its Subsidiaries
(determined on a consolidated basis in accordance with GAAP) of the following
(for such period):
(a) consolidated net income, excluding (i) earnings or losses of any Person in
which such Person has an ownership interest (other than Subsidiaries of such
Person), except to the extent received by such Person in a cash distribution,
(ii) unrealized non-cash gains and unrealized non-cash losses with respect to
obligations under Hedging Agreements for such period and (iii) non-cash gains
and non-cash losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period; plus
(b) to the extent deducted in determining consolidated net income, the sum of:
(i) any provision for cash income tax expense and cash interest expense;
(ii) depreciation and amortization, including, without duplication, to the
extent not included in interest expense, cash amortization of transaction and
financing fees and expenses; (iii) non-cash deferred compensation, stock option
or employee benefits-based and other equity-based compensation expenses;
(iv) reasonable and customary documented third-party fees, costs and expenses in
connection with any Permitted Acquisition to the extent permitted by this
Agreement and not exceeding $3,000,000 during any 12 month period or $5,000,000
in the aggregate after the Closing Date; (v) non-cash charges or amounts
recorded in connection with purchase accounting under Statement of Financial
Accounting Standards 14l(r) (including any applicable to future Permitted
Acquisitions; (vi) non-cash purchase accounting adjustments relating to the
writedown of deferred revenue (whether billed or

-7-

--------------------------------------------------------------------------------

 

unbilled) that are the result of accounting for any acquisition;
(vii) reasonable and customary debt discounts and debt issuance costs, fees,
charges and commissions, in each case incurred in connection with Debt permitted
to be incurred hereunder, (viii) the Permitted Earnout Payment to the extent
paid, and (ix) fees, charges and expenses incurred in connection with the
consummation of the merger of Paris Acquisition Corp. with and into VTB
Holdings, Inc., a Delaware corporation; plus or minus
(c) to the extent used in determining consolidated net income (i) other non-cash
losses (or gains) (to the extent not relating to or resulting in any cash
expense or charge in any future period), (ii) losses (or gains) from Asset
Dispositions (excluding sales, expenses or losses related to current assets),
(iii) costs and expenses in connection with the preparation, negotiation and
execution of this Agreement and the other Loan Documents and (iv) any
extraordinary, one-time, unusual or non-recurring items approved by the Agent in
its reasonable discretion
provided, that (i) the EBITDA of any Subsidiary acquired pursuant to a Permitted
Acquisition during such period shall be, so long as such EBITDA is either
validated by audited financial statements or a third party due diligence report,
in either case, in a manner acceptable to the Agent, included on a pro forma
basis for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Debt in connection therewith occurred as of the
first day of such period, and giving effect to pro forma adjustments acceptable
to the Agent (which may include cost savings and synergies that are, in each
case, factually supportable, expected to be realized within the twelve months
following the applicable Permitted Acquisition, and are expected to have a
continuing impact) which are directly attributable to such proposed Permitted
Acquisition) and (ii) the EBITDA of any Person or line of business sold or
otherwise disposed of by the Borrower or any Subsidiary during such period shall
be excluded for such period (assuming the consummation of such sale or other
disposition and the repayment of any Debt in connection therewith occurred as of
the first day of such period.
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars (or payable in
Dollars, Euros or Sterling, if owing to a UK Borrower) and is deemed by Agent,
in its Permitted Discretion, to be an Eligible Account. Without limiting the
foregoing, no Account shall be an Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date;
(b) 50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;
(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
15% of the aggregate Eligible Accounts (or 50% with respect to Accounts owed by
Gamestop and 25% with respect to Accounts owed by Target, Best Buy, Amazon,
Walmart and Solutions 2 Go, Inc. (Canada), such higher percentage as Agent may
establish for such or any other Account Debtor from time to time);
(d) it does not conform with a covenant or representation herein;
(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);
(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs,

-8-

--------------------------------------------------------------------------------

 

is not Solvent, or is subject to Sanctions or any specially designated nationals
list maintained by OFAC; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process;
(g) (i) with respect to a US Borrower, the Account Debtor is organized or has
its principal offices or assets outside the United States or Canada, unless the
Account Debtor is supported by a letter of credit (delivered to and directly
drawable by Agent) or credit insurance satisfactory in all respects to Agent,
and (ii) with respect to UK Borrower, the Account Debtor is organized or has its
principal offices or assets outside of England and Wales other than a UK
Eligible Foreign Account;
(h) it is owing by a Governmental Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the federal Assignment of
Claims Act;
(i) it is not subject to a duly perfected Lien (in the case of Eligible UK
Accounts, expressed as a fixed charge) in favor of Agent or is subject to any
other Lien;
(j) the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;
(l) its payment has been extended or the Account Debtor has made a partial
payment;
(m) it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale or return, sale on approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes;
(n) it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.
Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) a financial institution approved by US Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within five Business Days after notice of the
proposed assignment) and Agent that extends revolving credit facilities of this
type in its ordinary course of business; (c) if such person is to hold any UK
Revolver Commitments, such person is at all times, other than during any Event
of Default, a Qualifying Lender, and (d) during an Event of Default, any Person
acceptable to Agent in its discretion.
Eligible Inventory: Inventory owned by a US Borrower or UK Borrower, as
applicable, that Agent, in its Permitted Discretion, deems to be Eligible
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it
(a) is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies;

-9-

--------------------------------------------------------------------------------

 

(b) is not held on consignment, nor subject to retention of title or similar
arrangements nor subject to any deposit or down payment;
(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale;
(d) is not slow-moving, perishable, obsolete or unmerchantable, and does not
constitute returned or repossessed goods;
(e) meets all standards imposed by any Governmental Authority, has not been
acquired from an entity subject to Sanctions or any specially designated
nationals list maintained by OFAC, and does not constitute hazardous materials
under any Environmental Law;
(f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected Lien, and no other Lien (other than
Permitted Liens);
(h) is within the continental United States, Canada or any jurisdiction listed
on Schedule 1.1C, is not in transit except for Eligible US In-Transit Inventory
and Eligible UK In-Transit Inventory, and is not consigned to any Person;
(i) is not subject to any warehouse receipt or negotiable Document;
(j) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver or has otherwise waived such requirement
(the parties acknowledge that such requirement has been waived with respect to
Licenses set forth on Schedule 9.1.11 as of the Closing Date);
(k) is not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established; and
(l) is reflected in the details of a current perpetual inventory report.
Eligible UK Accounts: Eligible Accounts owing to UK Borrower.
Eligible UK In-Transit Inventory: Inventory owned by a UK Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from with
respect to a UK Revolver Loan, a foreign location to a location of the
applicable UK Borrower within the United Kingdom that Agent, in its Permitted
Discretion, deems to be Eligible UK In-Transit Inventory. Without limiting the
foregoing, no Inventory shall be Eligible UK In-Transit Inventory unless it
(a) is subject to a negotiable Document showing Agent (or, with the consent of
Agent, the UK Borrower) as consignee, which Document is in the possession of
Agent or such other Person as Agent shall approve; (b) is fully insured in a
manner satisfactory to Agent; (c) is not sold by a vendor that has a right to
reclaim, divert shipment of, repossess, stop delivery, claim any reservation of
title or otherwise assert Lien rights against the Inventory, or with respect to
whom UK Borrower is in default of any obligations; (d) is subject to purchase
orders and other sale documentation satisfactory to Agent, and title has passed
to UK Borrower; (e) is shipped by a common carrier that is not affiliated with
the vendor and is not subject to Sanctions or any specially designated nationals
list maintained by OFAC; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.

-10-

--------------------------------------------------------------------------------

 

Eligible UK Inventory: Eligible Inventory of UK Borrower.
Eligible US Accounts: Eligible Accounts owing to a US Borrower.
Eligible US In-Transit Inventory: Inventory owned by a US Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from with
respect to a US Revolver Loan, a foreign location to a location of the
applicable US Borrower within the United States that Agent, in its Permitted
Discretion, deems to be Eligible US In-Transit Inventory. Without limiting the
foregoing, no Inventory shall be Eligible US In-Transit Inventory unless it
(a) is subject to a negotiable Document showing Agent (or, with the consent of
Agent, the applicable Borrower) as consignee, which Document is in the
possession of Agent or such other Person as Agent shall approve; (b) is fully
insured in a manner satisfactory to Agent; (c) is not sold by a vendor that has
a right to reclaim, divert shipment of, repossess, stop delivery, claim any
reservation of title or otherwise assert Lien rights against the Inventory, or
with respect to whom any Borrower is in default of any obligations; (d) is
subject to purchase orders and other sale documentation satisfactory to Agent,
and title has passed to the Borrower; (e) is shipped by a common carrier that is
not affiliated with the vendor and is not subject to Sanctions or any specially
designated nationals list maintained by OFAC; and (f) is being handled by a
customs broker, freight-forwarder or other handler that has delivered a Lien
Waiver.
Eligible US Inventory: Eligible Inventory of a US Borrower.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).
Environmental Agreement: an agreement of an Obligor to indemnify Agent and
Lenders from liability under Environmental Laws with respect to Real Estate
subject to a Mortgage.
Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA or similar foreign Governmental Authority)
or the protection or pollution of the environment, including CERCLA, RCRA , CWA
and other similar Applicable Laws of any foreign jurisdiction.
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.

-11-

--------------------------------------------------------------------------------

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan or a plan in critical or endangered status under the Code, ERISA
or the Pension Protection Act of 2006; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.
Euro or €: the lawful currency of the Participating Member States.
Event of Default: as defined in Section 12.
Exchange Rate: on any date, (i) with respect to Sterling in relation to Dollars,
the spot rate as quoted by Bank of America (acting through its London branch) at
its noon spot rate (in the Applicable Time Zone) at which Dollars are offered on
such date for Sterling, (ii) with respect to Dollars in relation to Sterling,
the spot rate as quoted by Bank of America (acting through its London branch) at
its noon spot rate (in the Applicable Time Zone) at which Sterling are offered
on such date for such Dollars, (iii) with respect to Euro in relation to
Dollars, the spot rate as quoted by Bank of America (acting through its London
branch) at its noon spot rate (in the Applicable Time Zone) at which Dollars are
offered on such date for Euro, and (iv) with respect to Dollars in relation to
Euro, the spot rate as quoted by Bank of America (acting through its London
branch) at its noon spot rate (in the Applicable Time Zone) at which Euro are
offered on such date for such Dollars.
Excluded Assets: (a) any lease, license, contract, property right or agreement
to which any Obligor is a party or any of its right or interests thereunder if
and only for so long as the grant of a security interest or Lien under this
Agreement (i) is prohibited by Applicable Law or would constitute or result in
the abandonment, invalidation or unenforceability of any right, title or
interest of such Obligor therein pursuant to Applicable Law, (ii) would require
the consent of third parties and such consent shall have not been obtained, or
(iii) would constitute or result in a breach, termination or default under any
such lease, license, contract, property right or agreement (in each case other
than to the extent that any such consent requirement or other term thereof would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction or any other Applicable Law or principles of
equity); provided that such lease, license, contract, property right or
agreement will be an Excluded Asset only to the extent and for so long as the
consequences specified above will result and will cease to be an Excluded Asset
and will become Collateral, immediately and automatically, at such time as such
consequences will no longer result; (b) deposit accounts used solely to fund
payroll, payroll Taxes and similar employment Taxes or employee benefits in the
Ordinary Course of Business; (c) any motor vehicles covered by a certificate of
title, together with any motor vehicle trailers, regardless of whether such
trailers may be covered by a certificate of title, and all spare parts and
accessories for such vehicles and trailers; and (d) all Excluded Equity
Interests.

-12-

--------------------------------------------------------------------------------

 

Excluded Equity Interests: solely in the case of any pledge of Equity Interests
of any Foreign Subsidiary of a US Borrower or a US Guarantor to secure any US
Obligations, any Equity Interests that are Voting Equity Interests of such
Foreign Subsidiary of a US Borrower or a US Guarantor in excess of 65% of the
outstanding Voting Equity Interests of such class.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient;
(a) Taxes imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes, in each case, (i) as a result of such
Recipient being organized under the laws of, or having its principal office (or,
in the case of any Lender, its applicable Lending Office) located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, US federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolver Loan or Revolver
Commitment pursuant to a law in effect on the date on which (i) such Lender
becomes a party hereto or, in the case of a Participant, acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by US
Borrower Agent under Section 14.4) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.9, amounts
with respect to such Taxes were payable to its assignor immediately prior to
such assignment or to the Lender immediately prior to its change in Lending
Office; (c) Taxes attributable to such Recipient’s failure to comply with
Section 5.10; and (d) any US federal withholding Taxes imposed under FATCA.
Existing Subordinated Debt: (a) the indebtedness of Voyetra (i) to Juergen Stark
in the original principal amount of $500,000 pursuant to that Subordinated
Promissory Note dated as of August 30, 2013, (ii) to SG VTB Holdings, LLC in the
original principal amount of $8,406,975 pursuant to that Subordinated Promissory
Note dated as of August 30, 2013, (iii) to Doornink Revocable Living Trust Dated
12/17/1996, as amended in the original principal amount of $1,003,025 pursuant
to that Subordinated Promissory Note dated as of August 30, 2013, and (iv) to SG
VTB Holdings, LLC in the original principal amount of $7,000,000 pursuant to
that Subordinated Promissory Note dated as of August 30, 2013, and (b) any
additional Subordinated Debt provided after the Closing Date by any of the
noteholders identified above.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees,

-13-

--------------------------------------------------------------------------------

 

Other Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ and auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.
FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.
Fee Letter: the fee letter agreement by and between Borrowers and Agent, dated
as of the Closing Date, as such letter agreement may be amended, restated,
supplemented or otherwise modified from time to time.
Financial Support Direction: a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004 (UK).
FILO Loan Rate: 5.00%.
FILO Period: the period commencing on the Closing Date and ending on the earlier
of (a) 120 days after the Closing Date, and (b) such other date as approved by
Agent in writing.
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year or March 31 of each year,
commencing on March 31, 2015.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parametric and Subsidiaries for the most recent four Fiscal Quarters, of
(a) EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans) and cash taxes paid, to (b) Fixed Charges.
Fixed Charges: the sum of cash interest expense, scheduled principal payments
made on Borrowed Money, Distributions made in cash, and the Permitted Earnout
Payment (other than to the extent the Permitted Earnout Payment is made using
proceeds of a Liquidity Event).
Floating Rate Loan: a US Base Rate Loan or a UK Base Rate Loan, as the context
requires.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Lender: any Lender that is not a US Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

-14-

--------------------------------------------------------------------------------

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, or a disregarded entity in a case in which
substantially all of such entity’s assets are comprised of one or more
“controlled foreign corporations” under Section 957 of the Code.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligations, (a) the full and cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral). No
Revolver Loans shall be deemed to have been paid in full unless all Revolver
Commitments related to such Revolver Loans have terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, provincial, state, local, municipal,
foreign or other governmental department agency, authority, body, commission,
board, bureau, court, tribunal, instrumentality, political subdivision, central
bank, or other entity or officer exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions for any governmental,
judicial, investigative, regulatory or self-regulatory authority, or a province
or territory thereof or a foreign entity or government (including the Financial
Conduct Authority, the Prudential Regulation Authority and any supra-national
bodies such as the European Union or European Central Bank).
Guaranteed Obligations: US Guaranteed Obligations or UK Guaranteed Obligations,
as the case may be.
Guarantors: as defined in the preamble to this Agreement and each other Person
that guarantees payment or performance of Obligations.
Guaranty: each guaranty or guarantee agreement executed by a Guarantor in favor
of Agent, including the guaranty provided pursuant to Section 11.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document; and (b) to the extent not otherwise described in clause
(a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a

-15-

--------------------------------------------------------------------------------

 

receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Intellectual Property: all intellectual Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Interest Period: as defined in Section 3.1.4.
Interest Period Loan: a US LIBOR Loan or a UK LIBOR Loan, as the context
requires.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.
IP Security Agreement: a trademark security agreement, a patent security
agreement, copyright security agreement, charge over intellectual property, or
equivalent agreement in the applicable jurisdiction, by and among one or more
Obligors and Agent, with such amendments or modifications as may be reasonably
approved by Agent.
IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America or any branch or Affiliate of Bank of America, or
any replacement issuer appointed pursuant to Section 2.3.4 (or Bank of America
acting through its London branch with respect to Letters of Credit requested by
UK Borrower).
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, branches, agents and attorneys.
Judgment Currency: as defined in Section 1.5.2.
LC Application: an application by a Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank
and Agent.
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.1 and 6.2; (b) after
giving effect to such issuance, (i) total LC Obligations do not exceed the
Letter of Credit Subline, (ii) no Overadvance exists, (iii) no US Overadvance
exists if the Requesting Borrower is a US Borrower, (iv) no UK Overadvance
exists if the Requesting Borrower is UK Borrower, (v) if Requesting Borrower is
a US Borrower and no US Revolver Loans are outstanding, the US

-16-

--------------------------------------------------------------------------------

 

LC Obligations do not exceed the US Borrowing Base, (vi) if Requesting Borrower
is UK Borrower and no UK Revolver Loans are outstanding, the UK LC Obligations
do not exceed the UK Borrowing Base; (c) the Letter of Credit and payments
thereunder are denominated in Dollars or other currency satisfactory to Issuing
Bank; and (d) the purpose and form of the proposed Letter of Credit are
satisfactory to Issuing Bank in its discretion.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the applicable Borrower or any other Person to
Issuing Bank or Agent in connection with any Letter of Credit.
LC Obligations: the US LC Obligations or the UK LC Obligations, as the context
requires.
LC Request: a request for issuance of a Letter of Credit, to be provided by the
applicable Borrower to Issuing Bank, in form satisfactory to Issuing Bank.
LC Reserve: the aggregate of all LC Obligations of the applicable Borrower,
other than those that have been Cash Collateralized by the applicable Borrower.
Lender Indemnitees: Each Lender and its officers, directors, employees,
Affiliates, branches, agents and attorneys.
Lenders: as defined in the preamble to this Agreement, including US Lenders, UK
Lenders, Agent in its capacity as a provider of Swingline Loans and any other
Person who hereafter becomes a “Lender” pursuant to an Assignment and
Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and US
Borrower Agent.
Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Issuing Bank for
the account or benefit of a Borrower or Affiliate of such Borrower.
Letter of Credit Subline: $5,000,000.
LIBOR: means, for any day in any month with respect to a Revolver Loan, the rate
per annum equal to (i) the ICE Benchmark Administration LIBOR Rate (ICE LIBOR)
(as publicised by any service which has been nominated by the ICE Benchmark
Administration as an authorised information vendor for the purpose of displaying
ICE LIBOR) at approximately 11:00 a.m. London time on the first Business Day of
that month for deposits in the relevant currency (for delivery on that day) with
a term of one month commencing two Business Days following such date of
determination and (ii) if such rate is not available at such time for any
reason, the rate per annum reasonably determined by the Agent to be the rate at
which deposits in such currency for delivery two Business Days following such
date of determination in same day funds in the approximate amount of the
Revolver Loan being made, continued or converted and with a term equal to one
month would be offered to the Agent’s London Branch by major banks in the
interbank market where its foreign currency and exchange operations are then
taking place at the date and time of the determination.
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

-17-

--------------------------------------------------------------------------------

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, mortgages, charges, assignments,
pledges, hypothecations, statutory trusts, deemed trusts, reservations,
exceptions, encroachments, easements, servitudes, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Property.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.
Liquidity Event: any event pursuant to which Parametric obtains proceeds from a
contribution of capital to Parametric, a sale or issuance by Parametric of its
Equity Interests, or an incurrence of Debt for Borrowed Money, in each case, on
terms satisfactory to Agent and Required Lenders, where the net proceeds of such
event exceed $30,000,000 and where at least $10,000,000 of such net proceeds are
applied to repay the Obligations.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
Mandatory Cost: any amount incurred periodically by a Lender constituting fees,
costs or charges imposed by any Governmental Authority on lenders generally in
the jurisdiction where such Lender is domiciled, is subject to regulation or has
its office through which it performs its obligations hereunder.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or financial condition of the Obligors, taken as a whole,
on the value of any material Collateral, on the enforceability of any Loan
Documents, or on the validity or priority of Agent’s Liens on any Collateral;
(b) materially impairs the ability of the Obligors, taken as a whole, to perform
their obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise materially and adversely impairs the ability of
Agent or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.
Material Contract: any written agreement or arrangement to which any Obligor or
its respective Subsidiaries is party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933; or (b) for which breach,

-18-

--------------------------------------------------------------------------------

 

termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.
Moody’s: Moody’s Investors Service, Inc., and its successors.
Mortgage: a mortgage, deed of trust, deed of hypothec, or deed to secure debt in
which an Obligor grants a Lien on its Real Estate to Agent, for the benefit of
Secured Parties, as security for the Obligations.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by any Obligor or its
respective Subsidiaries in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Agent’s Liens on Collateral sold;
(c) transfer or similar taxes; and (d) reserves for indemnities, until such
reserves are no longer needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of the applicable Borrower’s Inventory performed by an
appraiser and on terms satisfactory to Agent.
Notice of Borrowing: a Notice of Borrowing to be provided by US Borrower Agent
to request a Borrowing of Revolver Loans, in form reasonably satisfactory to
Agent.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrowing Agent to request a conversion or continuation of any
Revolver Loans as US LIBOR Loans, or UK LIBOR Loans as applicable, in form
reasonably satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Revolver Loans,
(b) LC Obligations and other obligations of Obligors with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.
Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
OFAC: Office of Foreign Assets Control of the US Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

-19-

--------------------------------------------------------------------------------

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, memorandum and articles of association,
constitutional documents, certificate of change of name (if any), bylaws,
articles of organization, limited liability agreement, operating agreement,
members agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, memorandum of association, voting trust
agreement, or similar agreement or instrument governing the formation or
operation of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each LC Document, Fee Letter, Lien Waiver, Related Real Estate
Documents, Borrowing Base Certificate, Subordination Agreements, Compliance
Certificate, Borrower Materials, intercreditor agreements, or other note,
document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person to Agent or a
Lender in connection with any transactions relating hereto.
Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a Lien under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in, any Revolver Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
13.4(c)).
Overadvance: a US Overadvance or a UK Overadvance, as the context requires.
Overadvance Loan: a US Overadvance Loan or a UK Overadvance Loan, as the context
requires.
Parametric: as defined in the preamble to this Agreement.
Participant: as defined in Section 14.2.1.
Participant Register: as defined in Section 14.2.3.
Participating Member State: any member state of the European Union that has the
Euro as its lawful currency in accordance with legislation of the European Union
relating to Economic and Monetary Union.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to any Obligor,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute,

-20-

--------------------------------------------------------------------------------

 

or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the preceding five plan
years.
Pensions Regulator: the body corporate called the Pensions Regulator established
under Part I of the Pensions Act 2004 (UK).
Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States,
and had positive EBITDA for the 12 month period most recently ended; (d) no Debt
or Liens are assumed or incurred, except as permitted by Sections 10.2.1(f),
10.2.1(i) and 10.2.2(j); (e) the total consideration (including deferred payment
obligations and Debt assumed or incurred) is less than $30,000,000 and, when
aggregated with the total consideration for all other Acquisitions made during
the preceding 12 months, is less than $50,000,000; (f) upon giving effect
thereto, Availability is at least 15% of the Revolver Commitments for the 30
days preceding and as of the Acquisition; (g) the Fixed Charge Coverage Ratio,
determined on a pro forma basis after giving effect to the Acquisition (as if
such Acquisition were consummated on the first day of the period of
measurement), is not less than 1.10:1.00, whether or not a Covenant Trigger
Period exists; and (h) Borrowers deliver to Agent, at least 10 Business Days
prior to the Acquisition, copies of all material agreements relating thereto and
a certificate, in form and substance reasonably satisfactory to Agent, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with the foregoing requirements.
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to the Dominion Account, an Asset Disposition
that is (a) a sale of Inventory, cash or Cash Equivalents in the Ordinary Course
of Business; (b) a disposition of Equipment that, in the aggregate during any 12
month period, has a fair market or book value (whichever is more) of $2,000,000
or less; (c) a disposition of property that is obsolete, unmerchantable or
otherwise unsalable or other property not necessary for operations in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; or (e) dispositions resulting from any casualty or
other insured damage to, or any taking under any power of eminent domain or by
condemnation or similar proceeding of, any Property of any Obligor or any
Subsidiary; (f) any transactions permitted by Sections 10.2.2, 10.2.4, 10.2.5,
10.2.7 or 10.2.9; (g) non-exclusive licensing agreements for any intellectual
property, leases or subleases, in each case in the Ordinary Course of Business;
(h) approved in writing by Agent and Required Lenders, provided that no Obligor
shall dispose of any property charged by way of fixed charge pursuant to a UK
Security Agreement without the express written consent of the Agent; (i) a
non-exclusive licensing agreement for Intellectual Property, leases, or
subleases, in each case in the Ordinary Course of Business, or (j) any
assignment or transfer of an Account to a provider of credit insurance to the
extent such provider has advanced insurance proceeds to the applicable Obligor
with respect to such Account being transferred; (k) any other Asset Disposition,
so long as the applicable Obligor receives fair market value in consideration in
cash for such sale and the aggregate consideration payable in connection with
all such dispositions does not exceed $2,000,000 in any calendar year.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection

-21-

--------------------------------------------------------------------------------

 

with dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $5,000,000 or less at any time.
Permitted Earnout Payment: the payment to Carmine J. Bonanno and Frederick J.
Romano on July 31, 2014 in the aggregate amount of $3,125,000 to be paid in
accordance with the terms of that certain Stock Purchase Agreement dated as of
September 28, 2010, by and among SG VTB Merger Sub, Inc. SG VTB Holdings, LLC,
Voyetra and the stockholders party thereto; provided, that such payment can only
be paid by or on behalf of any Obligor if (i) at any time prior to the
consummation of a Liquidity Event, (a) immediately prior to and after giving
effect to such payment, no Default or Event of Default has occurred or will
occur, (b) for each of the 30 days immediately prior to and after giving effect
to such payment, Availability is in an amount greater than 15% of the Revolver
Commitments, and US Availability is in an amount greater than 15% of the US
Revolver Commitments, and (c) no FILO Period is in effect, and (ii) thereafter,
immediately prior to and after giving effect to such payment, no Default or
Event of Default has occurred or will result.
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of any Obligor or its
respective Subsidiaries that is unsecured or secured only by a Purchase Money
Lien and Debt under Capital Leases of any Obligor, as long as the aggregate
amount does not exceed $5,000,000 at any time.
Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity.
Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Platform: as defined in Section 15.3.3.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Pro Rata: with respect to:
(a) any US Lender and its share of any US Revolver Commitments or US
Obligations, or its voting or other rights with respect to, or any other matters
relating to, the US Obligations, (i) prior to the Revolver Commitment
Termination Date, a percentage (carried out to the ninth decimal place)
determined by dividing the amount of such US Lender’s US Revolver Commitment by
the aggregate amount of all US Revolver Commitments (the “US Applicable
Percentage”), and (ii) upon and after the Revolver Commitment Termination Date,
the US Applicable Percentage of such US Lender under this clause most recently
in effect, giving effect to any subsequent assignment;

-22-

--------------------------------------------------------------------------------

 

(b) any UK Lender and its share of any UK Revolver Commitments or UK
Obligations, or its voting or other rights with respect to or matters relating
to the UK Obligations, (i) prior to the Revolver Commitment Termination Date, a
percentage (carried out to the ninth decimal place) determined by dividing the
amount of such UK Lender’s UK Revolver Commitment by the aggregate amount of all
UK Revolver Commitments (the “UK Applicable Percentage”), and (ii) upon and
after the Revolver Commitment Termination Date, the UK Applicable Percentage of
such UK Lender under this clause most recently in effect, giving effect to any
subsequent assignment; and
(c) any Lender and its share of all Revolver Commitments or Obligations, or its
voting or other rights with respect to or matters relating to the Revolving
Facility as a whole, including indemnity obligations and reimbursement
obligations owing to Agent, (i) prior to the Revolver Commitment Termination
Date, a percentage (carried out to the ninth decimal place) determined by
dividing the sum of such Lender’s US Revolver Commitment and the Dollar
Equivalent of the amount of such Lenders’ UK Revolver Commitment by the
aggregate amount of the Dollar Equivalent of all Revolver Commitments (the
“Applicable Percentage”); and (ii) upon and after the Revolver Commitment
Termination Date, the Applicable Percentage of such Lender under this clause
most recently in effect, giving effect to any subsequent assignment.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any material assets of the Obligor; (e) no Lien (other
than a Permitted Lien) is imposed on assets of the Obligor, unless bonded and
stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: US Protective Advances or UK Protective Advances, as the
context requires.
PSC: as defined in the preamble to this Agreement.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC or other Applicable Law.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
Qualifying Lender:

-23-

--------------------------------------------------------------------------------

 

(a)    a Lender (other than a Lender within clause (b) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance and is:
(i)    a Lender:
(A)    that is a bank (as defined for the purpose of section 879 of the ITA)
making an advance; or
(B)    in respect of an advance by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that such advance was made,     
and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance; or
(ii)    a Lender which is:
(A)    a company resident in the United Kingdom for United Kingdom tax purposes;
(B)    a partnership, each member of which is:
(C)    a company so resident in the United Kingdom; or
(D)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(E)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or
(F)    a Treaty Lender; or
(b)    a building society (as defined for the purposes of section 880 of the
ITA) making an advance.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and

-24-

--------------------------------------------------------------------------------

 

defaults applicable to it are no less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (e) no additional
Lien is granted to secure it; (f) no additional Person is obligated on such
Debt; provided that refinancing of Existing Subordinated Debt may be with
Parametric as the obligor and may be guaranteed on a subordinated basis by the
other US Obligors and (g) upon giving effect to it, no Default or Event of
Default exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
Reimbursement Date: as defined in Section 2.3.2.
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review at least 15 days prior to the effective date of
the Mortgage: (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, by an insurer acceptable to Agent, which must be
fully paid on such effective date; (b) such assignments of leases, estoppel
letters, attornment agreements, consents, waivers and releases as Agent may
require with respect to other Persons having an interest in the Real Estate;
(c) a current, as-built survey of the Real Estate, containing a metes-and-bounds
property description and certified by a licensed surveyor acceptable to Agent;
(d) a life-of-loan flood hazard determination and, if the Real Estate is located
in a special flood hazard area, an acknowledged notice to borrower and flood
insurance by an insurer acceptable to Agent; (e) a current appraisal of the Real
Estate, prepared by an appraiser acceptable to Agent, and in form and substance
reasonably satisfactory to Required Lenders; (f) an environmental assessment,
prepared by environmental engineers acceptable to Agent, and such other reports,
certificates, studies or data as Agent may reasonably require, all in form and
substance reasonably satisfactory to Required Lenders; and (g) an Environmental
Agreement and such other documents, instruments or agreements as Agent may
reasonably require with respect to any environmental risks regarding the Real
Estate.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Report: as defined in Section 13.2.3.
Reporting Due Date: If (i) (a) Availability is in an amount greater than 15% of
the Revolver Commitments, (b) US Availability is in an amount greater than 15%
of the US Revolver Commitments, and (c) UK Availability is in an amount greater
than 15% of the UK Revolver Commitments, or (ii) a FILO Period is in effect, the
third Business Day of each week, otherwise, the 15th day of each month.
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Requesting Borrower: with respect to any Letter of Credit, shall mean the
Borrower requesting such Letter of Credit to be issued for the benefit of itself
or any of its Subsidiaries.
Required Lenders: one or more Secured Parties holding more than 50% of (a) the
aggregate outstanding Revolver Commitments; or (b) following termination of the
Revolver Commitments, the aggregate outstanding Revolver Loans and LC
Obligations or, if all Revolver Loans and LC Obligations have been paid in full,
the aggregate remaining Obligations; provided, however, that Revolver
Commitments,

-25-

--------------------------------------------------------------------------------

 

Revolver Loans and other Obligations held by a Defaulting Lender and its
Affiliates shall be disregarded in making such calculation, but any related
Fronting Exposure shall be deemed held as a Revolver Loan or LC Obligation by
the Secured Party that funded the applicable Revolver Loan or issued the
applicable Letter of Credit.
Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Agent; (c) loans
and advances permitted under Section 10.2.7; (d) Permitted Acquisitions;
(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business and payable or dischargeable in accordance with
customary trade terms, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors and other credits
to suppliers in the Ordinary Course of Business; provided, however, that such
trade terms may include such concessionary trade terms as Parametric or any such
Subsidiary deems reasonable under the circumstances; (f) so long as no Event of
Default exists immediately before and after giving effect thereto, the
repurchase, redemption or other acquisition or retirement of any Equity
Interests of Parametric held by any current or former officer, director or
employee of Parametric or any of its Subsidiaries pursuant to any equity
subscription agreement, stock option agreement, shareholders’ agreement or
similar agreement in an aggregate amount not to exceed $1,000,000 in any
calendar year or $3,000,000 in the aggregate after the Closing Date;
(g) Investments consisting of any deferred portion of the sales price received
in connection with any Permitted Disposition; (h) without duplication,
Investments to the extent permitted as Indebtedness or Contingent Obligations
hereunder; (i) the endorsement of negotiable instruments held for collection in
the ordinary course of business; (j) Investments by UK Borrower in any other
Obligor or by US Borrower in any other Obligor which is not a Foreign
Subsidiary; (k) any other Investment (other than the type set forth above) to
the extent that payment for such investment is made with the proceeds of any
equity investments in Parametric by Persons who are not Obligors, the cash
proceeds of which are (i) contributed directly or indirectly to any Obligor or
any of its Subsidiaries and (ii) used substantially contemporaneously by such
Obligor or its Subsidiaries to make such Investment; and (l) other Investments
(other than the type set forth in clauses (a) through (k) above) not to exceed
$2,000,000 at any time.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Revolver Commitment: the US Revolver Commitment or the UK Revolver Commitment,
as the context requires.
Revolver Commitments: the aggregate amount of the Revolver Commitment of all
Lenders.
Revolver Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which the US Borrower Agent terminates the US
Revolver Commitments pursuant to Section 2.1.7; or (c) the date on which the
Revolver Commitments are terminated pursuant to Section 12.2.
Revolver Loan: a US Revolver Loan or a UK Revolver Loan, as the context
requires.
Revolver Termination Date: March 31, 2019.
Revolver Usage: the sum of the US Revolver Usage and the UK Revolver Usage.

-26-

--------------------------------------------------------------------------------

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by any Obligor or its respective Subsidiaries under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.
Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or any Subsidiary of a Borrower to
a Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its branches or
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
a Bank Product, provided such provider delivers written notice to Agent, in form
and substance reasonably satisfactory to Agent, within 10 days following the
later of the Closing Date or creation of the Bank Product, (i) describing the
Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 13.13.
Secured Parties: US Secured Parties or UK Secured Parties, as the context
requires.
Security Documents: the Guaranties, Mortgages, UK Security Agreements, Deposit
Account Control Agreements, IP Security Agreements and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.
Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code, or, with respect to UK Borrower or any other Obligor organized
under the laws of England and Wales, it is not or is not deemed, for the purpose
of and under the Insolvency Act 1986, to be unable to pay its debts as they fall
due; and (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates. “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.

-27-

--------------------------------------------------------------------------------

 

Specified Closing Date Holders: the holders of Equity Interests of Parametric
set forth on Schedule 1.1S and the heirs or such holders or any trusts or other
estate planning vehicles of such holders, or any trust, the beneficiary of
which, any charitable trust, the grantor of which, or any corporation, limited
liability company, partnership or other entity, the stockholders, members,
general or limited partners or owners of which include only such holder and any
of the foregoing individuals or entities.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Sponsor: Stripes Group, LLC and any person controlled by, in control of or under
common control with Stripes Group, LLC and which is organized primarily for the
purpose of making debt and equity contribution.
Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.
Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance, whether or not then effective, that is provided
by the terms of the Letter of Credit or related LC Documents.
Sterling or £: the lawful currency of the UK.
Subordinated Debt: (i) Debt incurred by any Obligor or any of its respective
Subsidiaries that is expressly subordinate and junior in right of payment to
Full Payment of all Obligations, and is also on terms (including maturity,
interest, fees, repayment, covenants and subordination) reasonably satisfactory
to Agent, and (ii) the Existing Subordinated Debt.
Subordination Agreement: a subordination agreement executed by the holders of
any Subordinated Debt which agreement is in form and substance reasonably
satisfactory to Lender.
Subsidiary: any entity at least 50% of whose Voting Equity Interests is owned by
a Borrower or combination of Borrowers (including indirect ownership through
other entities in which a Borrower directly or indirectly owns 50% of such
Voting Equity Interests).
Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.
Swingline Loan: a US Swingline Loan or a UK Swingline Loan, as the context
requires.
TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

-28-

--------------------------------------------------------------------------------

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Tax Confirmation: a confirmation by a UK Lender that the person beneficially
entitled to interest payable to that UK Lender in respect of an advance is
either:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(b)    a partnership each member of which is:
(i)    a company so resident in the United Kingdom; or
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or
(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.
Tax Credit: a credit against, relief or remission for, or repayment of, any
Taxes.
Tax Deduction: a deduction or withholding from a payment under any Loan Document
for and on account of any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto.
Tax Payment: in relation to any UK Borrower, either the increase in a payment
made by that UK Borrower to a UK Lender under Section 5.12(b) or a payment under
Section 5.12(c).
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Treaty Lender: a Lender which:
(a)    is treated as a resident of a Treaty State for the purposes of the
relevant Treaty; and
(b)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected.
Treaty State: a jurisdiction having a double taxation agreement (a “Treaty”)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.
Turtle Beach: as defined in the preamble to this Agreement.

-29-

--------------------------------------------------------------------------------

 

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
UK: the United Kingdom of Great Britain and Northern Ireland.
UK Accounts Formula Amount: (a) during the FILO Period, 90% of the Value of
Eligible UK Accounts, and (b) thereafter, 85% of the Value of Eligible UK
Accounts.
UK Availability: The Dollar Equivalent of the UK Borrowing Base minus UK
Revolver Usage.
UK Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve with respect to the Inventory of UK Borrower; (b) the Rent and Charges
Reserve with respect to UK Borrower; (c) the LC Reserve applicable to UK
Borrower; (d) the UK Bank Product Reserve; (e) all accrued Royalties payable by
UK Borrower, whether or not then due and payable by a Borrower; (f) the
aggregate amount of liabilities secured by Liens upon UK Collateral that are
senior to Agent’s Liens (but imposition of any such reserve shall not waive an
Event of Default arising therefrom); (f) the UK Dilution Reserve; (g) a reserve
for the prescribed part of floating charge realisations which may be set aside
for unsecured creditors which at the date of this Agreement is a maximum of
600,000 Sterling for UK Borrower and (h) such additional reserves, in such
amounts and with respect to such matters, as Agent in its Permitted Discretion
may elect to impose from time to time; provided, that the reserves included in
the UK Availability Reserve shall not be duplicative of the eligibility criteria
for Eligible UK Accounts or Eligible UK Inventory.
UK Bank Product: any of the following products, services or facilities extended
to UK Borrower, any Subsidiary of UK Borrower, or any Affiliate of UK Borrower
by Bank of America (acting through its London branch) or any of its Affiliates
or branches: (a) Cash Management Services; (b) products under Hedging
Agreements; (c) commercial credit card and merchant card services; and
(d) leases and other banking products or services, other than Letters of Credit.
UK Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations of UK Borrower.
UK Base Rate: with respect to Revolving Loans denominated in Sterling, the rate
equal to the highest of (A) the interest per annum as set and published by the
Bank of England known as the BOE Official Bank Rate (or any successor rate), and
(B) the 3 month LIBOR, (ii) with respect to Revolving Loans denominated in
Euros, the rate equal to the highest of (A) the rate as set and published by the
European Central Bank known as the ECB Main Refinancing Rate (or any successor
rate), and (B) the 3 month LIBOR, (iii) with respect to Revolving Loans
denominated in Dollars, a fluctuating rate per annum equal to the highest of
(A) the Federal Funds Effective Rate plus 1/2 of 1%, (B) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (iii) the Adjusted LIBOR on such day (or if such day is
not a Business Day, the immediately preceding Business Day) for a deposit in
Dollars, with a maturity of one month plus 1.00%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
UK Base Rate Loan: a UK Revolver Loan that bears interest based on the UK Base
Rate.
UK Borrower: as defined in the preamble to this Agreement.

-30-

--------------------------------------------------------------------------------

 

UK Borrowing Base: on any date of determination, a Dollar Equivalent amount
equal to the lesser of (a) the aggregate UK Revolver Commitments, minus the UK
Availability Reserve, or (b) the UK Accounts Formula Amount, plus the UK
Inventory Formula Amount, minus the UK Availability Reserve.
UK Borrowing Base Certificate: a certificate, in form and substance satisfactory
to Agent, by which UK Borrower certifies the UK Borrowing Base.
UK Collateral: all Property of each UK Obligor described in any Security
Document that secures the UK Obligations or UK Guaranteed Obligations and all
other Property of each UK Obligor that now or hereafter secures (or is intended
to secure) any UK Obligations or any UK Guaranteed Obligations.
UK Commitment Percentage: as to any UK Lender at any time, the ratio, expressed
as a percentage, which such UK Lender’s UK Revolver Commitment bears to the
aggregate UK Revolver Commitments at such time.
UK Dilution Reserve: a reserve established by Agent in its Permitted Discretion
if the Dilution Percent of UK Borrower for any period exceeds such Dilution
Percent in existence on the Closing Date, which reserve shall be in an amount
equal to 1.0% of Eligible UK Accounts for each whole percentage point (or
fraction thereof) that Dilution Percent of UK Borrower exceeds such percentage.
UK Eligible Foreign Account: an Account of UK Borrower that is owed by an
Account Debtor that is organized or has its principal offices or assets in a
jurisdiction that has been a Participating Member State since before April 30,
2004 or otherwise approved by Agent.
UK FILO Amount: (i) as of any date of measurement during the FILO Period, the
Dollar Equivalent of (a) 5% of the Value of Eligible UK Accounts, as reflected
on the most recent UK Borrowing Base Certificate, plus (b) the lesser of (i) 10%
of the Value of Eligible UK Inventory as reflected on the most recent UK
Borrowing Base Certificate; and (ii) 10% of the NOLV Percentage of the Value of
Eligible UK Inventory as reflected on the most recent UK Borrowing Base
Certificate; and (ii) after the FILO Period, $0.
UK FILO Loan: a UK Revolver Loan that is borrowed on the Closing Date and
outstanding during the FILO Period, in the amount of the UK FILO Amount from
time to time.
UK Guaranteed Obligations: as defined in Section 11.2.
UK Guarantors: as defined in the preamble to this Agreement.
UK Inventory Formula Amount: the sum of (a) the lesser of (i)(A) during the FILO
Period, 75% of the Value of Eligible UK Inventory and (B) thereafter, 65% of the
Value of Eligible UK Inventory; and (ii)(A) during the FILO Period, 95% of the
NOLV Percentage of the Value of Eligible UK Inventory, and (B) thereafter, 85%
of the NOLV Percentage of the Value of Eligible UK Inventory, plus (b) the
lesser of (i) 65% of the Value of Eligible UK In-Transit Inventory; and (ii) 85%
of the NOLV Percentage of the Value of Eligible UK In-Transit Inventory.
UK Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of UK Borrower’s Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.

-31-

--------------------------------------------------------------------------------

 

UK LC Obligations: the sum (without duplication) of (a) all amounts owing by UK
Borrower for any drawings under Letters of Credit issued for the benefit of UK
Borrower or any Subsidiary of a UK Borrower that is not otherwise a US Borrower;
and (b) the stated amount of all outstanding Letters of Credit issued for the
benefit of UK Borrower or any such Subsidiary of UK Borrower; provided that, any
amounts owing under any Letter of Credit issued for the benefit of such
Subsidiary of a UK Borrower shall be the Obligation of UK Borrower.
UK Lenders: Bank of America (acting through its London branch or such other
branch or branches as it may designate from time to time) and each other Lender
that has issued a UK Revolver Commitment.
UK LIBOR Loan: each set of UK Revolver Loans, or portion thereof, funded in
Sterling or Euro, and bearing interest calculated by reference to the LIBOR
having a common length and commencement of Interest Period.
UK Obligations: on any date, the portion of the Obligations outstanding that are
owing by any UK Obligor.
UK Obligors: UK Borrower, each UK Guarantor and each other Person that is liable
for payment of any UK Obligations or that has granted a Lien in favor of Agent
on its assets to secure any UK Obligations.
UK Overadvance: as defined in Section 2.1.6(b).
UK Overadvance Loan: a UK Base Rate Loan made when a UK Overadvance exists or is
caused by the funding thereof.
UK Protective Advances: as defined in Section 2.1.7(b).
UK Required Lenders: one or more UK Secured Parties holding more than 50% of
(a) the aggregate outstanding UK Revolver Commitments; or (b) following
termination of the UK Revolver Commitments, the aggregate outstanding UK
Revolver Loans and LC Obligations of UK Borrowers or, if all Revolver Loans and
LC Obligations have been paid in full, the aggregate remaining Obligations;
provided, however, that Revolver Commitments, Revolver Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation, but any related Fronting Exposure shall be deemed
held as a Revolver Loan or LC Obligation by the Secured Party that funded the
applicable Revolver Loan or issued the applicable Letter of Credit.
UK Revolver Commitment: for any UK Lender, its obligation to make UK Revolver
Loans and to participate in UK LC Obligations up to the maximum principal Dollar
Equivalent amount in the applicable Available Currencies equal to its UK
Commitment Percentage of the aggregate amount of all UK Revolver Commitments,
which are shown on Schedule 1.1 as of the Closing Date, or as hereafter
determined pursuant to each Assignment and Acceptance to which it is a party.
UK Revolver Commitments: the aggregate amount of the UK Revolver Commitment of
all UK Lenders.
UK Revolver Loan: a loan made pursuant to Section 2.1.2, any UK Swingline Loan,
any UK Overadvance Loan or UK Protective Advance.

-32-

--------------------------------------------------------------------------------

 

UK Revolver Usage: on any date, the Dollar Equivalent of the sum of (a) the
aggregate amount of outstanding UK Revolver Loans, plus (b) the UK LC
Obligations, except to the extent Cash Collateralized by UK Borrower on any
date.
UK Secured Parties: Agent, UK Lenders, Issuing Bank and Secured Bank Product
Providers of UK Bank Products.
UK Security Agreement: each debenture, deed of charge or other similar
agreement, instrument or document governed by the laws of England and Wales now
or hereafter securing (or given with the intent to secure) any Obligations.
UK Swingline Loan: any Borrowing of UK Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among UK Lenders or repaid by UK
Borrower.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.
Unused Line Fee Rate: a per annum rate equal to (a) 0.25%, if average monthly
the applicable Revolver Usage exceeds 66.66% of the applicable Revolver
Commitments during the preceding calendar month, (b) 0.375%, if applicable
average monthly Revolver Usage exceeds 33.33% but is less than or equal to
66.66% of the applicable Revolver Commitments during such month, and (c) 0.50%,
if applicable average monthly Revolver Usage is less than or equal to 33.33% of
the applicable Revolver Commitments during the preceding calendar month.
Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.
US: the United States of America.
US Accounts Formula Amount: (a) during the FILO Period, 90% of the Value of
Eligible US Accounts , and (b) thereafter, 85% of the Value of Eligible US
Accounts.
US Availability: the US Borrowing Base minus US Revolver Usage.
US Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve with respect to the Inventory of any US Borrower; (b) the Rent and
Charges Reserve with respect to any US Borrower; (c) the LC Reserve applicable
to US Borrowers; (d) the US Bank Product Reserve; (e) all accrued Royalties
payable by any US Borrower, whether or not then due and payable by such US
Borrower; (f) the aggregate amount of liabilities secured by Liens upon US
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (g) the US Dilution
Reserve; and (h) such additional reserves, in such amounts and with respect to
such matters, as Agent in its Permitted Discretion may elect to impose from time
to time; provided, that the reserves included in the US Availability Reserve
shall not be duplicative of the eligibility criteria for Eligible US Accounts or
Eligible US Inventory.
US Bank Product: any of the following products, services or facilities extended
to any US Borrower, Subsidiary of US Borrower (other than UK Borrower), or any
Affiliate of US Borrower by Bank of America or any of its Affiliates or
branches: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) leases and other
banking products or services, other than Letters of Credit.

-33-

--------------------------------------------------------------------------------

 

US Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations of US Obligors.
US Base Rate: for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus1.0%.
US Base Rate Loan: a US Revolver Loan that bears interest based on the US Base
Rate.
US Borrower or US Borrowers: as defined in the preamble to this Agreement.
US Borrower Agent: as defined in Section 4.4.
US Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the aggregate US Revolver Commitments, minus the US Availability Reserve,
or (b) the sum of the US Accounts Formula Amount, plus the US Inventory Formula
Amount, minus the US Availability Reserve; provided, that the Accounts and
Inventory of Parametric shall not be included in the US Borrowing Base until
Agent has completed its business due diligence with respect to such assets and
the results of such due diligence are satisfactory to Agent in its Permitted
Discretion.
US Borrowing Base Certificate: a certificate, in form and substance satisfactory
to Agent, by which US Borrowers certify the US Borrowing Base.
US Collateral: all Property described in Section 7.1 that secures the US
Obligations or US Guarantor’s Guarantor Obligations, all Property described in
any Security Documents as security for any US Obligations or US Guarantor’s
Guarantor Obligations, and all other Property that now or hereafter secures (or
is intended to secure) any US Obligations or US Guarantor’s Guarantor
Obligations.
US Commitment Percentage: as to any US Lender at any time, the ratio, expressed
as a percentage, which such US Lender’s US Revolver Commitment bears to the
aggregate US Revolver Commitments at such time.
US Dilution Reserve: a reserve established by Agent in its Permitted Discretion
if the Dilution Percent of US Borrowers for any period exceeds such Dilution
Percent for US Borrowers in existence on the Closing Date, which reserve shall
be in an amount equal to 1.0% of Eligible US Accounts for each whole percentage
point (or fraction thereof) that Dilution Percent of US Borrowers exceeds such
percentage.
US Dominion Trigger Period: (i) at any time a FILO Period is in effect and
(ii) the period (a) commencing on the day that an Event of Default occurs, or
Availability is less than 15% of the Revolver Commitments at any time or US
Availability is less than 15% of the US Revolver Commitments at any time; and
(b) continuing until, during each of the preceding 30 consecutive days, no Event
of Default has existed, Availability has been greater than 15% of the Revolver
Commitments, and US Availability has been greater than 15% of the US Revolver
Commitments.
US FILO Amount: (i) as of any date of measurement during the FILO Period, (a) 5%
of the Value of Eligible US Accounts, as set forth on the most recent US
Borrowing Base Certificate, plus (b) the lesser of (i) 10% of the Value of
Eligible US Inventory as set forth on the most recent US Borrowing Base
Certificate; and (ii) 10% of the NOLV Percentage of the Value of Eligible US
Inventory as set forth on the most recent US Borrowing Base Certificate; and
(ii) after the FILO Period, $0.

-34-

--------------------------------------------------------------------------------

 

US FILO Loan: a US Revolver Loan that is borrowed on the Closing Date and
outstanding during the FILO Period, in the amount of the US FILO Amount from
time to time.
US Guaranteed Obligations: as defined in Section 11.1.
US Guarantors: as defined in the preamble to this Agreement and any other
Guarantor that is organized under the laws of the United States.
US Guarantor Payment: as set forth in Section 5.11.3(b).
US Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of US Borrower’s Inventory, including change in
salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.
US Inventory Formula Amount: the sum of (a) the lesser of (i) (A) during the
FILO Period, 75% of the Value of Eligible US Inventory, and (B) thereafter, 65%
of the Value of Eligible US Inventory; and (ii)(A) during the FILO Period, 95%
of the NOLV Percentage of the Value of Eligible US Inventory, and
(B) thereafter, 85% of the NOLV Percentage of the Value of Eligible US
Inventory, plus (b) the lesser of (i) 65% of the Value of Eligible US In-Transit
Inventory; and (ii) 85% of the NOLV Percentage of the Value of Eligible US
In-Transit Inventory.
US LC Obligations: the sum (without duplication) of (a) all amounts owing by US
Borrowers for any drawings under Letters of Credit issued for the benefit of US
Borrowers or any Subsidiary of US Borrower (other than UK Borrower); and (b) the
stated amount of all outstanding Letters of Credit issued for the benefit of US
Borrowers or such Subsidiary of US Borrower; provided that, any amounts owing
under any Letter of Credit issued for the benefit of such Subsidiary of a US
Borrower shall be the Obligation of such US Borrower.
US LIBOR Loan: each set of US Revolver Loans bearing interest calculated by
reference to the LIBOR having a common length and commencement of Interest
Period.
US Lenders: Bank of America and each other Lender (other than UK Lenders)
permitted hereunder that has issued a US Revolver Commitment.
US LC Request: an LC Request made by a US Borrower.
US Obligations: on any date, the portion of the Obligations outstanding that are
owing by any US Obligor.
US Obligors: US Borrower, each US Guarantor and each other Person that is liable
for payment of any US Obligations or that has granted a Lien in favor of Agent
on its assets to secure any US Obligations.
US Overadvance: as defined in Section 2.1.6(a).
US Overadvance Loan: a US Base Rate Loan made when a US Overadvance exists or is
caused by the funding thereof.
US Person: “United States Person” as defined in Section 7701(a)(30) of the Code.
US Protective Advances: as defined in Section 2.1.7(a).

-35-

--------------------------------------------------------------------------------

 

US Required Lenders: one or more US Secured Parties holding more than 50% of
(a) the aggregate outstanding US Revolver Commitments; or (b) following
termination of the US Revolver Commitments, the aggregate outstanding US
Revolver Loans and LC Obligations of US Borrowers or, if all Revolver Loans and
LC Obligations have been paid in full, the aggregate remaining Obligations;
provided, however, that Revolver Commitments, Revolver Loans and other
Obligations held by a Defaulting Lender and its Affiliates shall be disregarded
in making such calculation, but any related Fronting Exposure shall be deemed
held as a Revolver Loan or LC Obligation by the Secured Party that funded the
applicable Revolver Loan or issued the applicable Letter of Credit.
US Revolver Commitment: for any US Lender, its obligation to make US Revolver
Loans and to participate in US LC Obligations up to the maximum principal amount
in US Dollars equal to its US Commitment Percentage of the aggregate amount of
all US Revolver Commitments, which are shown on Schedule 1.1 as of the Closing
Date, or as hereafter modified pursuant to Section 2.1.8 or an Assignment and
Acceptance to which it is a party.
US Revolver Commitments: the aggregate amount of the US Revolver Commitment of
all US Lenders.
US Revolver Usage: on any date, the sum of (a) the aggregate amount of
outstanding US Revolver Loans, plus (b) the US LC Obligations, except to the
extent Cash Collateralized by US Borrowers.
US Revolver Loan: a loan made pursuant to Section 2.1.1, and any US Overadvance
Loan or US Protective Advance.
US Secured Parties: Agent, US Lenders, Issuing Bank and Secured Bank Product
Providers of US Bank Products.
US Swingline Loan: any Borrowing of US Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among US Lenders or repaid by US
Borrowers.
US Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
Voting Equity Interests: the Equity Interests of any Person which entitle the
holders thereof to vote for the election of the board of directors of such
Person.
Voyetra: as defined in the preamble to this Agreement.
VTB: as defined in the preamble to this Agreement.
1.2    Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted

-36-

--------------------------------------------------------------------------------

 

by GAAP if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Agent, and all relevant provisions of the Loan Documents
are amended in a manner satisfactory to Required Lenders to take into account
the effects of the change. Any change in GAAP occurring after the date hereof
that would require operating leases to be treated as capital leases shall be
disregarded for the purposes of determining Debt and any financial ratio or
compliance requirement contained in any Loan Document.
1.3    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of California from time to
time: “Certificated Securities,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Document of Title,” “Equipment,” “General
Intangibles,” “Goods,” “Instrument,” “Intangible,” “Investment Property,”
“Letter-of-Credit Right,” “Proceeds,” “Security,” and “Supporting Obligation.”
1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement includes any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules means, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day in the Applicable Time; or (g) discretion of Agent, Issuing
Bank or any Lender mean the sole and absolute discretion of such Person. All
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent in its Permitted Discretion (and not necessarily
calculated in accordance with GAAP). Borrowers shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by Agent,
Issuing Bank or any Lender under any Loan Documents. No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Reference to a Borrower’s
“knowledge” or similar concept means actual knowledge of a Senior Officer, or
knowledge that a Senior Officer would have obtained if he or she had engaged in
good faith and diligent performance of his or her duties, including reasonably
specific inquiries of employees or agents and a good faith attempt to ascertain
the matter.
1.5    Currency Equivalents.  
1.5.1    Calculations. All references in the Loan Documents to Revolver Loans,
Letters of Credit, Obligations, Borrowing Base components and other amounts
shall be denominated in Dollars, unless expressly provided otherwise. The Dollar
equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate. Borrowers shall report Value and other Borrowing Base
components to Agent in the currency invoiced by Borrowers or shown in Borrowers’
financial records, and unless expressly provided otherwise, shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.

-37-

--------------------------------------------------------------------------------

 

1.5.2    Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Borrower (or to the Person legally entitled thereto).
SECTION 2.    CREDIT FACILITIES
2.1    Revolver Commitment.
2.1.1    US Revolver Loans. Each US Lender agrees, severally (and not jointly)
on a Pro Rata basis up to its US Revolver Commitment, on the terms set forth
herein, to make US Revolver Loans to Borrowers from time to time through the
Revolver Commitment Termination Date. The US Revolver Loans may be repaid and
reborrowed as provided herein. In no event shall US Lenders have any obligation
to honor a request for a US Revolver Loan if US Revolver Usage at such time plus
the requested US Revolver Loan would exceed the US Borrowing Base. Each US
Revolver Loan shall be funded and repaid in Dollars.
2.1.2    UK Revolver Loans. Each UK Lender agrees, severally (and not jointly)
on a Pro Rata basis up to its UK Revolver Commitment, on the terms set forth
herein, to make UK Revolver Loans to UK Borrower from time to time through the
Revolver Commitment Termination Date. The UK Revolver Loans may be repaid and
reborrowed as provided herein. In no event shall UK Lenders have any obligation
to honor a request for a UK Revolver Loan if (a) UK Revolver Usage at such time
plus the requested UK Revolver Loan would exceed the UK Borrowing Base or
(b) the sum of the UK Revolver Usage at such time plus the requested UK Revolver
Loan plus the US Revolver Usage at such time would exceed the aggregate Revolver
Commitments. Each UK Revolver Loan shall be funded and repaid in an Available
Currency for the UK Borrower.
2.1.3    Notes. Revolver Loans and interest accruing thereon shall be evidenced
by the records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its
Revolver Loan(s).
2.1.4    Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to satisfy existing Debt, including all outstanding amounts
owed with respect to the credit facilities for which PNC Bank, National
Association is acting as agent; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers, including working capital. Borrowers shall not, directly or
indirectly, use any Letter of Credit or the proceeds of any Revolver Loan, nor
use, lend, contribute or otherwise make available any Letter of Credit or
proceeds of any Revolver Loan to any Subsidiary, joint venture partner or other
Person, (y) to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of issuance of the Letter of Credit
or funding of the Revolver Loan, is the subject of Sanctions; or (z) in any
manner that will result in a violation of Sanctions by any Person (including any
Secured Party or other individual or entity participating in the transaction.

-38-

--------------------------------------------------------------------------------

 

2.1.5    Voluntary Reduction or Termination of Revolver Commitments.
(a)    Termination of Revolver Commitments.
(i)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
90 days prior written notice to Agent at any time, Borrowers may, at their
option, terminate the Revolver Commitments and this credit facility; provided
that if Borrowers terminate the Revolver Commitments in whole during the first
Loan Year, Borrowers shall pay to the Agent for the account of the Lenders an
amount equal to 1.00% multiplied by the principal amount of the Revolving
Commitments terminated. Any notice of termination given by Borrowers shall be
irrevocable. On the termination date, Borrowers shall make Full Payment of all
Obligations.
(ii)    The UK Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
90 days prior written notice to Agent, UK Borrower may, at its option, terminate
the UK Revolver Commitments and this credit facility; provided that if Borrowers
terminate the UK Revolver Commitments in whole during the first Loan Year,
Borrowers shall pay to the Agent for the account of the Lenders an amount equal
to 1.00% multiplied by the principal amount of the UK Revolving Commitments
terminated. Any notice of termination given by UK Borrower shall be irrevocable.
On the termination date, UK Borrower shall make Full Payment of all UK
Obligations.
(b)    Reduction of Revolver Commitments. Borrowers may permanently reduce the
Revolver Commitments, on a ratable basis for all Lenders, upon at least 30 days
prior written notice to Agent, which notice shall specify the amount of the
reduction and shall be irrevocable once given. Each reduction shall be in a
minimum amount of $5,000,000, or an increment of $1,000,000 in excess thereof.
No reduction in the Revolver Commitments shall result in the Revolver
Commitments being reduced to an amount less than $25,000,000.
2.1.6    Overadvances.
(a)    US Overadvances. If US Revolver Usage exceeds the US Borrowing Base (“US
Overadvance”) at any time, the excess amount shall be payable by US Borrowers on
demand by Agent, but all such US Revolver Loans shall nevertheless constitute US
Obligations secured by the US Collateral and entitled to all benefits of the
Loan Documents. Agent may require US Lenders to honor requests for US
Overadvance Loans and to forbear from requiring US Borrowers to cure a US
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the US Overadvance does not continue for more than 30 consecutive days (and
no US Overadvance may exist for at least five consecutive days thereafter before
further US Overadvance Loans are required), and (ii) the US Overadvance is not
known by Agent to exceed 10% of the US Borrowing Base; and (b) regardless of
whether an Event of Default exists, if Agent discovers a US Overadvance not
previously known by it to exist, as long as from the date of such discovery the
US Overadvance is not increased by more than $1,000,000 and does not continue
for more than 30 consecutive days. In no event shall US Overadvance Loans be
required that would cause US Revolver Usage to exceed the aggregate US Revolver
Commitments. Any funding of a US Overadvance Loan or sufferance of a US
Overadvance shall not constitute a waiver by Agent or US Lenders of the Event of
Default caused thereby. In no event shall any US Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
(b)    UK Overadvances. If UK Revolver Usage exceeds the UK Borrowing Base (“UK
Overadvance”) at any time, the excess amount shall be payable by UK Borrowers on
demand by

-39-

--------------------------------------------------------------------------------

 

Agent, but all such UK Revolver Loans shall nevertheless constitute UK
Obligations secured by the UK Collateral and entitled to all benefits of the
Loan Documents. Agent may require UK Lenders to honor requests for UK
Overadvance Loans and to forbear from requiring UK Borrowers to cure a UK
Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the UK Overadvance does not continue for more than 30 consecutive days (and
no UK Overadvance may exist for at least five consecutive days thereafter before
further UK Overadvance Loans are required), and (ii) the UK Overadvance is not
known by Agent to exceed 10% of the UK Borrowing Base; and (b) regardless of
whether an Event of Default exists, if Agent discovers a UK Overadvance not
previously known by it to exist, as long as from the date of such discovery the
UK Overadvance is not increased by more than $500,000 and does not continue for
more than 30 consecutive days. In no event shall UK Overadvance Loans be
required that would cause UK Revolver Usage to exceed the aggregate UK Revolver
Commitments. Any funding of a UK Overadvance Loan or sufferance of a UK
Overadvance shall not constitute a waiver by Agent or UK Lenders of the Event of
Default caused thereby. In no event shall any UK Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
2.1.7    Protective Advances.
(a)    US Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, to make US Base
Rate Loans (“US Protective Advances”) (a) up to an aggregate amount of 10% of
the US Revolver Commitments outstanding at any time, if Agent deems such US
Revolver Loans are necessary or desirable to preserve or protect US Collateral,
or to enhance the collectability or repayment of US Obligations, as long as such
Revolver Loans do not cause US Revolver Usage to exceed the aggregate US
Revolver Commitments; or (b) to pay any other amounts chargeable to US Obligors
under any Loan Documents, including interest, costs, fees and expenses. Lenders
shall participate on a Pro Rata basis in US Protective Advances outstanding from
time to time. US Required Lenders may at any time revoke Agent’s authority to
make further US Protective Advances under clause (a) by written notice to Agent.
Absent such revocation, Agent’s determination that funding of a US Protective
Advance is appropriate shall be conclusive.
(b)    UK Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, to make UK Base
Rate Loans (“UK Protective Advances”) (a) up to an aggregate amount of 10% of
the UK Revolver Commitments outstanding at any time, if Agent deems such UK
Revolver Loans are necessary or desirable to preserve or protect UK Collateral,
or to enhance the collectability or repayment of UK Obligations, as long as such
Revolver Loans do not cause UK Revolver Usage to exceed the aggregate UK
Revolver Commitments; or (b) to pay any other amounts chargeable to UK Borrower
under any Loan Documents, including interest, costs, fees and expenses. Lenders
shall participate on a Pro Rata basis in UK Protective Advances outstanding from
time to time. US Required Lenders may at any time revoke Agent’s authority to
make further UK Protective Advances under clause (a) by written notice to Agent.
Absent such revocation, Agent’s determination that funding of a UK Protective
Advance is appropriate shall be conclusive.
2.1.8    Increase in US Revolver Commitments. US Borrowers may request an
increase in US Revolver Commitments from time to time upon notice to Agent, as
long as (a) the requested increase is in a minimum amount of $5,000,000 and is
offered on the same terms as existing US Revolver Commitments, except for a
closing fee specified by Borrowers, (b) increases under this Section do not
exceed $15,000,000 in the aggregate and no more than 3 increases are made, and
(c) no reduction in Revolver Commitments pursuant to Section 2.1.5 has occurred
prior to the requested increase. Agent shall promptly notify US Lenders of the
requested increase and, within 10 Business Days thereafter, each US Lender shall
notify Agent if and to what extent such US Lender commits to increase its US
Revolver Commitment. Any US Lender not responding within such period shall be
deemed to have declined an increase. If US Lenders fail to commit

-40-

--------------------------------------------------------------------------------

 

to the full requested increase, Eligible Assignees may issue additional US
Revolver Commitments and become US Lenders hereunder. Agent may allocate, in its
discretion, the increased US Revolver Commitments among committing US Lenders
and, if necessary, Eligible Assignees. Provided the conditions set forth in
Section 6.2 are satisfied, total US Revolver Commitments shall be increased by
the requested amount (or such lesser amount committed by US Lenders and Eligible
Assignees) on a date agreed upon by Agent and US Borrower Agent, but no later
than 45 days following US Borrowers’ increase request. Agent, US Borrowers, and
new and existing US Lenders shall execute and deliver such documents and
agreements as Agent deems appropriate to evidence the increase in and
allocations of US Revolver Commitments. On the effective date of an increase,
the US Revolver Usage and other exposures under the US Revolver Commitments
shall be reallocated among US Lenders, and settled by Agent if necessary, in
accordance with US Lenders’ adjusted shares of such US Revolver Commitments.
2.2    [Reserved].
2.3    Letter of Credit Facility.
2.3.1    Issuance of Letters of Credit. Issuing Bank shall issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Revolver Commitment Termination Date, if earlier), on the terms
set forth herein, including the following:
(a)    Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Agent or the applicable Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.
(b)    Letters of Credit may be requested by any Borrower to support obligations
of such Borrower or on behalf of any Subsidiary of such Borrower (other than a
Subsidiary that is otherwise a US Borrower or UK Borrower and can incur LC
Obligations on its own behalf) incurred in the Ordinary Course of Business, or
as otherwise approved by Agent. The renewal or extension of any Letter of Credit
shall be treated as the issuance of a new Letter of Credit, except that delivery
of a new LC Application shall be required at the discretion of Issuing Bank.
(c)    Each Borrower assumes all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary with respect to the Letters of Credit issued
for the benefit of such Borrower or Subsidiary of such Borrower (other than a
Subsidiary that is otherwise a US Borrower or UK Borrower and can incur LC
Obligations on its own behalf). In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any LC Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any LC Documents; the form,
validity, sufficiency, accuracy, genuineness or legal effect of any LC Documents
or of any endorsements thereon; the time, place, manner or order in which
shipment of goods is made; partial or incomplete shipment of, or failure to
ship, any goods referred to in a Letter of Credit or LC Documents; any deviation
from instructions, delay, default or fraud by any shipper

-41-

--------------------------------------------------------------------------------

 

or other Person in connection with any goods, shipment or delivery; any breach
of contract between a shipper or vendor and any Obligor; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of Issuing Bank, Agent or any Lender, including any
act or omission of a Governmental Authority. The rights and remedies of Issuing
Bank under the Loan Documents shall be cumulative. Issuing Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
any Borrower are discharged with proceeds of any Letter of Credit.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
2.3.2    Reimbursement; Participations.
(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Requesting Borrower shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Floating Rate Loans from the
Reimbursement Date until payment by such Requesting Borrower. The obligation of
Borrowers to reimburse Issuing Bank for any payment made under a Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
that Requesting Borrower may have at any time against the beneficiary. Whether
or not a Notice of Borrowing has been submitted on behalf of a Requesting
Borrower, such Requesting Borrower shall be deemed to have requested a Borrowing
of Floating Rate Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender shall fund its Pro Rata share of
such Borrowing whether or not any Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.
(b)    Upon issuance of a Letter of Credit, each Lender providing a Revolver
Commitment to the Requesting Borrower shall be deemed to have irrevocably and
unconditionally purchased from Issuing Bank, without recourse or warranty, an
undivided Pro Rata interest and participation in all LC Obligations of the
Requesting Borrower relating to such Letter of Credit. If Issuing Bank makes any
payment under a Letter of Credit and the Requesting Borrower does not reimburse
such payment on the Reimbursement Date, Agent shall promptly notify the Lenders
providing a Revolver Commitment to the Requesting Borrower and each such Lender
shall promptly (within one Business Day) and unconditionally pay to Agent, for
the benefit of Issuing Bank, such Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of

-42-

--------------------------------------------------------------------------------

 

validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Letter of Credit having been determined to be
forged, fraudulent, noncompliant, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; any waiver by
Issuing Bank of a requirement that exists for its protection (and not a
Requesting Borrower’s protection) or that does not materially prejudice a
Requesting Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit’s
expiration date if authorized by the UCC or applicable customs or practices; or
any setoff or defense that an Obligor may have with respect to any Obligations.
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to any Letter of
Credit, Collateral, LC Document or Obligor. Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any Letter of
Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.
2.3.3    Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event
of Default exists, (b) the Revolver Commitment Termination Date has occurred, or
(c) the Revolver Termination Date is scheduled to occur within 5 Business Days,
then Requesting Borrower shall, at Issuing Bank’s or Agent’s reasonable request,
Cash Collateralize all outstanding Letters of Credit. Requesting Borrower shall,
at Issuing Bank’s or Agent’s reasonable request at any time, Cash Collateralize
the Fronting Exposure of any Defaulting Lender. If Requesting Borrower fails to
provide any Cash Collateral as required hereunder, Lenders providing a Revolver
Commitment to such Requesting Borrower may (and shall upon direction of Agent)
advance, as Floating Rate Loans, the amount of Cash Collateral required (whether
or not the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied).
2.3.4    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers. From the effective date of such resignation,
Issuing Bank shall have no obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank, which, as long as no Default or Event of Default exists, shall be
reasonably acceptable to US Borrowers.
SECTION 3.    INTEREST, FEES AND CHARGES
3.1    Interest.
3.1.1    Rates and Payment of Interest.
(a)    The Obligations shall bear interest as set forth below, which interest
shall accrue from the date the Revolver Loan is advanced or the Obligation is
incurred or payable, until paid by the applicable Borrower. If a Revolver Loan
is repaid on the same day made, one day’s interest shall accrue.

-43-

--------------------------------------------------------------------------------

 

OBLIGATION
APPLICABLE INTEREST
US Base Rate Loan
US Base Rate in effect from time to time, plus the Applicable Margin for US Base
Rate Loans
US LIBOR Loan
LIBOR for the applicable Interest Period, plus the Applicable Margin for US
LIBOR Loans
UK Base Rate Loan
UK Base Rate in effect from time to time, plus the Applicable Margin for UK Base
Rate Loans
UK LIBOR Loan
UK LIBOR for the applicable Interest Period, plus the Applicable Margin for UK
LIBOR Loans, plus any Mandatory Costs
US FILO LOANS
FILO Loan Rate in effect from time to time
UK FILO LOANS
FILO Loan Rate in effect from time to time, plus any Mandatory Costs
any other US Obligation
(including, to the extent permitted by law, interest not paid when due)
US Base Rate in effect from time to time, plus the Applicable Margin for US Base
Rate Loans
any other UK Obligation
(including to the extent permitted by law, interest not paid when due)
UK Base Rate in effect from time to time, plus the Applicable Margin for UK Base
Rate Loans



(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is fair and reasonable compensation for this.
(c)    Interest shall accrue from the date a Revolver Loan is advanced or
Obligation is incurred or payable, until paid in full by US Borrowers or UK
Borrower, as applicable. Interest accrued on the Revolver Loans shall be due and
payable in arrears, (i) on the first day of each month; (ii) on any date of
prepayment, with respect to the principal amount of Revolver Loans being
prepaid; and (iii) on the Revolver Commitment Termination Date. Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
3.1.2    Application of LIBOR to Outstanding US Revolver Loans.  
(e)    US Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the US Revolver Loans
which are US Base Rate Loans to, or to continue any US Revolver Loan which is a
US LIBOR Loan at the end of its Interest Period as, a US LIBOR Loan. During any
Default or Event of Default, Agent may (and shall at the direction of US
Required Lenders) declare that no US Revolver Loan may be made, converted or
continued as a US LIBOR Loan.

-44-

--------------------------------------------------------------------------------

 

(f)    Whenever US Borrowers desire to convert or continue US Revolver Loans as
US LIBOR Loans, US Borrower Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Applicable Time Zone) at
least two Business Days before the requested conversion or continuation date.
Promptly after receiving any such notice, Agent shall provide notify thereof to
US Lenders. Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of US Revolver Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any Interest
Period Loans, US Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such US
Revolver Loans into US Base Rate Loans.
3.1.3    Application of UK LIBOR to Outstanding UK Revolver Loans.
(e)    UK Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the UK Revolver Loans
which are UK Base Rate Loans to, or to continue any UK Revolver Loan which is a
UK LIBOR Loan at the end of its Interest Period as, a UK LIBOR Loan. During any
Default or Event of Default, Agent may (and shall at the direction of UK
Required Lenders) declare that no UK Revolver Loan may be made, converted or
continued as a UK LIBOR Loan.
(f)    Whenever UK Borrowers desire to convert or continue UK Revolver Loans as
UK LIBOR Loans, UK Borrower shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Applicable Time Zone) at
least two Business Days before the requested conversion or continuation date.
Promptly after receiving any such notice, Agent shall provide notify thereof to
UK Lenders. Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of UK Revolver Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any Interest
Period Loans, UK Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such UK
Revolver Loans into UK Base Rate Loans. Agent does not warrant or accept
responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR. Agent does not warrant or accept responsibility for,
nor shall it have any liability with respect to, administration, submission or
any other matter related to any rate described in the definition of LIBOR.
3.1.4    Interest Periods. In connection with the making, conversion or
continuation of any US LIBOR Loan or any UK LIBOR Loan, as applicable, US
Borrowers or UK Borrower, as applicable, shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, or 90 days
(if available from all US Lenders or US Lenders, as applicable); provided,
however, that:
(c)    the Interest Period shall begin on the date the US Revolver Loan or UK
Revolver Loan, as applicable, is made or continued as, or converted into, a US
LIBOR Loan or UK LIBOR Loan, as applicable, and shall expire on the numerically
corresponding day in the calendar month at its end;
(d)    if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and
(e)    no Interest Period shall extend beyond the Revolver Termination Date.

-45-

--------------------------------------------------------------------------------

 

3.1.5    Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent reasonably determines that adequate and fair
means do not exist for ascertaining LIBOR on any applicable date or that any
requested Interest Period is not available on the basis provided herein, then
Agent shall immediately notify US Borrowers or UK Borrower, as applicable, of
such determination. Until Agent notifies US Borrowers or UK Borrower, as
applicable, that such circumstance no longer exists, the obligation of US
Lenders or UK Lenders, as applicable to make affected US LIBOR Loans or UK LIBOR
Loans or the applicable requested Interest Period, as applicable, shall be
suspended and no further US Revolver Loans or UK Revolver Loans, as applicable,
may be converted into or continued as such US Revolver Loans or UK Revolver
Loans and such affected Interest Period shall not be available.
3.2    Fees.
3.2.5    Unused Line Fee.
(c)    US Borrowers shall pay to Agent, for the Pro Rata benefit of US Lenders,
a fee equal to the Unused Line Fee Rate times the amount by which the US
Revolver Commitments exceed the average daily US Revolver Usage during any
month. Such fee shall be payable in arrears, on the first day of each month and
on the Revolver Commitment Termination Date.
(d)    UK Borrower shall pay to Agent, for the Pro Rata benefit of UK Lenders, a
fee equal to the Unused Line Fee Rate times the amount by which the UK Revolver
Commitments exceed the average daily UK Revolver Usage during any month. Such
fee shall be payable in arrears, on the first day of each month and on the
Revolver Commitment Termination Date.
3.2.6    LC Facility Fees. Requesting Borrowers shall pay (a) to Agent, for the
Pro Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
Interest Period Loans times the average daily Stated Amount of Letters of
Credit, which fee shall be payable monthly in arrears, on the first day of each
month; (b) to Agent, for its own account, a fronting fee equal to 0.125% per
annum on the Stated Amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) to Issuing Bank, for
its own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, if the Agent or the Required Lenders so decide, the fee payable under
clause (a) shall be increased by 2% per annum.
3.2.7    Agent’s Fee. Borrowers shall pay all fees set forth in the Fee Letter
executed in connection with this Agreement.
3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days; provided that, in the case
of a UK Revolver Loan made in Sterling, such calculation shall be made on the
basis of a 365 day year (or a 366 day year, in the case of a leap year). Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to US Borrower
Agent by Agent or the affected Lender, as applicable. shall be final, conclusive
and binding for all purposes, absent manifest error, and Borrowers shall pay
such amounts to the appropriate party within 10 days following receipt of the
certificate.

-46-

--------------------------------------------------------------------------------

 

3.4    Reimbursement Obligations. Obligors shall pay all Extraordinary Expenses
promptly upon request. Obligors shall also reimburse Agent for all reasonable
and documented legal, accounting, appraisal, consulting, and other reasonable
and documented fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party. All reasonable and documented legal,
accounting and consulting fees shall be charged to Obligors by Agent’s
professionals at their full hourly rates, regardless of any alternative fee
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals that otherwise might apply to this or any other transactions.
Obligors acknowledge that counsel may provide Agent with a benefit (such as a
discount, credit or accommodation for other matters) based on counsel’s overall
relationship with Agent, including fees paid hereunder. If, for any reason
(including inaccurate reporting in any Obligors Materials), it is determined
that a higher Applicable Margin should have applied to a period than was
actually applied, then the proper margin shall be applied retroactively and
Obligors shall immediately pay to Agent, for the ratable benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Obligors under this Section shall be due on demand.
3.5    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Interest Period Loans, or to determine or charge interest rates based upon LIBOR
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, the applicable
Available Currency in the London interbank market, then, on notice thereof by
such Lender to Agent, any obligation of such Lender to make or continue Interest
Period Loans or to convert Floating Rate Loans to Interest Period Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, US Borrowers
or UK Borrowers, as applicable, shall prepay or, if applicable, convert all
Interest Period Loans of such Lender to Floating Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Interest Period Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Interest Period Loans. Upon any such
prepayment or conversion, US Borrowers or UK Borrowers, as applicable, shall
also pay accrued interest on the amount so prepaid or converted.
3.6    Inability to Determine Rates. Agent will promptly notify US Borrowers or
UK Borrower, as applicable, and US Lenders or UK Lenders, as applicable, and if,
in connection with any Revolver Loan or request for a Revolver Loan, (a) Agent
determines in its Permitted Discretion that (i) deposits in the applicable
currency or bankers’ acceptances are not being offered to banks in the London
interbank Eurodollar market, for the applicable Revolver Loan amount or Interest
Period, or (ii) adequate and reasonable means do not exist for determining LIBOR
for the Interest Period; or (b) Agent or Required Lenders, as applicable,
determine for any reason that LIBOR, as applicable, for the Interest Period does
not adequately and fairly reflect the cost to such Lenders of funding the
Revolver Loan. Thereafter, such US Lenders’ or UK Lenders’, as applicable,
obligations to make or maintain affected Interest Period Loans and utilization
of the LIBOR component (if affected) in determining Floating Rate shall be
suspended until Agent (upon instruction by the Required Lenders) withdraws the
notice. Upon receipt of such notice, US Borrowers or UK Borrowers, as
applicable, may revoke any pending request for an Interest Period Loan or,
failing that, will be deemed to have requested a Floating Rate Loan, as
applicable to such Borrower.

-47-

--------------------------------------------------------------------------------

 

3.7    Increased Costs; Capital Adequacy.
3.7.1    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR or
Mandatory Costs) or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (iii) Connection Income Taxes) on any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Revolver Loan,
Letter of Credit, participation in LC Obligations, Revolver Commitment or Loan
Document;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Revolver Loan or Revolver Commitment, or converting to or
continuing any interest option for a Revolver Loan, or to increase the cost to a
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
a Lender or Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuing Bank setting forth in
reasonable detail the costs incurred or reduction suffered, Borrowers will pay
to it such additional amount(s) as will compensate it for the additional costs
incurred or reduction suffered.
3.7.2    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Revolver Commitments, Revolver Loans, Letters of Credit or
participations in LC Obligations or Revolver Loans, to a level below that which
such Lender, Issuing Bank or holding company could have achieved but for such
Change in Law (taking into consideration its policies with respect to capital
adequacy), then from time to time Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amounts as will compensate it or its
holding company for the reduction suffered.
3.7.3    Mandatory Costs. If any Lender or Issuing Bank incurs Mandatory Costs
attributable to any Obligation, Borrowers shall pay such Mandatory Costs to it
from time to time and the payment amount shall be expressed as a percentage rate
per annum on the applicable Obligation.
3.7.4    Interest Period Loan Reserves. If any US Lender or UK Lender, as
applicable, is required to maintain reserves with respect to liabilities or
assets consisting of or including Euros or deposits, US Borrowers or UK
Borrowers, as applicable, shall pay additional interest to such US Lender or UK
Lender, as applicable, on each Interest Period Loan equal to the costs of such
reserves allocated to the Revolver Loan by such US Lender or UK Lender, as
applicable (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Revolver Loan; provided, however, that if such US Lender or
UK Lender notifies US Borrowers or UK

-48-

--------------------------------------------------------------------------------

 

Borrowers, as applicable (with a copy to Agent), of the additional interest less
than 10 days prior to the interest payment date, then such interest shall be
payable 10 days after such Borrowers’ receipt of the notice.
3.7.5    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law giving rise to the demand) prior to the date that the Lender
or Issuing Bank notifies US Borrower Agent of the applicable Change in Law and
of such Lender’s or Issuing Bank’s intention to claim compensation therefor.
3.8    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then at the request of US Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it or unlawful.
Borrowers shall pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
3.9    Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of an Interest Period Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of an Interest Period Loan
occurs on a day other than the end of its Interest Period, (c) Borrowers fail to
repay an Interest Period Loan when required hereunder, or (d) a Lender (other
than a Defaulting Lender) is required to assign an Interest Period Loan prior to
the end of its Interest Period pursuant to Section 13.4, then Borrowers shall
pay to Agent its customary administrative charge and to each Lender all
resulting losses and expenses, including loss of anticipated profits and any
loss, expense or fee arising from redeployment of funds or termination of match
funding. For purposes of calculating amounts payable under this Section, each
Lender shall be deemed to have funded an Interest Period Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and period, whether or not the Revolver Loan was in fact so funded.
3.10    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4.    REVOLVER LOAN ADMINISTRATION

-49-

--------------------------------------------------------------------------------

 

4.1    Manner of Borrowing and Funding Revolver Loans.
4.1.8    Notice of Borrowing.
(a)    Whenever Borrowers desire funding of Revolver Loans, US Borrowers or UK
Borrower, as applicable, shall give Agent a Notice of Borrowing. Such notice
must be received by Agent by 11:00 a.m. (Applicable Time Zone) (i) on the
requested funding date, in the case of Floating Rate Loans, and (ii) at least
three Business Days prior to the requested funding date, in the case of Interest
Period Loans. Notices received after such time shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a Floating
Rate Loan or an Interest Period Loan, and (D) in the case of an Interest Period
Loan, the applicable Interest Period (which shall be deemed to be 30 days if not
specified).
(b)    Unless payment is otherwise made by the US Borrowers or UK Borrower, as
applicable, the becoming due of any US Obligation or UK Obligation, as
applicable (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Floating Rate Loan on the due
date in the amount due and the Revolver Loan proceeds shall be disbursed as
direct payment of such Obligation. In addition, Agent may, at its option, charge
such amount against any operating, investment or other account of the applicable
Borrower maintained with Agent or any of its Affiliates.
(c)    If any Borrower maintains a disbursement account with Agent as the case
may be, or any of their respective Affiliates, then presentation for payment in
the account of a Payment Item when there are insufficient funds to cover it
shall be deemed to be a request for a Floating Rate Loan on the presentation
date, in the amount of the Payment Item. Proceeds of the Revolver Loan may be
disbursed directly to the account.
4.1.9    Fundings by Lenders. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify US Lenders or UK Lenders, as applicable,
of each applicable Notice of Borrowing (or deemed request for a Borrowing) by
1:00 p.m. (Applicable Time Zone) on the proposed funding date for a Floating
Rate Loan or by 3:00 p.m. (Applicable Time Zone) at least two Business Days
before a proposed funding of an Interest Period Loan. Each US Lender or UK
Lender, as applicable, shall fund its Pro Rata share of a Borrowing in
immediately available funds not later than 3:00 p.m. (Applicable Time Zone) on
the requested funding date, unless Agent’s notice is received after the times
provided above, in which case the applicable Lender shall fund its Pro Rata
share by 11:00 a.m. (Applicable Time Zone) on the next Business Day. Subject to
its receipt of such amounts from the applicable Lenders, Agent shall disburse
the Borrowing proceeds as directed by the US Borrowers or UK Borrower, as
applicable. Unless Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its share of a Borrowing,
Agent may assume that such Lender has deposited or promptly will deposit its
share with Agent, and Agent may disburse a corresponding amount to the
applicable Borrowers. If a Lender’s share of a Borrowing or of a settlement
under Section 4.1.3(b) is not received by Agent, then US Borrowers or UK
Borrower, as applicable, agree to repay to Agent on demand the amount of such
share, together with interest thereon from the date disbursed until repaid, at
the rate applicable to the Borrowing.
4.1.10    Swingline Loans; Settlement.
(a)    To fulfill any request for a Revolver Loan hereunder, Agent may in its
discretion advance US Swingline Loans or UK Swingline Loans, as applicable, to
US Borrowers or UK Borrowers, as applicable, up to an aggregate outstanding
amount of 10% of the US Revolver Commitments

-50-

--------------------------------------------------------------------------------

 

(in the case of US Swingline Loans) and 10% of the UK Revolver Commitments (in
the case of UK Swingline Loans). Swingline Loans shall constitute Revolver Loans
for all purposes, except that payments thereon shall be made to Agent for its
own account until US Lenders or UK Lenders, as applicable, have funded their
participations therein as provided below.
(b)    Settlement of Revolver Loans, including Swingline Loans, among the
applicable Lenders and Agent shall take place on a date determined from time to
time by Agent (but at least weekly), on a Pro Rata basis in accordance with the
Settlement Report delivered by Agent to the applicable Lenders. Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by the applicable Borrowers or
any provision herein to the contrary. Each US Lender hereby purchases, without
recourse or warranty, an undivided Pro Rata participation in all US Swingline
Loans outstanding from time to time until settled. Each UK Lender hereby
purchases, without recourse or warranty, an undivided Pro Rata participation in
all UK Swingline Loans outstanding from time to time until settled. If a
Swingline Loan cannot be settled among the applicable Lenders, whether due to an
Obligor’s Insolvency Proceeding or for any other reason, each US Lender or UK
Lender, as applicable, shall pay the amount of its participation in the US
Revolver Loan or UK Revolver Loan, as applicable, to Agent, in immediately
available funds, within one Business Day after Agent’s request therefor.
Lenders’ obligations to make settlements and to fund participations are
absolute, irrevocable and unconditional, without offset, counterclaim or other
defense, and whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied.
4.1.11    Notices. Borrowers may request, convert or continue Revolver Loans,
select interest rates and transfer funds based on telephonic or e-mailed
instructions to Agent. Borrowers shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern. Neither Agent nor any
Lender shall have any liability for any loss suffered by any Obligor as a result
of Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf.
4.2    Defaulting Lender. Notwithstanding anything herein to the contrary:
4.2.3    Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Revolver Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), Agent may in its
discretion reallocate Pro Rata shares by excluding the Revolver Commitments and
Revolver Loans of a Defaulting Lender from the calculation of such shares. A
Defaulting Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 14.1.1(c).
4.2.4    Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Revolver Commitment shall be disregarded for purposes of calculating the unused
line fee under Section 3.2.1. If any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, fees attributable to such LC Obligations under

-51-

--------------------------------------------------------------------------------

 

Section 3.2.2 shall be paid to such Lenders. Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.
4.2.5    Status; Cure. Agent may determine in its Permitted Discretion that a
Lender constitutes a Defaulting Lender and the effective date of such status
shall be conclusive and binding on all parties, absent manifest error. US
Borrowers or UK Borrowers (as applicable), Agent and Issuing Bank may agree in
writing that a US Lender or UK Lender (as applicable) has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Revolver Commitments and Revolver Loans,
and the Revolver Usage and other exposures under the Revolver Commitments shall
be reallocated among the US Lenders or UK Lenders, as applicable, and settled by
Agent (with appropriate payments by the reinstated Lender, including payment of
any breakage costs for reallocated Interest Period Loans) in accordance with the
readjusted Pro Rata shares. Unless expressly agreed by US Borrowers or UK
Borrowers (as applicable), Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Revolver Loan, to make a payment in
respect of LC Obligations or otherwise to perform obligations hereunder shall
not relieve any other Lender of its obligations under any Loan Document, and no
Lender shall be responsible for default by another Lender.
4.3    Number and Amount of Interest Period Loans; Determination of Rate.
4.3.1    Each Borrowing of US LIBOR Loans when made shall be in a minimum amount
of $1,000,000, plus an increment of $100,000 in excess thereof. No more than 5
Borrowings of US LIBOR Loans may be outstanding at any time, and all US LIBOR
Loans having the same length and beginning date of their Interest Periods shall
be aggregated together and considered one Borrowing for this purpose.
4.3.2    Each Borrowing of UK LIBOR Loans when made shall be in a minimum amount
of $1,000,000 (or its equivalent in another Available Currency), plus an
increment of $1,000,000 (or its equivalent in another Available Currency) in
excess thereof. No more than 5 Borrowings of UK LIBOR Loans may be outstanding
at any time, and all UK LIBOR Loans having the same length and beginning date of
their Interest Periods shall be aggregated together and considered one Borrowing
for this purpose.
4.3.3    Upon determining LIBOR, as applicable, for any Interest Period
requested by Borrowers, Agent shall promptly notify such Borrowers thereof by
telephone or electronically and, if requested by such Borrowers, shall confirm
any telephonic notice in writing.
4.4    Borrower Agent. Each Borrower hereby designates Voyetra (“US Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Revolver Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
delivery of Borrower Materials, payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent,
Issuing Bank or any Lender. US Borrower Agent hereby accepts such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by US Borrower Agent on behalf of any US Borrower. Agent and Lenders
may give any notice or communication with a US Borrower hereunder to US Borrower
Agent on behalf of such US Borrower. Each of Agent, Issuing Bank and US Lenders
shall have the right, in its discretion, to deal exclusively with US Borrower
Agent for all purposes under the Loan Documents. Each US Borrower agrees that
any notice, election, communication, delivery, representation, agreement, action
or undertaking on its behalf by US Borrower Agent shall be binding upon and
enforceable against it.

-52-

--------------------------------------------------------------------------------

 

4.5    One Obligation.
4.5.1    US Obligation. The US Revolver Loans, US LC Obligations and other US
Obligations constitute one general obligation of US Borrowers and are secured by
Agent’s Lien on all US Collateral; provided, however, that Agent and each US
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, each Borrower to the extent of any Obligations jointly or severally
owed by such Borrower.
4.5.2    UK Obligation. The UK Revolver Loans, UK LC Obligations and other UK
Obligations constitute one general obligation of UK Borrower and are secured by
Agent’s Lien on all UK Collateral; provided, however, that Agent and each UK
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, UK Borrower to the extent of any UK Obligations jointly or severally
owed by such Borrower.
4.6    Effect of Termination. On the effective date of the termination of all
Revolver Commitments, the Obligations shall be immediately due and payable, and
each Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Obligors contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
dishonor or return of any Payment Item previously applied to the Obligations.
Sections 2.3, 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 15.2, this Section, and each
indemnity or waiver given by an Obligor or Lender in any Loan Document, shall
survive Full Payment of the Obligations.
SECTION 5.    PAYMENTS
5.1    General Payment Provisions. All payments of US Obligations shall be made
in Dollars and payments of UK Obligations shall be made in Sterling, Euros or
Dollars, in each case, without offset, counterclaim or defense of any kind, free
and clear of (and without deduction for) any Taxes, and in immediately available
funds, not later than 12:00 noon (Applicable Time Zone) on the due date. Any
payment after such time shall be deemed made on the next Business Day. Any
payment of an Interest Period Loan prior to the end of its Interest Period shall
be accompanied by all amounts due under Section 3.9. US Borrowers and UK
Borrowers, as applicable agree that Agent shall have the continuing, exclusive
right to apply and reapply payments and proceeds of US Collateral or UK
Collateral, as applicable, against the US Obligations or UK Obligations, as
applicable, in such manner as Agent deems advisable, but whenever possible, any
prepayment of Revolver Loans shall be applied first to Floating Rate Loans and
then to Interest Period Loans.
5.2    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.6, if an Overadvance exists at any time, US
Borrowers or UK Borrowers, as applicable shall, on the sooner of Agent’s demand
or the first Business Day after any applicable Borrower has knowledge thereof,
repay Revolver Loans in an amount sufficient to reduce US Revolver Usage to the
US Borrowing Base or UK Revolver Usage to the UK Borrowing Base, as applicable.
If any Asset Disposition includes the disposition of Accounts or Inventory,
Borrowers shall apply Net Proceeds to repay Revolver Loans equal to the greater
of (a) the net book value of such Accounts and Inventory, or (b) the reduction
in Borrowing Base resulting from the disposition.
5.3    [Reserved].

-53-

--------------------------------------------------------------------------------

 

5.4    Payment of Other Obligations. Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by the
applicable Obligor as provided in the Loan Documents or, if no payment date is
specified, on demand.
5.5    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of an Obligor is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.
5.6    Application and Allocation of Payments.
5.6.1    Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrowers; and
(d) fourth, as determined by Agent in its discretion.
5.6.2    Post-Default Allocation for US Obligations. Notwithstanding anything in
any Loan Document to the contrary, during an Event of Default, monies to be
applied to the US Obligations, whether arising from payments by US Obligors,
realization on US Collateral, setoff or otherwise, shall be allocated as
follows:
(d)    FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
(e)    SECOND, to all amounts owing to Agent on US Swingline Loans, US
Protective Advances, and US Revolver Loans and participations in the foregoing
that a Defaulting Lender has failed to settle or fund;
(f)    THIRD, to all amounts owing to Issuing Bank in respect of US LC
Obligations;
(g)    FOURTH, to all US Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to US
Lenders;
(h)    FIFTH, to all US Obligations (other than Secured Bank Product
Obligations) constituting interest;
(i)    SIXTH, to Cash Collateralize all US LC Obligations;
(j)    SEVENTH, to all US Revolver Loans, and to US Obligations consisting of
Secured Bank Product Obligations arising under Hedging Agreements (including
Cash Collateralization thereof) up to the amount of Reserves existing therefor;
(k)    EIGHTH, to all US Obligations consisting of Secured Bank Product
Obligations; and

-54-

--------------------------------------------------------------------------------

 

(l)    LAST, to all remaining US Obligations including Obligations of US
Guarantors.
Amounts shall be applied to payment of each category of US Obligations only
after Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding US Obligations in the category. Monies and
proceeds obtained from a US Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other US Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider. If the provider fails to deliver
the calculation within five days following request, Agent may assume the amount
is zero. The allocations set forth in this Section are solely to determine the
rights and priorities among US Secured Parties, and may be changed by agreement
of the affected US Secured Parties, without the consent of any US Obligor. This
Section is not for the benefit of or enforceable by any US Obligor, and each US
Borrower irrevocably waives the right to direct the application of any payments
or US Collateral proceeds subject to this Section.
5.6.3    Post-Default Allocation for UK Obligations. Notwithstanding anything in
any Loan Document to the contrary, during an Event of Default, monies to be
applied to the UK Obligations, whether arising from payments by UK Obligors,
realization on UK Collateral, setoff or otherwise, shall be allocated as
follows:
(a)    FIRST, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
(b)    SECOND, to all amounts owing to Agent on UK Swingline Loans, UK
Protective Advances, and UK Revolver Loans and participations in the foregoing
that a Defaulting Lender has failed to settle or fund;
(c)    THIRD, to all amounts owing to Issuing Bank in respect of UK LC
Obligations;
(d)    FOURTH, to all UK Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to UK
Lenders;
(e)    FIFTH, to all UK Obligations (other than Secured Bank Product
Obligations) constituting interest;
(f)    SIXTH, to Cash Collateralize all UK LC Obligations;
(g)    SEVENTH, to all UK Revolver Loans, and to UK Obligations consisting of
Secured Bank Product Obligations arising under Hedging Agreements (including
Cash Collateralization thereof) up to the amount of Reserves existing therefor;
(h)    EIGHTH, to all other UK Obligations consisting of Secured Bank Product
Obligations; and
(i)    LAST, to all remaining UK Obligations.

-55-

--------------------------------------------------------------------------------

 

Amounts shall be applied to payment of each category of UK Obligations only
after Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding UK Obligations in the category. Monies and
proceeds obtained from a UK Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other UK Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider. If the provider fails to deliver
the calculation within five days following request, Agent may assume the amount
is zero. The allocations set forth in this Section are solely to determine the
rights and priorities among UK Secured Parties, and may be changed by agreement
of the affected UK Secured Parties, without the consent of any UK Obligor. This
Section is not for the benefit of or enforceable by any UK Obligor, and each UK
Borrower irrevocably waives the right to direct the application of any payments
or UK Collateral proceeds subject to this Section.
5.6.1    Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).
5.7    Dominion Account. The ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the applicable Obligations at the
beginning of the next Business Day (with respect to the Obligations of US
Borrowers, during any US Dominion Trigger Period). If a credit balance results
from such application, it shall not accrue interest in favor of Borrowers and
shall be made available to Borrowers as long as no Default or Event of Default
exists.
5.8    Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.9    Taxes. For purposes of this Section 5.9, the term “Lender” includes any
Issuing Bank and the term “Applicable Law” includes FATCA.
5.9.1    Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(c)    Any and all payments by any Obligor or on account of any Obligation under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If Applicable Law (as determined by Agent
in its good faith discretion) requires the deduction or withholding of any Tax
from any such payment by Agent or an Obligor, then Agent or such Obligor shall
be entitled to make such deduction or withholding based on information and
documentation provided pursuant to Section 5.10.
(d)    If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to

-56-

--------------------------------------------------------------------------------

 

the Code, and (ii) to the extent the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Obligor shall be
increased as necessary so that the Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(e)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
5.9.2    Payment of Other Taxes. Each Obligor shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at Agent’s option,
timely reimburse Agent for payment of, any Other Taxes.
5.9.3    Tax Indemnification.
(a)    Each Obligor shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Obligor shall indemnify and hold harmless Agent against any
amount that a Lender or Issuing Bank fails for any reason to pay indefeasibly to
Agent as required pursuant to this Section. Each Obligor shall make payment
within 10 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to Obligors by a Lender or Issuing Bank (with a copy to Agent), or by Agent on
its own behalf or on behalf of any Recipient, shall be conclusive absent
manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Obligors have not already paid or
reimbursed Agent therefor and without limiting Obligors’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.
5.9.4    Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to US Borrower Agent or UK
Borrower, as applicable, or US Borrower Agent or UK Borrower, as applicable,
shall deliver to Agent, respectively, a copy of a receipt issued by the
appropriate Governmental Authority evidencing the payment, a copy of any return
required by Applicable Law to report the payment, or other evidence of payment
reasonably satisfactory to Agent, US Borrower Agent or UK Borrower, as
applicable.

-57-

--------------------------------------------------------------------------------

 

5.9.5    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
that it has received a refund of any Taxes as to which it has been indemnified
by Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrowers with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority, but only to the extent that such amount would constitute an
Indemnified Tax payable to such Recipient pursuant to Section 5.9.3.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place the Recipient in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.
5.9.6    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Revolver
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations.
5.10    Lender Tax Information.
5.10.1    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrowers and Agent, at the time or times reasonably
requested by the Borrowers or Agent, such properly completed and executed
documentation reasonably requested by Borrowers or Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrowers or Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrowers or Agent to enable them to determine whether such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding the foregoing, such documentation (other than documentation
described in Sections 5.10.2(a), (b) and (d)) shall not be required if a Lender
reasonably believes delivery of the documentation would subject it to any
material unreimbursed cost or expense or would materially prejudice its legal or
commercial position.
5.10.2    Documentation. Without limiting the foregoing, if any Borrower is a US
Person,
(c)    Any Lender that is a US Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from US federal
backup withholding Tax;
(d)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the

-58-

--------------------------------------------------------------------------------

 

date on which such Foreign Lender becomes a Lender hereunder (and from time to
time thereafter upon reasonable request of Borrowers or Agent), whichever of the
following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from or reduction of US federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN establishing an
exemption from or reduction of US federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“US Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a US Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a US Tax
Compliance Certificate on behalf of each such direct and indirect partner;
(e)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in US
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and
(f)    if payment made to a Lender under any Loan Document would be subject to
US federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver
to Borrowers and Agent at the time(s) prescribed by law and otherwise as
reasonably requested by Borrowers or Agent such documentation prescribed by
Applicable Law (including Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowers or Agent as may be
necessary for them to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date
hereof.
5.10.3    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

-59-

--------------------------------------------------------------------------------

 

5.11    Nature and Extent of Each US Borrower’s Liability.
5.11.1    Joint and Several Liability. Each US Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and US Lenders the prompt payment and performance of, all US
Obligations, except its Excluded Swap Obligations. Each US Borrower agrees that
its guaranty obligations hereunder constitute a continuing guaranty of payment
and not of collection, that such obligations shall not be discharged until Full
Payment of the US Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
US Obligations or Loan Document, or any other document, instrument or agreement
to which any US Obligor is or may become a party or be bound; (b) the absence of
any action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for any US Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any US Obligor; (e) any election by Agent or
any Lender in an Insolvency Proceeding for the application of Section 1111(b)(2)
of the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any Lender against any
US Obligor for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of the US Obligations.
5.11.2    Waivers.
(a)    Each US Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Agent or US Lenders to marshal assets or to proceed against any US Obligor,
other Person or security for the payment or performance of any US Obligations
before, or as a condition to, proceeding against such US Borrower. Each US
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of US Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of US Obligations as
long as it is a US Borrower. It is agreed among each US Borrower, Agent and US
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and US Lenders would decline to make US Revolver Loans and
issue US Letters of Credit. Each US Borrower acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.
(b)    Agent and US Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon US Collateral or
any Real Estate by judicial foreclosure or nonjudicial sale or enforcement, to
the extent permitted under Applicable Law, without affecting any rights and
remedies under this Section 5.11. If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any US Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any US Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each US Borrower consents to
such action and, to the extent permitted under Applicable Law, waives any claim
based upon it, even if the action may result in loss of any rights of
subrogation that any US Borrower might otherwise have had. To the extent
permitted under Applicable Law, any election of remedies that results in denial
or impairment of the right of Agent or any US Lender to seek a deficiency
judgment against any US Borrower shall not impair any other US Borrower’s
obligation to pay the full amount of the US Obligations. To the extent permitted
under Applicable Law, each US Borrower waives all rights and defenses arising
out of an election of remedies,

-60-

--------------------------------------------------------------------------------

 

such as nonjudicial foreclosure with respect to any security for US Obligations,
even though that election of remedies destroys such US Borrower’s rights of
subrogation against any other Person. To the extent permitted under Applicable
Law, Agent may bid US Obligations, in whole or part, at any foreclosure, trustee
or other sale, including any private sale, and the amount of such bid need not
be paid by Agent but shall be credited against the US Obligations. To the extent
permitted under Applicable Law, the amount of the successful bid at any such
sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the US Collateral, and the
difference between such bid amount and the remaining balance of the US
Obligations shall be conclusively deemed to be the amount of the US Obligations
guaranteed under this Section 5.11, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Agent or any US Lender might otherwise be entitled but
for such bidding at any such sale.
5.11.3    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each US Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such US Borrower is primarily liable, as described in clause
(e) below, and (ii) such US Borrower’s Allocable Amount.
(b)    If any US Borrower makes a payment under this Section 5.11 of any US
Obligations (other than amounts for which such US Borrower is primarily liable)
(a “US Guarantor Payment”) that, taking into account all other US Guarantor
Payments previously or concurrently made by any other US Borrower, exceeds the
amount that such US Borrower would otherwise have paid if each US Borrower had
paid the aggregate US Obligations satisfied by such US Guarantor Payments in the
same proportion that such US Borrower’s Allocable Amount bore to the total
Allocable Amounts of all US Borrowers, then such US Borrower shall be entitled
to receive contribution and indemnification payments from, and to be reimbursed
by, each other US Borrower for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such US Guarantor
Payment. The “Allocable Amount” for any US Borrower shall be the maximum amount
that could then be recovered from such US Borrower under this Section 5.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.
(c)    Sections 5.11.3(a) and 5.11.3(b) shall not limit the liability of any
Borrower to pay or guarantee Revolver Loans made directly or indirectly to it
(including Revolver Loans advanced hereunder to any other Person and then
re-loaned or otherwise transferred to, or for the benefit of, such Borrower), LC
Obligations relating to Letters of Credit issued to support its business,
Secured Bank Product Obligations incurred to support its business, and all
accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder. Agent and Revolver Lenders shall have the right, at any time in their
discretion, to condition Revolver Loans and Letters of Credit upon a separate
calculation of borrowing availability for each Borrower and to restrict the
disbursement and use of Loans and Letters of Credit to a Borrower based on that
calculation.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section

-61-

--------------------------------------------------------------------------------

 

shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.
5.11.4    Joint Enterprise. Each US Borrower has requested that Agent and US
Lenders make this credit facility available to US Borrowers on a combined basis,
in order to finance US Borrowers’ business most efficiently and economically. US
Borrowers’ business is a mutual and collective enterprise, and the successful
operation of each US Borrower is dependent upon the successful performance of
the integrated group. US Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each US Borrower and ease
administration of the facility, all to their mutual advantage. US Borrowers
acknowledge that Agent’s and Lenders’ willingness to extend credit and to
administer the Collateral on a combined basis hereunder is done solely as an
accommodation to US Borrowers and at US Borrowers’ request.
5.11.5    Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.
5.12    United Kingdom Tax Matters.
(c)    The provisions of this Section 5.12 shall only apply in respect of any UK
Borrower (a “Relevant Borrower”), and in respect of any such UK Borrower the
provisions of Sections 5.9, 5.10 and 5.11 shall not apply.
(d)    Tax gross-up.
(i)    Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
law.
(ii)    A Relevant Borrower shall, promptly upon becoming aware that it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify Agent accordingly. Similarly, a Lender shall promptly
notify Agent on becoming so aware in respect of a payment payable to that
Lender. If Agent receives such notification from a Lender it shall notify the
Relevant Borrower.
(iii)     If a Tax Deduction is required by law to be made by a Relevant
Borrower, the amount of the payment due from that Relevant Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.
(iv)    A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:
(1)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

-62-

--------------------------------------------------------------------------------

 

(2)    the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender, and:
a.    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Relevant Borrower making the
payment a certified copy of that Direction; and
b.    the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or
(3)    the relevant Lender is a Qualifying Lender solely by virtue of clause
(a)(ii) of the definition of Qualifying Lender and:
a.    the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and
b.    the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Relevant Borrower, on the
basis that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or
(4)    the relevant Lender is a Treaty Lender and the Relevant Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (vii) below.
(v)    If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.
(vi)    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Relevant Borrower making
that Tax Deduction shall deliver to Agent for the benefit of the Lender entitled
to the payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to that Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.
(vii)    A Treaty Lender and each Relevant Borrower which makes a payment to
which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities necessary for that Relevant Borrower to obtain
authorization to make that payment without a Tax Deduction.
(viii)    Nothing in clause (b)(vii) above shall require a Treaty Lender to:
(1)    register under the HMRC DT Treaty Passport scheme;
(2)    apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or
(3)    file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with clause

-63-

--------------------------------------------------------------------------------

 

(b)(xi) or clause (f)(i) and the Relevant Borrower making that payment has not
complied with its obligations under clause (b)(xii) or clause (f)(ii).
(ix)    A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the UK Borrower by
entering into this Agreement.
(x)    A UK Non-Bank Lender shall promptly notify the Relevant Borrower and
Agent if there is any change in the position from that set out in the Tax
Confirmation.
(xi)    A Treaty Lender which becomes a party on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall include an
indication to that effect (for the benefit of the Agent and without liability to
any Relevant Borrower) by notifying the UK Borrower of its scheme reference
number and its jurisdiction of tax residence.
(xii)    Where a Lender notifies the UK Borrower as described in clause (b)(xi)
above each Relevant Borrower shall file a duly completed form DTTP2 in respect
of such Lender with HM Revenue & Customs within 30 days of the date of this
Agreement and shall promptly provide the Lender with a copy of that filing.
(xiii)    If clause (b)(xii) above applies but:
(1)    that UK Borrower’s form DTTP2 has been rejected by HM Revenue & Customs;
or
(2)    HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the UK Borrower’s filing,
and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorisation to
make that payment without a Tax Deduction.
(xiv)    If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clause (b)(xi) or clause (f)(i) (HMRC DT Treaty Passport scheme confirmation),
no Relevant Borrower shall file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s advance or its participation in any advance.
(e)    Tax indemnity.
(i)    The UK Borrower shall (within three Business Days of demand by the Agent)
pay to a Lender an amount equal to the loss, liability or cost which that Lender
determines will be or has been (directly or indirectly) suffered for or on
account of Taxes by that Lender in respect of a Loan Document.
(ii)    Clause (c)(i) above shall not apply:
(1)    with respect to any Taxes assessed on a Lender

-64-

--------------------------------------------------------------------------------

 

a.    under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or
b.    under the law of the jurisdiction in which such Lender’s Facility Office
is located in respect of amounts received or receivable in such jurisdiction, if
such Taxes are imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by such
Lender; or
(2)    to the extent a loss, liability or cost:
a.    is compensated for by an increased payment under Section 5.12(b)(iii); or
b.    would have been compensated for by an increased payment under Section 5.12
(b)(iii) but was not so compensated solely because one of the exclusions in
Section 5.12 (b)(iv) applied.
(iii)    A Lender making, or intending to make a claim under Section 5.12 (c)(i)
shall promptly notify Agent of the event which will give, or has given, rise to
the claim, following which Agent shall notify the UK Borrower.
(iv)    A Lender shall, on receiving a payment from the UK Borrower under this
clause (c), notify Agent.
(f)    Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:
(i)    a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and
(ii)    such Lender has obtained, utilized and retained that Tax Credit, such
Lender shall pay an amount to the Relevant Borrower which such Lender determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been required to be made by the Relevant
Borrower.
(g)    Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement (“New Lender”) shall indicate, in the
Assignment and Acceptance Agreement which it executes on becoming a party, and
for the benefit of Agent and without liability to any Relevant Borrower, which
of the following categories it falls within:
(i)    not a Qualifying Lender;
(ii)    a Qualifying Lender (other than a Treaty Lender); or
(iii)    a Treaty Lender. If a New Lender fails to indicate its status in
accordance with this Section 5.12(e), then such New Lender or Lenders (as
appropriate) shall be treated for the purposes of this Agreement (including by
each Relevant Borrower) as if it is not a Qualifying Lender until such time as
it notifies Agent which category of Qualifying Lender applies (and Agent, upon
receipt

-65-

--------------------------------------------------------------------------------

 

of such notification, shall inform the Relevant Borrower). For the avoidance of
doubt, an Assignment and Acceptance shall not be invalidated by any failure of a
New Lender to comply with this Section 5.12.
(h)    HMRC DT Treaty Passport Scheme Confirmation.
(i)    A New Lender that is a Treaty Lender that holds a passport under the HMRC
DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Relevant Borrower) in the Assignment and
Acceptance which it executes by including its scheme reference number and its
jurisdiction of tax residence in that Assignment and Acceptance.
(ii)    Where an Assignment and Acceptance includes the indication described in
clause (f)(i) above in the relevant Assignment and Acceptance each Relevant
Borrower which is a Party as a Borrower as at the date that the relevant
Assignment and Acceptance Agreement is executed (the “Transfer Date”) shall file
a duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of that Transfer Date and shall promptly provide the Lender with
a copy of that filing.
(iii)    If clause (f)(ii) above applies but:
(1)    that UK Borrower’s form DTTP2 has been rejected by HM Revenue & Customs;
or
(2)    HM Revenue & Customs has not given the UK Borrower authority to make
payments to that Lender without a Tax Deduction within 60 days of the date of
the UK Borrower’s filing,
and in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorisation to
make that payment without a Tax Deduction.
(i)    Stamp Taxes. The Relevant Borrower shall pay and, within three Business
Days of demand, indemnify each Lender against any cost, loss or liability that
Lender incurs in relation to all stamp duty, registration and other similar
Taxes payable in respect of any Loan Document.
(j)    Value Added Tax.
(i)    All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).
(ii)    If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration), such Party shall also pay to the Supplier (in addition
to and at the same time

-66-

--------------------------------------------------------------------------------

 

as paying such amount) an amount equal to the amount of such VAT. The Recipient
will promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the Recipient from the relevant tax authority which the
Recipient reasonably determines is in respect of such VAT.
(iii)    Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.
(iv)    Any reference in this Section 5.12(h) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).
(v)    Except as otherwise expressly provided in Section 5.12(h), a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.12(h) means a determination made in the absolute discretion of the
person making the determination.
SECTION 6.    CONDITIONS PRECEDENT
6.1    Conditions Precedent to Initial Revolver Loans. In addition to the
conditions set forth in Section 6.2, each Lender shall not be required to fund
any requested Revolver Loan, issue any Letters of Credit, or otherwise extend
credit to any Borrower hereunder, until the date (“Closing Date”) that each of
the following conditions has been satisfied:
(f)    Each Loan Document to which any Obligor is a party shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.
(g)    Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.
(h)    Agent shall have received (a) a duly executed pledge, charge
or mortgage over the outstanding Equity Interests (other than the Excluded
Equity Interests) of UK Borrower, (b) original share certificates representing
the certificated Equity Interests being pledged, (c) undated share transfer
forms for such certificates, executed in blank, and (d) if necessary, evidence
that an agent reasonably satisfactory to Agent has been appointed to accept
service of process in the applicable jurisdiction.
(i)    Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox other than those related to UK Borrower, in
form and substance, and with financial institutions, satisfactory to Agent.
(j)    Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of Parametric certifying
that, after giving effect to the initial Revolver Loans and transactions
hereunder, (i) the Obligors and their Subsidiaries, on a consolidated basis, are
Solvent; (ii) no Default or Event of Default exists; (iii) the representations
and warranties set forth in

-67-

--------------------------------------------------------------------------------

 

Section 9 are true and correct; and (iv) each Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents to
which such Borrower is a party.
(k)    Agent shall have received a certificate of a duly authorized officer of
each Obligor (or a director in the case of a UK Borrower), certifying (i) that
attached copies of such Obligor’s Organic Documents are true and complete, and
in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions (of, in the case of a UK Borrower, its board of
directors and all the holders of its Equity Interests) authorizing execution and
delivery of the Loan Documents to which it is a party is true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the applicable Loan Documents. Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.
(l)    Agent shall have received a written opinion in form and substance
reasonably satisfactory to Agent from (i) Dechert LLP, principal legal counsel
to the Obligors, (ii) Snell & Wilmer, Nevada counsel to the Obligors, and
(iii) Norton Rose Fulbright LLP, legal counsel to the Agent and Lenders as to
English law.
(m)     Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization (where applicable). Agent shall have
received good standing certificates for each Obligor other than UK Borrower,
issued by the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization and each jurisdiction where such Obligor’s conduct
of business or ownership of Property necessitates qualification.
(n)    Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Obligors, all in compliance with the Loan
Documents.
(o)    Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent. No material adverse change in
the financial condition of any US Obligor or in the quality, quantity or value
of any US Collateral shall have occurred since December 31, 2013.
(p)    If necessary, Agent shall have received a power of attorney authorizing
attorneys to execute any Loan Documents on behalf of each UK Borrower.
(q)    (i) US Borrowers shall have paid all fees and expenses to be paid to
Agent and US Lenders on the Closing Date; and (ii) UK Borrower shall have paid
all fees and expenses to be paid to Agent and UK Lenders on the Closing Date.
(r)    Agent shall have received a duly executed, dated and released English law
deed of release in relation to the existing fixed and floating security over the
UK Borrower’s assets in favour of HSBC Invoice Finance (UK) Limited.
(s)    Agent shall have received a duly executed, dated and released English law
deed of release in relation to the existing fixed and floating security over the
UK Borrower’s assets in favour of HSBC Bank plc.

-68-

--------------------------------------------------------------------------------

 

(t)    Agent shall have received a duly executed, dated and released ABFA
inter-member transfer documentation in form and substance satisfactory to the
Agent.
(u)    Agent shall have received Borrowing Base Certificates, each prepared as
of March 21, 2014. Upon giving effect to the initial funding of Revolver Loans
and issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$7,000,000 (without giving effect to the Availability Block).
6.2    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Revolver Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrowers, unless the following conditions are satisfied:
(c)    No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;
(d)    The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on the
date of, and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date);
(e)    All conditions precedent in any other Loan Document shall be satisfied;
and
(f)    With respect to issuance of a Letter of Credit, the LC Conditions shall
be satisfied.
Each request (or deemed request) by Borrowers for funding of a Revolver Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
6.3    Post-Closing Date Conditions . Borrowers shall satisfy each of the
following conditions within the applicable time periods:
(e)    Within 5 Business Days after the Closing Date, Borrowers shall deliver,
or cause to be delivered, to Agent a lender’s loss payable insurance
endorsement, in form and substance reasonably satisfactory to the Agent, that
complies with the insurance requirements set forth in Section 8.9.2.
(f)    Within 15 Business Days after the Closing Date, Borrowers shall deliver,
or cause to be delivered, to Agent each original stock certificate and stock
power, in form and substance reasonably satisfactory to Agent, with respect to
(i) the pledged Equity Interests of VTB owned by Parametric, (ii) the pledged
Equity Interests of PSC owned by Parametric, (iii) the pledged Equity Interests
of Voyetra owned by VTB, and (iv) the 65% pledge of Turtle Beach’s Equity
Interests owned by Voyetra.
(g)    Within 45 days after the Closing Date, US Borrowers shall deliver to
Agent in respect of each deposit account maintain by a US Borrower at Mutual of
Omaha Bank, (i) a duly executed Deposit Account Control Agreement, or (ii)
evidence that such deposit account has been closed and all

-69-

--------------------------------------------------------------------------------

 

proceeds of the account have been transferred to a deposit account maintained
with Agent, in each case, in form and substance reasonably satisfactory to
Agent.
(h)    Within 45 days after the Closing Date, Borrowers shall deliver to Agent
all documents required by the definitions of Eligible UK In-Transit Inventory
and Eligible US In-Transit Inventory in order to allow the applicable in-transit
Inventory to satisfy the requirements of such definitions (it being understood
that as an accommodation to the Borrowers, Agent and Lenders have agreed to
include Eligible UK In-Transit Inventory in the UK Borrowing Base and Eligible
US In-Transit Inventory in the US Borrowing Base during such 45 day period and
if at the conclusion of such period the conditions set forth in this clause (a)
is not satisfied with respect to either Eligible UK In-Transit Inventory or
Eligible US In-Transit Inventory, Eligible UK In-Transit Inventory shall be
immediately excluded from the UK Borrowing Base and Eligible US In-Transit
Inventory shall be immediately excluded from the US Borrowing Base, as
applicable). The Agent, Lender and Borrowers agree that the aggregate
outstanding amount of Revolver Loans supported by Eligible US In-Transit
Inventory and Eligible UK In-Transit Inventory shall at no time exceed the
aggregate amount of $3,000,000 during such 45 day period.
(i)    Within 45 days after the Closing Date, UK Borrower shall deliver such
documentation as is required by Agent to evidence that Agent has obtained a
fixed charge under English law with respect to the Deposit Accounts and Accounts
of UK Borrower.
(j)    Within 45 days after the Closing Date, Agent shall have received duly
executed agreements establishing each Dominion Account and related lockbox with
respect to the UK Borrower, in form and substance, and with financial
institutions, satisfactory to Agent.
(k)    Within 45 days after the Closing Date, Agent shall have received evidence
that all Account Debtors of UK Borrower have been notified in writing to make
payments with respect to Accounts of UK Borrower to the applicable Dominion
Account.
(l)    Within 45 days after the Closing Date, Agent shall have received a duly
executed Deposit Account Control Agreement for each Dominion Account of UK
Borrower.
The Obligors acknowledge that that as an accommodation to the Borrowers, Agent
and Lenders have agreed to include Eligible UK Accounts in the UK Borrowing Base
during such 45 day period and if at the conclusion of such period the conditions
set forth in Section 6.3(c) through (f) are not satisfied, Eligible UK Accounts
shall be immediately excluded from the UK Borrowing Base.
SECTION 7.    COLLATERAL
7.1    Grant of Security Interest in US Collateral. To secure the prompt payment
and performance of all US Obligations, each US Borrower hereby grants to Agent,
for the benefit of US Secured Parties, a continuing security interest in and
Lien upon all Property of such US Borrower, including all of the following
Property, whether now owned or hereafter acquired, and wherever located:
(g)    all Accounts;
(h)    all Chattel Paper, including electronic chattel paper;
(i)    all Commercial Tort Claims, including those shown on Schedule 9.1.16;
(j)    all Deposit Accounts;

-70-

--------------------------------------------------------------------------------

 

(k)    all Documents;
(l)    all General Intangibles, including Intellectual Property (except any
“intent to use” trademark or service mark applications for which a statement of
use or amendment to allege use has not been filed and accepted by the United
States Patent and Trademark Office (but only until such statement of use or
amendment to allege use is filed and accepted by the United States Patent and
Trademark Office));
(m)    all Goods, including Inventory, Equipment and fixtures;
(n)    all Instruments;
(o)    all Investment Property;
(p)    all Letter-of-Credit Rights;
(q)    all Supporting Obligations;
(r)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a US Lender, including any
Cash Collateral;
(s)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any US Collateral; and
(t)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding the foregoing, no security interest is granted in or Lien
granted upon any Excluded Assets.
7.2    Lien on Deposit Accounts; Cash Collateral.
7.2.2    Deposit Accounts. To further secure the prompt payment and performance
of its applicable Obligations, each Obligor hereby grants to Agent a continuing
security interest in and Lien upon all amounts credited to any Deposit Account
of such Obligor, including sums in any blocked, lockbox, sweep or collection
account. Each Obligor hereby authorizes and directs each bank or other
depository to deliver to Agent, upon request, all balances in any Deposit
Account maintained for such Obligor, without inquiry into the authority or right
of Agent to make such request.
7.2.3    Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(and with the consent of Obligors, as long as no Event of Default exists), but
Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss. As security for its Obligations, each Obligor hereby grants to Agent a
security interest in and Lien upon all Cash Collateral held from time to time
and all proceeds thereof, whether held in a Cash Collateral Account or
otherwise. Agent may apply Cash Collateral to the payment of such Obligations as
they become due, in such order as Agent may elect. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent,
and no Obligor or other Person shall have any right to any Cash Collateral,
until Full Payment of the Obligations.

-71-

--------------------------------------------------------------------------------

 

7.3    Real Estate Collateral. If any Obligor acquires any owned Real Estate
hereafter, such Obligor shall, within 30 days, execute, deliver and record a
Mortgage sufficient to create a first priority Lien in favor of Agent on such
Real Estate, and shall deliver all Related Real Estate Documents.
7.4    Other Collateral.
7.4.2    Commercial Tort Claims. Obligors shall promptly notify Agent in writing
if any Obligors has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $100,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Agent.
7.4.3    Certain After-Acquired Collateral. Obligors shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, registered Intellectual Property, Investment Property or
Letter-of-Credit Rights and, upon Agent’s request, shall promptly take such
actions as Agent reasonably deems appropriate to effect Agent’s duly perfected,
first priority Lien upon such Collateral, including using commercially
reasonable efforts to obtain any appropriate possession, control agreement or
Lien Waiver. If any Collateral is in the possession of a third party, at Agent’s
reasonable request, Obligors shall use commercially reasonable efforts to obtain
an acknowledgment that such third party holds the Collateral for the benefit of
Agent.
7.5    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.
7.6    Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly upon request, Obligors shall
deliver such instruments and agreements, and shall take such actions, as Agent
reasonably deems appropriate under Applicable Law to evidence or perfect its
Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Each Obligor authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Obligor, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.
7.7    Foreign Subsidiary Stock. Notwithstanding anything herein to the
contrary, in no event shall the US Collateral include or the Lien granted under
Section 7.1 hereof (a) attach to any of the Excluded Equity Interests, or
(b) include any assets of a Foreign Subsidiary. For the avoidance of doubt, a
first-tier Foreign Subsidiary means any Foreign Subsidiary owned by a US Person.
SECTION 8.    COLLATERAL ADMINISTRATION
8.1    Borrowing Base Certificates.
8.1.4    US Borrowing Base Certificate. By the Reporting Due Date, US Borrower
shall deliver to Agent (and Agent shall promptly deliver same to US Lenders) a
US Borrowing Base Certificate prepared as of the close of business of the
previous week or month, as applicable, and at such other times as Agent may
request. All calculations of US Availability in any US Borrowing Base
Certificate shall originally be made by US Obligors and certified by a Senior
Officer, provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any

-72-

--------------------------------------------------------------------------------

 

US Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting US Collateral; and (c) to the extent the calculation is
not made in accordance with this Agreement or does not accurately reflect the US
Availability Reserve.
8.1.5    UK Borrowing Base Certificate. By the Reporting Due Date, UK Borrower
shall deliver to Agent (and Agent shall promptly deliver same to UK Lenders) a
UK Borrowing Base Certificate prepared as of the close of business of the
previous week or month, as applicable, and at such other times as Agent may
request. All calculations of UK Availability in any UK Borrowing Base
Certificate shall originally be made by UK Obligors and certified by a Senior
Officer, provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
UK Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting UK Collateral; and (c) to the extent the calculation is
not made in accordance with this Agreement or does not accurately reflect the UK
Availability Reserve.
8.2    Accounts.
8.2.1    Records and Schedules of Accounts. Each Obligor shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Obligor shall also provide to Agent, on or before the Reporting
Due Date, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $1,000,000 or more cease to be
Eligible Accounts, Obligors shall notify Agent of such occurrence promptly (and
in any event within one Business Day) after any Obligor has knowledge thereof.
8.2.2    Taxes. If an Account of any Obligor includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Obligor and to charge Obligors
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Obligors or with respect to any Collateral.
8.2.3    Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Obligor, to verify the validity, amount or any other
matter relating to any Accounts of Obligors by mail, telephone or otherwise.
Obligors shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process. Agent agrees that unless a
Default or Event of Default exists, it will only conduct such verifications in
connection with an audit or field exam which is being conducted at the same
time.
8.2.4    Maintenance of Dominion Account. Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent provided
that lockboxes shall not be required in the UK or any other jurisdiction where
lockboxes are not available. Obligors shall obtain an agreement (in form and
substance reasonably satisfactory to Agent) from each lockbox servicer and
Dominion Account bank, establishing Agent’s control over and Lien in the lockbox
or Dominion Account (which with respect to the Dominion Account of US Borrowers
may be exercised by Agent during any US Dominion Trigger Period), requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. Dominion

-73-

--------------------------------------------------------------------------------

 

Accounts of UK Borrowers shall be under the sole dominion and exclusive control
of the Agent. If a Dominion Account is not maintained with Bank of America,
Agent may (during any US Dominion Trigger Period with respect to the Dominion
Account of US Borrowers) require immediate transfer of all funds in such account
to a Dominion Account maintained with Bank of America. Agent and Lenders assume
no responsibility to Obligors for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.
8.2.5    Proceeds of Collateral. Obligors shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Obligor or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
8.3    Inventory.
8.3.4    Records and Reports of Inventory. Each Obligor shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form reasonably satisfactory to Agent, on a monthly basis by the 15th day of
each month. Each Obligor shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Agent when an Event
of Default exists) and periodic cycle counts consistent with historical
practices, and shall provide to Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Agent may reasonably request. Agent may participate in and
observe each physical count.
8.3.5    Returns of Inventory. No Obligor shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate amount of all Inventory returned in any month to UK
Borrower exceeds 10% of the UK Borrower’s gross revenue (as measured by UK
Borrower using the methodology in place on the Closing Date) or US Borrower
exceeds 10% of the US Borrower’s gross revenue (as measured by US Borrower using
the methodology in place on the Closing Date); and (d) any payment received by
an Obligor for a return is promptly remitted to Agent for application to the
Obligations.
8.3.6    Acquisition, Sale and Maintenance. No Obligor shall acquire or accept
any Inventory on consignment or approval, and each Obligor shall take all steps
to assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA. No Obligor shall sell any Inventory on consignment or
approval or any other basis under which the customer may return or require an
Obligor to repurchase such Inventory. Obligors shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
8.4    Equipment.
8.4.1    Records and Schedules of Equipment. Each Obligor shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may reasonably request, a current schedule thereof, in
form reasonably satisfactory to Agent. During the existence of an Event of
Default, promptly upon request, Obligors shall deliver to Agent evidence of
their ownership or interests in any Equipment.

-74-

--------------------------------------------------------------------------------

 

8.4.2    Dispositions of Equipment. No Obligor shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment used or useful in the business of such
Obligor, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens other than
Permitted Liens.
8.4.3    Condition of Equipment. The Equipment is in good operating condition
and repair, and all necessary replacements and repairs have been made so that
the value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Each Obligor shall ensure that the Equipment
is mechanically and structurally sound, and capable of performing the functions
for which it was designed, in accordance with manufacturer specifications. No
Obligor shall permit any Equipment to become affixed to real Property unless
such Obligor uses its commercially reasonable efforts to have the applicable
landlord or mortgagee deliver a Lien Waiver.
8.5    Deposit Accounts. Schedule 8.5 sets forth all Deposit Accounts maintained
by Obligors, including all Dominion Accounts. Each Obligor shall take all
actions necessary to establish Agent’s control of each such Deposit Account
(other than an account exclusively used for payroll, payroll taxes or employee
benefits, or an account containing not more than $10,000 at any time). Each
Obligor shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than Agent) to have control over a Deposit Account
or any Property deposited therein. Each Obligor shall promptly notify Agent of
any opening or closing of a Deposit Account and, with the consent of Agent
(which shall not be unreasonably withheld or delayed), will amend Schedule 8.5
to reflect same.
8.6    Administration of Equity Interests and Instruments.
8.6.7    Certificated Security.
(a)    Schedule 8.6.1 sets forth all Equity Interests owned by each Obligor to
the extent included in the Collateral.
(b)    With respect to any such Equity Interest (other than Excluded Equity
Interests) that constitutes Certificated Securities, each Obligor shall deliver
to Agent any and all certificates evidencing such Certificated Securities duly
endorsed by an effective endorsement (within the meaning of Section 8-107 of the
UCC or other Applicable Law), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to Agent or in blank.
(c)    With respect to any such Equity Interests (other than Excluded Equity
Interests) that is uncertificated, each Obligor shall deliver to Agent any and
all control agreements and other documents requested by Agent in order to have
control over and to perfect Agent’s Lien on such Equity Interest.
(d)    Each Obligor shall promptly notify Agent of any change to Schedule 8.6.1
and, with the consent of Agent which shall not be unreasonably withheld, will
amend Schedule 8.6.1 to reflect same, which consent shall not be required if the
Schedule is being amended to reflect the consummation of a Permitted
Acquisition.

-75-

--------------------------------------------------------------------------------

 

8.6.8    Instruments.
(a)    Schedule 8.6.2 sets forth all debt securities issued to each Obligor to
the extent included in the Collateral. With respect to any such debt securities
that constitute an Instrument, each Obligor shall deliver to Agent all such
Instruments to Agent duly indorsed in blank.
(b)    Each Obligor shall promptly notify Agent of any change to Schedule 8.6.2
and, with the consent of Agent which shall not be unreasonably withheld, will
amend Schedule 8.6.2 to reflect same, which such consent shall not be required
if the Schedule is being amended to include additional debt securities.
8.7    Administration of Investment Property.
8.7.4    Registration in Nominee Name; Denominations. Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion),
after the occurrence and during the continuance of an Event of Default to hold
any Equity Interests which are included in the Collateral in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
relevant Obligor, endorsed or assigned in blank or in favor of Agent. Each
Obligor will promptly give to Agent copies of any material notices or other
communications received by them with respect to such Collateral registered in
the name of the relevant Obligor. Agent shall have the right after the
occurrence and during the continuance of an Event of Default to exchange the
certificates registered in its name representing such pledged Equity Interests
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.
8.7.5    Voting Rights; Dividends and Interest, etc.
(a)    Unless and until an Event of Default shall have occurred and be
continuing:
(v)    Each Obligor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Equity Interests or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Loan Document;
(vi)    Each Obligor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Equity Interests included in
Collateral. All noncash dividends, interest and principal, and all dividends,
interest and principal paid or payable in cash or otherwise in connection with a
partial or total liquidation or dissolution, return of capital, capital surplus
or paid-in surplus, and all other distributions (other than distributions
referred to in the preceding sentence) made on or in respect of the Equity
Interests included in the Collateral, whether paid or payable in cash or
otherwise, whether resulting from a subdivision, combination or reclassification
of the outstanding capital stock of the issuer of any Equity Interests included
in the Collateral or received in exchange for such Collateral or any part
thereof, or in redemption thereof, or as a result of any merger, amalgamation,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Obligor, shall not be commingled by such Obligor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of Agent and shall be forthwith delivered to Agent
in the same form as so received (with any necessary endorsement).
(b)    Upon the occurrence and during the continuance of an Event of Default,
and upon prior written notice from Agent to any Obligor, all rights of such
Obligor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section shall cease, and all
such rights shall thereupon become vested in Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers in a manner not inconsistent

-76-

--------------------------------------------------------------------------------

 

with the terms of this Agreement or the other Loan Documents, provided that,
unless otherwise directed by the Required Lenders, Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Obligors to exercise such rights. After all Events of Default have
been cured or waived, such Obligor will have the right to exercise the voting
and consensual rights and powers that it would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.
(c)    Upon the occurrence and during the continuance of an Event of Default,
and after written notice from Agent to any Obligor, all rights of such Obligor
to dividends, interest or principal that such Obligor is authorized to receive
pursuant to paragraph (a)(ii) above shall cease, and all such rights shall
thereupon become vested in Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest or principal. All
dividends, interest or principal received by an Obligor contrary to the
provisions of this Section shall be held in trust for the benefit of Agent,
shall be segregated from other property or funds of such Obligor and shall be
forthwith delivered to Agent upon demand in the same form as so received (with
any necessary endorsement). Any and all money and other property paid over to or
received by Agent pursuant to the provisions of this paragraph (c) shall be
retained by Agent in an account to be established by Agent upon receipt of such
money or other property and shall be applied to the Obligations as set forth
herein.
8.8    Administration of Letter of Credit Rights. Schedule 8.8 sets forth all
letters of credit to which such Obligor has rights. If any Obligor is at any
time a beneficiary under a letter of credit now or hereafter issued in favor of
such Obligor, with a stated amount in excess of $500,000, such Obligor shall
promptly notify Agent thereof and, at the reasonable request and option of
Agent, such Obligor shall use commercially reasonable efforts, pursuant to an
agreement in form and substance reasonably satisfactory to Agent to arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Agent of the Proceeds of any drawing under the letter of credit,
agreeing that the proceeds of any drawing under the letter of credit are to be
paid to the applicable Obligor unless an Event of Default has occurred or is
continuing. Each Obligor shall promptly notify Agent of any change to Schedule
8.8 and, with the consent of Agent which shall not be unreasonably withheld,
will amend Schedule 8.8 to reflect same, which such consent shall not be
required if the Schedule is being amended to include additional letters of
credit.
8.9    General Provisions.
8.9.2    Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Obligors at the business
locations set forth in Schedule 8.9.1, except that Obligors may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and
(b) move Collateral to another location in the United States, upon 30 Business
Days prior written notice to Agent.
8.9.3    Insurance of Collateral; Condemnation Proceeds.
(d)    Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best rating of at least A+,
unless otherwise approved by Agent in its discretion) satisfactory to Agent. All
proceeds under each policy shall be payable to the Dominion Account, subject to
clause (c) below. From time to time upon request, Obligors shall deliver to
Agent the originals or certified copies of its insurance policies and updated
flood plain searches. Unless Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Agent as loss payee;
(ii) requiring 10 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Obligor or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted

-77-

--------------------------------------------------------------------------------

 

by the policy. If any Obligor fails to provide and pay for any insurance, Agent
may, at its option, but shall not be required to, procure the insurance and
charge Obligors therefor. Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, Obligors may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent. If an Event of Default exists,
only Agent shall be authorized to settle, adjust and compromise such claims.
(e)    Subject to clause (c) below, any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Agent. Any such proceeds or
awards that relate to Inventory shall be applied first to payment of the
applicable Revolver Loans, and then to other applicable Obligations. Subject to
clause (c) below, any proceeds or awards that relate to Equipment or Real Estate
shall be applied first to the applicable Revolver Loans and then to other
applicable Obligations.
(f)    If requested by Obligors in writing within 15 days after Agent’s receipt
of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Obligors may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent;
(iii) replacement buildings are constructed on the sites of the original
casualties and are of comparable size, quality and utility to the destroyed
buildings; (iv) the repaired or replaced Property is free of Liens, other than
Permitted Liens that are not Purchase Money Liens; (v) Obligors comply with
disbursement procedures for such repair or replacement as Agent may reasonably
require; and (vi) the aggregate amount of such proceeds or awards from any
single casualty or condemnation does not exceed $500,000.
8.9.4    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.
8.9.5    Defense of Title. Each Obligor shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.
8.10    Power of Attorney. Each Obligor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Obligor’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or an
Obligor’s name, but at the cost and expense of Obligors:
(e)    Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(f)    During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to

-78-

--------------------------------------------------------------------------------

 

collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Obligor’s obligations under the Loan Documents.
SECTION 9.    REPRESENTATIONS AND WARRANTIES
9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, each Obligor represents and warrants that:
9.1.6    Organization and Qualification. Each Obligor and Subsidiary is duly
organized, validly existing and in good standing (where applicable) under the
laws of the jurisdiction of its organization or incorporation. Each Obligor and
Subsidiary is duly qualified, authorized to do business and in good standing as
a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.
9.1.7    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, except those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require imposition of a Lien (other than
Permitted Liens) on any Obligor’s Property.
9.1.8    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
9.1.9    Capital Structure. Schedule 9.1.4 shows, for each Obligor and
Subsidiary, its name, jurisdiction of organization or incorporation, authorized
and issued Equity Interests, holders of its Equity Interests (other than the
holders of the Equity Interests of Parametric), and agreements binding on such
holders with respect to such Equity Interests. Except as disclosed on Schedule
9.1.4, in the five years preceding the Closing Date, no Obligor or Subsidiary
has acquired any substantial assets from any other Person nor been the surviving
entity in a merger, amalgamation or combination other than the acquisition by
Voyetra Turtle Beach of UK Borrower. Each Obligor has good title to its Equity
Interests in its Subsidiaries, subject only to Agent’s Lien, and all such Equity
Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options (excluding such options with respect to the Equity
Interests of Parametric), warrants, subscription rights, agreements to issue or
sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Obligor or Subsidiary, except as disclosed on Schedule
9.1.4. Borrowers will amend Schedule 9.1.4 to reflect any changes thereto as a
result of a Permitted

-79-

--------------------------------------------------------------------------------

 

Acquisition or other transaction permitted hereunder or otherwise with the
consent of Agent, which consent shall not be unreasonably withheld or delayed.
9.1.10    Title to Properties; Priority of Liens. Each Obligor and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except Permitted Liens. Each Obligor and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens. All Liens of Agent in the Collateral
are duly perfected, first priority Liens, subject only to Permitted Liens.
9.1.11    Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Obligors with respect
thereto. Obligors warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:
(e)    it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
(f)    it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
(g)    it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;
(h)    it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
(i)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Obligor is the sole payee or
remittance party shown on the invoice;
(j)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
(k)    to the best of Obligors’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Obligor’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
9.1.12    Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholders’ equity, of
Obligors and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present in all
material respects the financial positions and results of operations of Obligors
and Subsidiaries at the dates and for the periods indicated and, for unaudited
financial statements, subject to normal year-end

-80-

--------------------------------------------------------------------------------

 

adjustments and the absence of footnotes. All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time. Since January 31, 2014,
there has been no change in the condition, financial or otherwise, of any
Obligor or Subsidiary that could reasonably be expected to have a Material
Adverse Effect. No financial statement delivered to Agent or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.
Obligors and their Subsidiaries are Solvent on a consolidated basis.
9.1.13    Surety Obligations. No Obligor or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
9.1.14    Taxes. Each Obligor and Subsidiary has filed all material federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested. The provision for all material Taxes on the
books of each Obligor and Subsidiary is adequate for all years not closed by
applicable statutes, and for its current Fiscal Year.
9.1.15    Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
9.1.16    Intellectual Property. Each Obligor and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Obligor’s knowledge, threatened Intellectual Property Claim in an amount
exceeding $2,000,000 in the aggregate, with respect to any Obligor, any
Subsidiary or any of their Property (including any Intellectual Property).
Except as disclosed on Schedule 9.1.11, no Obligor or Subsidiary pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property. All Intellectual Property owned, used or licensed by, or otherwise
subject to any interests of, any Obligor or Subsidiary is shown on Schedule
9.1.11. Borrowers may update Schedule 9.1.11 with the consent of Agent which
shall not be unreasonably withheld.
9.1.17    Governmental Approvals. Each Obligor and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could reasonably be expected to result in a Material
Adverse Effect. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Obligors and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.
9.1.18    Compliance with Laws. Each Obligor and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Obligor or
Subsidiary under any Applicable Law, except where noncompliance could reasonably
be expected to result in a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA.
9.1.19    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, or as could not reasonably be expected to result in a Material Adverse
Effect, no Obligor’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous

-81-

--------------------------------------------------------------------------------

 

material or environmental clean-up. No Obligor or Subsidiary has received any
Environmental Notice that could reasonably be expected to result in a Material
Adverse Effect. No Obligor or Subsidiary has any contingent liability with
respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it
that could reasonably be expected to result in a Material Adverse Effect.
9.1.20    Burdensome Contracts. No Obligor or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Obligor or Subsidiary is party or
subject to any Restrictive Agreement, except as shown on Schedule 9.1.15. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.
9.1.21    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Obligor’s knowledge, threatened
against any Obligor or Subsidiary, or any of their businesses, operations,
Properties or financial condition, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect if determined adversely to any Obligor or Subsidiary.
Except as shown on such Schedule (as supplemented from time to time to add
Commercial Tort Claims), no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than $100,000). No Obligor or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.
9.1.22    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money in excess of
$2,000,000. There is no basis upon which any party (other than an Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.
9.1.23    ERISA. Except as disclosed on Schedule 9.1.18:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Obligors, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.
(b)    There are no pending or, to the knowledge of Obligors, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
(c)     (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving

-82-

--------------------------------------------------------------------------------

 

of notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; (v) no
Obligor or ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; and (vi) as of the most recent valuation date
for any Pension Plan or Multiemployer Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is at least 60%, and no
Obligor or ERISA Affiliate knows of any fact or circumstance that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of such date.
(d)    With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
(e)    Except as disclosed on Schedule 9.1.18, UK Borrower is not nor has at any
time been (A) an employer (for the purposes of sections 38 to 51 of the Pensions
Act 2004 (UK)) of an occupational pension scheme which is not a money purchase
scheme (both terms as defined in the Pension Schemes Act (1993)(UK)) or (B) is
or has at any time been “connected” with or an “associate” (as those terms are
used in sections 38 and 43 of the Pensions Act 2004(UK)) of such an employer.
(f)    UK Borrower has not been issued with a Financial Support Direction or
Contribution Notice in respect of any pension scheme.
9.1.24    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Obligor or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Obligor or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.
9.1.25    Labor Relations. Except as described on Schedule 9.1.20 (which may be
amended with the consent of Agent which is not to be unreasonably withheld or
delayed), no Obligor or Subsidiary is party to or bound by any collective
bargaining agreement, management agreement or consulting agreement (other than
those consulting and employment agreements entered into in the Ordinary Course
of Business). There are no material grievances, disputes or controversies with
any union or other organization of any Obligor’s or Subsidiary’s employees, or,
to any Obligor’s knowledge, any asserted or threatened strikes, work stoppages
or demands for collective bargaining.
9.1.26    Payable Practices. No Obligor or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.
9.1.27    Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

-83-

--------------------------------------------------------------------------------

 

9.1.28    Margin Stock. No Obligor or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Revolver Loan proceeds or
Letters of Credit will be used by Obligors to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors.
9.1.29    OFAC. No Obligor, Subsidiary or, to the knowledge of any Obligor or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Obligor or Subsidiary is located, organized or resident in a Designated
Jurisdiction.
9.1.30    UK Charges. Under the law of each Obligor’s jurisdiction of
incorporation it is not necessary that any UK Security Agreement be filed,
recorded on enrolled with any court or other authority in that jurisdiction or
that any stamp, registration or similar tax be paid on or in relation to any UK
Security Agreement or the transactions contemplated by any UK Security
Agreement, except (a) registration of particulars of each Security Document
executed by UK Borrower at the Companies Registration Office in England and
Wales in accordance with Part 25 (Company Charges) of the Companies Act 2006 or
any regulations relating to the registration of charges made under, or applying
the provisions of, the Companies Act 2006 (b) registration of each Security
Document executed by UK Borrower and pertaining to Real Estate at the Land
Registry of Land Charges Registry in England and Wales and payment of associated
fees (c) filing, registration or recordation on a voluntary basis or as required
in order to perfect the security interest created by any UK Security Agreement
in any relevant jurisdiction and (d) in each case, payment of associated fees,
stamp taxes or mortgage duties.
9.1.31    Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union regulation No. 1346/2000 on Insolvency proceedings
(the “Regulation”), each of the UK Borrower’s centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and none of them have an “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction.
9.1.32    Pari passu ranking. Each UK Borrower’s payment obligations under the
Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.
9.1.33    Ranking. Each UK Security Agreement has or will have the ranking in
priority which it is expressed to have in the relevant UK Security Agreement
and, other than as permitted under or contemplated by the Loan Documents, it is
not subject to any prior ranking or pari passu ranking Lien.
9.2    Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
9.3    Existing Subordinated Debt. As of the Closing Date, the outstanding
principal balance of the Existing Subordinated Debt is $17,750,000.
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
10.1    Affirmative Covenants. As long as any Revolver Commitments or
Obligations are outstanding, each Obligor shall, and shall cause each Subsidiary
to:

-84-

--------------------------------------------------------------------------------

 

10.1.7    Inspections; Appraisals.
(k)    Permit Agent from time to time, subject (except when a Default or Event
of Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Obligor or Subsidiary, inspect, audit and make
extracts from any Obligor’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Obligor’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to any
Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor. Obligors acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Obligors shall not be entitled to rely upon them.
(l)    Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, up to two times per
Loan Year; and (ii) appraisals of Inventory up to one time per Loan Year;
provided, however, that if an examination or appraisal is initiated during a
Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Obligors without regard to such limits. Obligors agree to pay
Agent’s then standard charges for examination activities, including the standard
charges of Agent’s internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.
10.1.8    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
(g)    as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Obligors and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Obligors and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;
(h)    as soon as available, and in any event within 30 days after the end of
each month (but within 45 days after the last month in a Fiscal Year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating bases for Obligors and Subsidiaries,
setting forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by the chief financial officer of Obligor Agent as prepared
in accordance with GAAP and fairly presenting the financial position and results
of operations for such month and period, subject to normal yearend adjustments
and the absence of footnotes;
(i)    concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Obligor Agent;
(j)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Obligors by their accountants in connection with such financial statements;

-85-

--------------------------------------------------------------------------------

 

(k)    not later than 30 days after the end of each Fiscal Year, projections of
Obligors’ consolidated balance sheets, results of operations, cash flow and
Availability for that Fiscal Year, month by month and for the next Fiscal Year,
quarter by quarter;
(l)    at Agent’s request, a listing of each Obligor’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;
(m)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Obligor has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Obligor files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;
(n)    promptly after the sending or filing thereof, copies of any annual report
to be filed in connection with each Plan or Foreign Plan;
(o)    promptly following receipt, a copy of any notice from the Pensions
Regulator in which it proposes to take action which may result in the issuance
of a Contribution Notice or Financial Support Direction in respect of any
pension plan; and
(p)    such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Obligor’s,
Subsidiary’s or other Obligor’s financial condition or business.
10.1.9    Notices. Notify Agent and Lenders in writing, promptly after an
Obligor’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $1,000,000; (f) the
assertion of any Intellectual Property Claim, if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (g) any violation or
asserted violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor; or receipt of any Environmental Notice;
(i) the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Obligors’ independent accountants; or (k) any opening of a new
office or place of business, at least 30 days prior to such opening.
10.1.10    Landlord and Storage Agreements. Upon request, provide Agent with
copies of all existing agreements, and promptly after execution thereof provide
Agent with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
10.1.11    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary, it shall

-86-

--------------------------------------------------------------------------------

 

act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release to the extent required
by Environmental Laws, whether or not directed to do so by any Governmental
Authority.
10.1.12    Taxes. Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.
10.1.13    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A+, unless otherwise approved by Agent in its discretion) satisfactory
to Agent, (a) with respect to the Properties and business of Obligors and
Subsidiaries of such type (including product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in an amount not
less than $5,000,000, with deductibles and subject to an Insurance Assignment
reasonably satisfactory to Agent.
10.1.14    Licenses and Royalties.
(a)    Keep each material License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Obligors and Subsidiaries in full force and effect (provided, that
any Obligor may allow any License to terminate in accordance with its terms if
such Obligor has provided prior written notice to Agent of such termination and
after the termination of any “sell-off” period allowed under such terminated
License (or if no such period exists, upon the termination of the License), such
Obligor owns no more than an aggregate amount of $250,000 of Inventory
(determined based on cost) which is impacted by such License); promptly notify
Agent of any material proposed material modification to any such License, or
entry into any new material License, in each case at least 30 days prior to its
effective date; and notify Agent of any material default or material breach
asserted by any Person to have occurred under any material License;
(b)    Pay all Royalties and all accounts payable owed to any Licensor when due;
and
(c)    by the 15th day of each month, provide Agent with a report of all accrued
Royalties, whether or not then due and payable by a Borrower, which report shall
detail the Licensor, the amount accrued and the payment status of the applicable
Royalty.
10.1.15    Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent on all
assets of such Person, including delivery of such legal opinions, in form and
substance reasonably satisfactory to Agent, as it shall deem appropriate.
10.1.16    Accounts. Borrowers shall maintain Bank of America and its Affiliates
(including its London branch) as Borrowers’ principal depository bank, including
for the maintenance of operating and deposit accounts, lockbox administration,
funds transfer, information reporting services and other treasury management
services.

-87-

--------------------------------------------------------------------------------

 

10.1.17    UK pension plans.
(a)    UK Borrower shall ensure that in respect of all pension schemes operated
by or maintained for the benefit of members of the UK Borrower and/or any of its
employees are fully funded based on the statutory funding objective under
sections 221 and 222 of the Pensions Act 2004 (UK) and that no action or
omission is taken by UK Borrower in relation to such a pension scheme which has
or is reasonably likely to have a Material Adverse Effect (including, without
limitation, the termination or commencement of winding-up proceedings of any
such pension scheme or any member of the Group ceasing to employ any member of
such a pension scheme).
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, UK Borrower shall ensure that it is
not and has not been at any time an employer (for the purposes of sections 38 to
51 of the Pensions Act 2004 (UK)) of an occupational pension scheme which is not
a money purchase scheme (both terms as defined in the Pension Schemes Act 1993
(UK)) or “"connected”" with or an “"associate”" of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004 (UK)) such an employer.
(c)    UK Borrower shall deliver to the Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the UK Obligor), actuarial reports in relation to all pension schemes mentioned
in paragraph (a) above.
(d)    UK Borrower shall promptly notify the Agent of any material change in the
rate of contributions to any pension schemes mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).
10.1.18    Centre of Main Interests. Each UK Borrower shall maintain its centre
of main interests in England and Wales for the purposes of the Insolvency
Regulation.
10.2    Negative Covenants. As long as any Revolver Commitments or Obligations
are outstanding, each Obligor shall not, and shall cause each Subsidiary not to:
10.2.4    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt;
(d)    Borrowed Money (other than the Obligations, Subordinated Debt and
Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date and not satisfied with proceeds of the initial Revolver Loans;
(e)    Debt with respect to Bank Products incurred in the Ordinary Course of
Business;
(f)    Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by an Obligor or Subsidiary, as long as such
Debt was not incurred in

-88-

--------------------------------------------------------------------------------

 

contemplation of such Person becoming a Subsidiary or such acquisition, and does
not exceed $10,000,000 in the aggregate at any time;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)    intercompany Debt extended by UK Borrower to any other Obligor or by US
Borrower to any other Obligor which is not a Foreign Subsidiary;
(j)    Debt incurred in connection with the financing of insurance premiums;
(k)    Debt owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the Ordinary Course of Business;
(l)    Contingent Obligations by any Obligor of Debt of any other Obligor that
was permitted to be incurred under another clause of this Section 10.2.1;
(m)    Debt arising from agreements providing for indemnification, adjustment of
purchase price, earnout or other similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business,
assets or a Subsidiary, other than guarantees of Debt incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition; provided that Debt arising with respect
to earnout or other similar obligations permitted pursuant to this clause (m)
shall be Subordinated Debt and shall not exceed $3,000,000 at any time
outstanding;
(n)    Debt in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations, in each case provided in the Ordinary Course of
Business;
(o)    The Permitted Earnout; and
(p)    Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $5,000,000 in the
aggregate at any time.
10.2.5    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(g)    Liens in favor of Agent;
(h)    Purchase Money Liens securing Permitted Purchase Money Debt;
(i)    Liens for Taxes not yet due or being Properly Contested;
(j)    statutory Liens (other than Liens for Taxes or imposed under ERISA)
arising in the Ordinary Course of Business, but only if (i) payment of the
obligations secured thereby is not yet due or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Obligor or Subsidiary;
(k)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of government tenders, bids, contracts, statutory
obligations and other similar

-89-

--------------------------------------------------------------------------------

 

obligations, as long as such Liens are at all times junior to Agent’s Liens and
are required or provided by law;
(l)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(m)    Liens arising by virtue of a judgment or judicial order against any
Obligor or Subsidiary, or any Property of an Obligor or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens;
(n)    easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(o)    normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection;
(p)    Liens on assets (other than Accounts and Inventory) acquired in a
Permitted Acquisition, securing only Debt permitted by Section 10.2.1(f);
(q)    existing Liens shown on Schedule 10.2.2.
(r)    leases, licenses, subleases or sublicenses granted to others in the
Ordinary Course of Business that do not interfere in any material respect with
the business of the Parent or the Restricted Subsidiaries;
(s)    Liens arising from UCC financing statements filed regarding (i) operating
leases entered into by a Borrower or Subsidiary in the Ordinary Course of
Business and (ii) goods consigned or entrusted to or bailed to a Person in
connection with the processing, reprocessing, recycling or tolling of such
goods;
(t)    Liens in favor of customs or revenue authorities to secure payment of
customs duties in connection with the importation of goods;
(u)    Liens solely on any cash earnest money deposits made by any Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted under this Agreement; and
(v)    any other Liens which do not attach to Accounts or Inventory and do not
in the aggregate secure obligations exceeding $250,000.
10.2.6    Reserved.
10.2.7    Distributions; Upstream Payments. Create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for restrictions under the Loan Documents, under Applicable Law
or in effect on the Closing Date as shown on Schedule 9.1.15. Declare or make
any Distributions except:
(q)    Upstream Payments;

-90-

--------------------------------------------------------------------------------

 

(r)    Each Obligor may declare and make Distributions with respect to its
Equity Interests payable solely in additional shares of its Equity Interests;
(s)    Any Obligor may pay cash dividends to any Obligor that is its direct
parent;
(t)    Any Obligor (other than Parametric) may make distributions to permit
Parametric to repurchase Equity Interests issued to employees, directors and
officers of the Obligors and their Subsidiaries (including repurchases of Equity
Interests from severed or terminated employees, directors and officers), and
Parametric may repurchase such Equity Interests, in each case in an aggregate
amount not to exceed $1,000,000 in any calendar year and $3,000,000 after the
Closing Date, so long as (a) immediately prior to and after giving effect to
such payment, no Default or Event of Default has occurred or will occur, (b) for
each of the 30 days immediately prior to and after giving effect to such
payment, Availability is in an amount greater than 15% of the Revolver
Commitments, and US Availability is in an amount greater than 15% of the US
Revolver Commitments, and (c) no FILO Period is in effect;
(u)    The Permitted Earnout Payment;
(v)    Payments of Distributions on or redemptions of the Series B Preferred
Stock of Voyetra, so long as (a) immediately prior to and after giving effect to
such payment, no Default or Event of Default has occurred or will occur, (b) for
each of the 30 days immediately prior to and after giving effect to such
payment, Availability is in an amount greater than 15% of the Revolver
Commitments, and US Availability is in an amount greater than 15% of the US
Revolver Commitments (in each case under this clause (b), such percentages shall
be 12.5% with respect to the payment of a Distribution on to be paid on or
around September 30, 2014 which payment shall not exceed the aggregate amount of
$300,000) , and (c) no FILO Period is in effect; and
(w)    Payments to Sponsor as reimbursements for reasonable out-of-pocket fees
and costs incurred by it on behalf of the Borrowers (including, without
limitation, the reasonable out-of-pocket costs of attorneys, consultants and
accountants), so long as (a) immediately prior to and after giving effect to
such payment, no Default or Event of Default has occurred or will occur, (b) for
each of the 30 days immediately prior to and after giving effect to such
payment, Availability is in an amount greater than 15% of the Revolver
Commitments, and US Availability is in an amount greater than 15% of the US
Revolver Commitments, and (c) no FILO Period is in effect.
10.2.8    Restricted Investments. Make any Restricted Investment.
10.2.9    Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to an Obligor.
10.2.10    Revolver Loans. Make any loans or other advances of money to any
Person, except (a) advances to an officer, director or employee for salary,
travel expenses, commissions and similar items in the Ordinary Course of
Business; (b) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (c) deposits with financial institutions permitted
hereunder; and (d) as long as no Default or Event of Default exists,
intercompany loans by an Obligor to another Obligor.
10.2.11    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any
(a)    Subordinated Debt (other than the Existing Subordinated Debt), except:

-91-

--------------------------------------------------------------------------------

 

(iii)    regularly scheduled payments of principal, interest and fees, but only
to the extent permitted under any Subordination Agreement relating to such Debt
(and a Senior Officer of Obligor Agent shall certify to Agent, not less than
five Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied);
(iv)    full repayment of all obligations under the Subordinated Debt in
connection with a refinancing thereof if the Refinancing Conditions have been
satisfied;
(b)    Existing Subordinated Debt except:
(iv)    regularly scheduled payments of interest and fees, but only if
immediately before and after giving effect to any such payment no Default or
Event of Default exists or will occur (and a Senior Officer of Borrower Agent
shall certify to Agent, not less than five Business Days prior to the date of
payment, that such condition has been satisfied),
(v)    full repayment of all obligations under such Debt in place on the Closing
Date using the proceeds of a Liquidity Event which is consummated
contemporaneously with such repayment, and
(vi)    full or partial repayment of obligations under any Existing Subordinated
Debt provided after the Closing Date using the proceeds of a Liquidity Event
which is consummated contemporaneously with such repayment so long as (x) all
Existing Subordinated Debt in place on the Closing Date has been paid in full
before such repayment, (y) such repayment is only made if the net proceeds of
the Liquidity Event are in excess of $30,000,000 and such repayment is in an
amount not greater than such excess, and (z) at least $10,000,000 of the net
proceeds of such Liquidity Event have been applied to repay the Obligations, or
(c)    Borrowed Money (other than the Obligations) prior to its due date under
the agreements evidencing such Debt as in effect on the Closing Date (or as
amended thereafter with the consent of Agent).
10.2.12    Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, amalgamate, combine or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except for (a) mergers, amalgamations or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary or into an Obligor; or
(b) Permitted Acquisitions.
10.2.13    Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except directors’
qualifying shares.
10.2.14    Organic Documents. Amend, modify or otherwise change any of its
Organic Documents, except in connection with a transaction permitted under
Section 10.2.9.
10.2.15    Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Obligors and Subsidiaries.
10.2.16    Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal

-92-

--------------------------------------------------------------------------------

 

Year other than to change its Fiscal Year end to March 31, with such change to
become effective on March 31, 2015.
10.2.17    Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; (d) restrictions under the Loan Documents, the
documentation governing the Subordinated Debt and the Third Amended and Restated
Certificate of Incorporation of Voyetra as in effect on the date hereof;
(e) under Applicable Law; or (f) in effect on the Closing Date as shown on
Schedule 10.2.14..
10.2.18    Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.19    Conduct of Business. Engage in any business materially different than
its business as conducted on the Closing Date and any activities incidental
thereto.
10.2.20    Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions expressly permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and payment of customary directors’ fees and
indemnities; (c) the payment of reasonable fees to directors of any Borrower or
any Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the Ordinary Course of Business, (d) any
issuances of securities of Parametric or other payments, awards or grants in
cash, securities of Parametric or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by an
Obligor’s board of directors, (e) transactions solely among Obligors; (f) the
Subordinated Debt and the Permitted Earnout Payment; (g) transactions with
Affiliates consummated prior to the Closing Date, as shown on Schedule 10.2.17;
and (h) transactions with Affiliates in the Ordinary Course of Business, upon
fair and reasonable terms fully disclosed to Agent and no less favorable than
would be obtained in a comparable arm’s-length transaction with a non-Affiliate.
10.2.21    Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.
10.2.22    Amendments to Subordinated Debt. Amend, supplement or otherwise
modify documents related to any Subordinated Debt, if such modification
(a) increases the principal balance of such Debt, or increases any required
payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate;
(e) increases or adds any fees or charges; (f) modifies any covenant in a manner
or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Obligor or Subsidiary, or that is
otherwise materially adverse to any Obligor, any Subsidiary or Lenders;
(g) results in the Obligations not being fully benefited by the subordination
provisions thereof; or (h) is otherwise in violation of the terms of the
applicable Subordination Agreement.
10.3    Financial Covenants. As long as any Revolver Commitments or Obligations
are outstanding, Obligors shall:
10.3.1    Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of
at least 1.00 to 1.00 for each period of four Fiscal Quarters while a Covenant
Trigger Period is in effect, commencing

-93-

--------------------------------------------------------------------------------

 

with the most recent period for which financial statements were, or were
required to be, delivered hereunder prior to the Covenant Trigger Period.
SECTION 11.    GUARANTY
11.1    Guaranty by US Guarantors. Each US Guarantor hereby jointly, severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the US Borrowers to the Agent or any
US Lender (or any of their Affiliates or branches) arising hereunder and any
instruments, agreements or Loan Documents of any kind or nature now or hereafter
executed in connection with this Agreement (including the US Obligations and all
renewals, extensions, amendments, refinancings and other modifications thereof
and all Extraordinary Expenses), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any case or proceeding commenced by or against any other
US Guarantor or US Borrower under any federal, provincial, state, municipal,
foreign law, or any agreement of such other Guarantor or Borrower to, (a) the
entry of an order for relief under the Bankruptcy Code, or any other insolvency,
debtor relief or debt adjustment law (whether state, provincial, federal or
foreign), and the Insolvency Act 1986 (UK) and the Enterprise Act 2002(UK);
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such other US Guarantor or US Borrower or any
part of its properties; or (c) any other Insolvency Proceeding, and including
interest that accrues after the commencement by or against any US Borrower of
any proceeding under any Insolvency Proceeding (collectively, the “US Guaranteed
Obligations”).
11.2    Guaranty by UK Guarantors.
11.2.2    UK Guaranty. Each UK Guarantor hereby jointly, severally, absolutely
and unconditionally guarantees (the “UK Guaranty”), as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of the UK Borrower, to the Agent or any
UK Lender (or any of their Affiliates) arising in connection with the Loan
Documents (including the Obligations and all renewals, extensions, amendments,
refinancings and other modifications thereof and all Extraordinary Expenses),
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any case
or proceeding commenced by or against any other Guarantor or Borrower under any
federal, provincial, state, municipal, foreign law, or any agreement of such
other Guarantor or Borrower to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law
(whether state, provincial, federal or foreign), and the Insolvency Act 1986
(UK) and the Enterprise Act 2002 (UK); (b) the appointment of a receiver,
trustee, liquidator, administrator, conservator or other custodian for such
other Guarantor or Borrower or any part of its properties; or (c) any other
Insolvency Proceeding, and including interest that accrues after the
commencement by or against any Borrower of any proceeding under any Insolvency
Proceeding (collectively, the “UK Guaranteed Obligations”).
11.2.3    Reinstatement of UK Guaranty. If any payment by a UK Guarantor or any
discharge given by the Agent (whether in respect of the UK Guaranteed
Obligations or any security for the UK

-94-

--------------------------------------------------------------------------------

 

Guaranteed Obligations or otherwise) is avoided or reduced as a result of
insolvency or any similar event (a) the liability of that UK Guarantor shall
continue as if the payment, discharge, avoidance or reduction had not occurred;
and (b) the Agent shall be entitled to recover the value or amount of that
security or payment from the UK Guarantor, as if the payment, discharge,
avoidance or reduction had not occurred.
11.2.4    Waiver of defences. The obligations of a UK Guarantor under this
Agreement will not be affected by an act, omission, matter or thing which, but
for this Section 11.2.3, would reduce, release or prejudice any of its
obligations under this Agreement (without limitation and whether or not known to
it or the Agent) including (a) any time, waiver or consent granted to, or
composition with, any Obligor or other person; (b) the release of any Obligor or
any other person under the terms of any composition or arrangement with any
creditor; (c) the taking, variation, compromise, exchange, renewal or release
of, or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor any other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security; (d) any
incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of any Obligor or any other person; (e) any
amendment (however fundamental) or replacement of a Loan Document or any other
document or security; (f) any unenforceability, illegality or invalidity of any
obligation of any person under any Loan Document or any other document or
security; or (g) any insolvency or similar proceedings.
11.2.5    Guarantor intent. Without prejudice to the generality of Section
11.2.3, each UK Guarantor expressly confirms that it intends that the guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following (a) acquisitions of any nature;
(b) increasing working capital; (c) enabling investor distributions to be made;
(d) carrying out restructurings; (e) refinancing existing facilities;
(f) refinancing any other indebtedness; (g) making facilities available to new
borrowers; (h) any other variation or extension of the purposes for which any
such facility or amount might be made available from time to time; and (i) any
fees, costs and/or expenses associated with any of the foregoing.
11.2.6    Deferral of UK Guarantor's rights. Until the UK Guaranteed Obligations
have been repaid in full, no UK Guarantor will exercise any rights which it may
have by reason of performance by it of its obligations under the Loan Documents
(a) to be indemnified by any other Obligor; (b) to claim any contribution from
any other Obligor; or (c) to take the benefit (in whole or in part and whether
by way of subrogation or otherwise) of any of the Agent's rights under the Loan
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Loan Documents by the Agent.
11.3    Evidence of Debt. The Agent’s books and records showing the amount of
any Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and absent manifest error, shall be binding upon the applicable
Guarantors and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. As to each Guarantor, its obligations hereunder shall
not be affected by the genuineness, validity, regularity or enforceability of
the Guaranteed Obligations against any Borrower or any other Guarantor or other
Obligor, or any instrument or agreement evidencing any Guaranteed Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense of any
Borrower or any other Guarantor or other Obligor, to the obligations of the
Guarantors hereunder, and each Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer

-95-

--------------------------------------------------------------------------------

 

or conveyance under Section 548 of the Bankruptcy Code or any comparable
provisions of any similar federal or state law.
11.4    No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein. If any such obligation
(other than one arising with respect to any Excluded Tax) is imposed upon such
Guarantor with respect to any amount payable by it hereunder, each Guarantor
will pay to Agent or Lenders, on the date on which such amount is due and
payable hereunder, such additional amount in Dollars as shall be necessary to
enable the Agent and Lenders to receive the same net amount which the Agent and
Lenders would have received on such due date had no such obligation been imposed
upon such Guarantor. Each Guarantor will deliver promptly to the Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Guarantors hereunder. The
obligations of the Guarantors under this paragraph shall survive the Full
Payment of the Guaranteed Obligations. For the avoidance of doubt, this Section
11.4 shall not apply to Taxes that are governed exclusively by Section 5.9.
11.5    Rights of Lender. Each Guarantor consents and agrees that the Agent and
Lenders may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of any Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of any Guaranteed
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Agent or Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantors hereunder or which, but for this provision, might operate as a
discharge of any Guarantor.
11.6    Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other Guarantor, or
the cessation from any cause whatsoever (including any act or omission of the
Agent or any Lender) of the liability of any Borrower; (b) any defense based on
any claim that such Guarantors’ obligations exceed or are more burdensome than
those of any Borrower; (c) the benefit of any statute of limitations affecting
the Guarantors’ liability hereunder; (d) any right to require the Agent or any
Lender to proceed against any Borrower, proceed against or exhaust any security
for any of the Guaranteed Obligations, or pursue any other remedy in the Agent’s
or any Lender’s power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by Agent or any Lender; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance hereof or of the existence, creation or incurrence of new or
additional Guaranteed Obligations. Each Guarantor waives any rights and defenses
that are or may become available to such Guarantor by reason of Sections 2787 to
2855, inclusive, 2899 and 3433 of the California Civil Code.
11.7    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the

-96-

--------------------------------------------------------------------------------

 

obligations of any other Guarantor, and a separate action may be brought against
each Guarantor to enforce this Agreement whether or not any Borrower or any
other person or entity is joined as a party.
11.8    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Section 11 until the Full Payment of all of the
Guaranteed Obligations and any amounts payable under this Section 11. If any
amounts are paid to any Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Agent and Lenders and
shall forthwith be paid to the Agent to reduce the amount of the applicable
Guaranteed Obligations, whether matured or unmatured.
11.9    Termination; Reinstatement. The guaranty under this Section 11 is a
continuing and irrevocable guaranty of the applicable Guaranteed Obligations now
or hereafter existing and shall remain in full force and effect until the Full
Payment of the Guaranteed Obligations and any other amounts payable under this
Section 11. Notwithstanding the foregoing, the guaranty under this Section 11
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of any Borrower or any Guarantor is made, or the
Agent or any Lender exercises its right of setoff, in respect of the applicable
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or any Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Insolvency Proceeding or otherwise, all as if such payment had not been made
or such setoff had not occurred and whether the Agent or any Lender is in
possession of or has released the guaranty hereunder and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this Section 11.9 shall survive termination of the guaranty
hereunder.
11.10    Subordination. Each Obligor hereby subordinates the payment of all
obligations and indebtedness of any Obligor owing to such other Obligor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to any Guarantor as subrogee of the Agent or any Lender or
resulting from such Guarantor’s performance under the guaranty under this
Section 11, to the Full Payment of all Guaranteed Obligations and Obligations.
If the Agent or any Lender so requests, any such obligation or indebtedness of
any Borrower to any Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Agent and Lenders and the proceeds thereof shall be
paid over to the Agent on account of the applicable Guaranteed Obligations of
such Guarantor, but without reducing or affecting in any manner the liability of
any Guarantor under this Section 11. Notwithstanding the foregoing, a Guarantor
may demand and accept repayments of indebtedness of any Borrower owing to such
Guarantor as such repayment is expressly permitted hereunder.
11.11    Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Borrower under any Insolvency
Proceeding, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Agent.
11.12    Miscellaneous. No provision of this Section 11 may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
and each Guarantor party hereto. No failure by the Agent or any Lender to
exercise, and no delay in exercising, any right, remedy or power under this
Section 11 shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Section 11 shall not affect the enforceability or validity of
any other provision herein.

-97-

--------------------------------------------------------------------------------

 

11.13    Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from each
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of such Borrower and any such other Guarantor
as the Guarantor requires, and that the Agent and Lenders have no duty, and not
Guarantor is relying on the Agent or any Lender at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Borrower or any other Guarantor (the guarantor waiving any duty
on the part of the Agent or any Lender to disclose such information and any
defense relating to the failure to provide the same).
11.14    Setoff. If and to the extent any payment is not made when due under
this Section 11, the Agent and any Lender may setoff and charge from time to
time any amount so due against any or all of any Guarantor’s accounts or
deposits with the Agent or any Lender.
11.15    Representations and Warranties. Each Guarantor represents and warrants
that (a) its obligations under this Section 11 constitute its legal, valid and
binding obligation enforceable in accordance with its terms; (b) the making and
performance of the guaranty under this Section 11 does not and will not violate
the provisions of any material Applicable Law, regulation or order, and does not
and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and
(c) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of the guaranty under this Section 11
have been obtained or made and are in full force and effect, except as could not
reasonably be expected to result in a Material Adverse Effect.
11.16    Additional Guarantor Waivers and Agreements.
11.16.1    Each Guarantor understands and acknowledges that if the Agent
forecloses judicially or nonjudicially against any real property security for
any of the Guaranteed Obligations, that foreclosure could impair or destroy any
ability that such Guarantor may have to seek reimbursement, contribution, or
indemnification from a Borrower or others based on any right such Guarantor may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Section 11. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to the guaranty under this Section 11
based on Section 580d of the California Code of Civil Procedure as interpreted
in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this
Agreement, each Guarantor freely, irrevocably, and unconditionally: (i) waives
and relinquishes that defense and agrees that such Guarantor will be fully
liable under this Section 11 even though the Agent may foreclose, either by
judicial foreclosure or by exercise of power of sale, any deed of trust securing
any of the Guaranteed Obligations; (ii) agrees that such Guarantor will not
assert that defense in any action or proceeding which the Agent may commence to
enforce the guaranty under this Section 11; (iii) acknowledges and agrees the
rights and defenses waived by such Guarantor in this Agreement include any right
or defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Agent and Lenders are relying on this
waiver in creating any of the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Agent and Lenders are receiving for
creating the Guaranteed Obligations.
11.16.2    Each Guarantor waives all rights and defenses that such Guarantor may
have because of any of the Guaranteed Obligations is secured by real property.
This means, among other things: (i) the Agent may collect from the Guarantors
without first foreclosing on any real or personal property collateral

-98-

--------------------------------------------------------------------------------

 

pledged by any Obligor; and (ii) if the Agent forecloses on any real property
collateral pledged by any Obligor: (A) the amount of the Guaranteed Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Agent may collect from the Guarantors even if the Agent, by foreclosing
on the real property collateral, has destroyed any right the Guarantors may have
to collect from Borrowers. This is an unconditional and irrevocable waiver of
any rights and defenses any Guarantor may have because any of the Guaranteed
Obligations is secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.
11.16.3    Each Guarantor waives any right or defense it may have at law or
equity, including California Code of Civil Procedure Section 580a, to a fair
market value hearing or action to determine a deficiency judgment after a
foreclosure.
SECTION 12.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
12.1    Events of Default. Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
(x)    Any Obligor fails to pay its Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
(y)    Any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
(z)    An Obligor breaches or fail to perform any covenant contained in Section
6.3, 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;
(aa)    An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 15 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
(bb)    A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);
(cc)    Any breach or default of an Obligor occurs under (i) any Hedging
Agreement; or (ii) any instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $1,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach;
(dd)    Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $5,000,000 (net of
insurance coverage therefor that has not been denied by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise;

-99-

--------------------------------------------------------------------------------

 

(ee)    A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $5,000,000;
(ff)    An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or Obligors and their Subsidiaries are not Solvent on
a consolidated basis;
(gg)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;
(hh)    UK Borrower (i) is unable or admits inability to pay its debts as they
fall due; (ii) suspends making payments on any of its debts or, (iii) by reason
of actual or anticipated financial difficulties, commences negotiations with one
or more of its creditors (other than the Agent or any Secured Party in their
capacity as such) with a view to rescheduling any of its indebtedness; or (b) if
in respect of UK Borrower, (i) the value of its assets is less than that its
liabilities (taking into account contingent and prospective liabilities); or
(ii) a moratorium is declared or imposed in respect of any its indebtedness;
(ii)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;
(jj)    An Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of the Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral;
(kk)    A Change of Control occurs;
(ll)    The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to UK Borrower unless the aggregate liability of UK Borrower
under all Financial Support Directions and Contributions Notices is less than
$200,000 (or its equivalent in another currency or currencies).
12.2    Remedies upon Default. If an Event of Default described in Section
12.1(j) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind. In addition, or if
any other Event of Default exists, Agent may in its discretion (and shall upon
written direction of Required Lenders) do any one or more of the following from
time to time:

-100-

--------------------------------------------------------------------------------

 

(c)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;
(d)    terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base;
(e)    require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
(f)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Obligor agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent may conduct sales on any Obligor’s premises, without charge,
and any sale may be adjourned from time to time in accordance with Applicable
Law. Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.
12.3    License. Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.
12.4    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

-101-

--------------------------------------------------------------------------------

 

12.5    Remedies Cumulative; No Waiver.
12.5.6    Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.
12.5.7    Waivers. No waiver or course of dealing shall be established by
(a) the failure or delay of Agent or any Lender to require strict performance by
any Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Revolver Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. Any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.
SECTION 13.    AGENT
13.1    Appointment, Authority and Duties of Agent.
13.1.9    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine eligibility and applicable advance rates under the Borrowing Base,
whether to impose or release any reserve, or whether any conditions to funding
or issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party or other Person for any error in judgment.
13.1.10    Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.
13.1.11    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent

-102-

--------------------------------------------------------------------------------

 

shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.
13.1.12    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
the applicable Required Lenders or other Secured Parties with respect to any act
(including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.
13.1.13    Agent as Security Trustee. In this Agreement and the UK Security
Agreements, any rights and remedies exercisable by, any documents to be
delivered to, or any other indemnities or obligations in favor of Agent shall
be, as the case may be, exercisable by, delivered to, or be indemnities or other
obligations in favor of, Agent (or any other Person acting in such capacity) in
its capacity as security trustee of Secured Parties to the extent that the
rights, deliveries, indemnities or other obligations relate to the UK Security
Agreements or the security thereby created. Any obligations of Agent (or any
other Person acting in such capacity) in this Agreement and UK Security
Agreements shall be obligations of Agent in its capacity as security trustee of
Secured Parties to the extent that the obligations relate to the UK Security
Agreements or the security thereby created. Additionally, in its capacity as
security trustee of Secured Parties Agent (or any other Person acting in such
capacity) shall have (i) all the rights, remedies and benefits in favor of Agent
contained in the provisions of the whole of this Section 13; (ii) all the powers
of an absolute owner of the security constituted by the UK Security Agreements
and (iii) all the rights, remedies and powers granted to it and be subject to
all the obligations and duties owed by it under the UK Security Agreements
and/or any of the Loan Documents.
13.1.14    Appointment of Agent as Security Trustee. Each Secured Party hereby
appoints Agent to act as its trustee under and in relation to the UK Security
Agreements and to hold the assets subject to the security thereby created as
trustee for Secured Parties on the trusts and other terms contained in the UK
Security Documents and each Secured Party hereby irrevocably authorizes Agent in
its capacity as security trustee of Secured Parties to exercise such rights,
remedies, powers and discretions as are specifically delegated to Agent as
security trustee of Secured Parties by the terms of the UK Security Agreements
together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.
13.1.15    Liens. Any reference in this Agreement to Liens stated to be in favor
of Agent shall be construed so as to include a reference to Liens granted in
favor of Agent in its capacity as security trustee of Secured Parties.
13.1.16    Successors. Secured Parties agree that at any time that the Person
acting as security trustee of Secured Parties in respect of the UK Security
Agreements shall be a Person other than Agent, such

-103-

--------------------------------------------------------------------------------

 

other Person shall have the rights, remedies, benefits and powers granted to
Agent in its capacity as security trustee of Secured Parties under this
Agreement and the UK Security Agreements.
13.1.17    Capacity. Nothing in Sections 13.1.5 to 13.1.8 shall require Agent in
its capacity as security trustee of Secured Parties under this Agreement and the
UK Security Agreements to act as a trustee at common law or to be holding any
property on trust, in any jurisdiction outside the US or the UK which may not
operate under principles of trust or where such trust would not be recognized or
its effects would not be enforceable.
13.2    Agreements Regarding Collateral and Borrower Materials.
13.2.6    Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Obligors
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of the
applicable Required Lenders. Secured Parties authorize Agent to subordinate its
Liens to any Purchase Money Lien or other Lien entitled to priority hereunder.
Agent has no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
13.2.7    Possession of Collateral. Agent and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
13.2.8    Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Obligors’ books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants, provided such Persons are informed of
the confidential nature of such Reports and Borrower Materials and instructed to
keep them confidential and strictly for such Lender’s use)), and to use all
Borrower Materials solely for administration of the Obligations. Each Lender
shall indemnify and hold harmless Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Borrower Materials, as well as from any Claims arising as a direct
or indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.
13.3    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper

-104-

--------------------------------------------------------------------------------

 

Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.
13.4    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from an Obligor or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.
13.5    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent’s prior consent.
13.6    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.
13.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of

-105-

--------------------------------------------------------------------------------

 

any terms of the Loan Documents, or the satisfaction of any conditions precedent
contained in any Loan Documents.
13.8    Successor Agent and Co-Agents.
13.8.1    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Obligors. If Agent is a
Defaulting Lender under clause (d) of the definition thereof, Required Lenders
may, to the extent permitted by Applicable Law, remove such Agent by written
notice to Obligors and Agent. Required Lenders may appoint a successor to
replace the resigning or removed Agent, which successor shall be (a) a Lender or
an Affiliate of a Lender; or (b) a financial institution reasonably acceptable
to Required Lenders and (provided no Default or Event of Default exists)
Obligors. If no successor agent is appointed prior to the effective date of
Agent’s resignation or removal, then Agent may appoint a successor agent that is
a financial institution acceptable to it (which shall be a Lender unless no
Lender accepts the role) or in the absence of such appointment, Required Lenders
shall on such date assume all rights and duties of Agent hereunder. Upon
acceptance by any successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent (including powers and duties in its capacity as
security trustee) without further act. On the effective date of its resignation
or removal, the retiring or removed Agent shall be discharged from its duties
and obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.6 and
14.2, and all rights and protections under this Section 12. Any successor to
Bank of America by merger, amalgamation or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.
13.8.2    Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
13.9    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.

-106-

--------------------------------------------------------------------------------

 

13.10    Remittance of Payments and Collections.
13.10.1    Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 1:00 p.m.
(Applicable Time Zone) on a Business Day, payment shall be made by Lender not
later than 3:00 p.m. (Applicable Time Zone) on such day, and if request is made
after 1:00 p.m. (Applicable Time Zone), then payment shall be made by 11:00 a.m.
(Applicable Time Zone) on the next Business Day. Payment by Agent to any Secured
Party shall be made by wire transfer, in the type of funds received by Agent.
Any such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.
13.10.2    Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the greater of the Federal Funds Rate
or the rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Floating Rate Loans. In no
event shall Obligors be entitled to credit for any interest paid by a Secured
Party to Agent, nor shall a Defaulting Lender be entitled to interest on amounts
held by Agent pursuant to Section 4.2.
13.10.3    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.
13.11    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.
13.12    Titles. Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an
“Arranger,” “Bookrunner” or “Agent” of any type shall have no right, power or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.
13.13    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 12 and 14.3.3. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

-107-

--------------------------------------------------------------------------------

 

13.14    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Obligors or any other Person. As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.
SECTION 14.    BENEFIT OF AGREEMENT; ASSIGNMENTS
14.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Obligor shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Revolver Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
14.3. Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.
14.2    Participations.
14.2.6    Permitted Participants; Effect. Subject to Section 14.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Obligors shall be
determined as if it had not sold such participating interests, and Obligors and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Obligors agree
otherwise in writing.
14.2.7    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Revolver Commitment Termination Date or any date fixed
for any regularly scheduled payment of principal, interest or fees on such
Revolver Loan or Revolver Commitment, or releases any Obligor, Guarantor or
substantially all Collateral.
14.2.8    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Obligors (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Revolver Commitments, Revolver Loans (and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.
14.2.9    Benefit of Setoff. Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By

-108-

--------------------------------------------------------------------------------

 

exercising any right of set-off, a Participant agrees to share with Lenders all
amounts received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.
14.3    Assignments.
14.3.8    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.
14.3.9    Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 14.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Obligors
shall make appropriate arrangements for issuance of replacement and/or new
notes, if applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.
14.3.10    Certain Assignees. No assignment or participation may be made to an
Obligor, Affiliate of an Obligor, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.
14.3.11    Register. Agent, acting as a non-fiduciary agent of Obligors (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans,
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Obligors, Agent and Lenders shall
treat each Person recorded in such register as a Lender for all purposes under
the Loan Documents, notwithstanding any notice to the contrary. Agent may choose
to show only one Obligor as the Obligor in the register, without any effect on
the liability of any Obligor with respect to the Obligations. The register shall
be available for inspection by Obligors or any Lender, from time to time upon
reasonable notice.
14.4    Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders (or all UK Lenders or US Lenders, as applicable) was required and
the applicable Required Lenders consented, (b) is a Defaulting

-109-

--------------------------------------------------------------------------------

 

Lender, (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), or (d) if any
Borrower is required to pay additional amounts or indemnity payments with
respect to a Lender under Section 5.10, then Agent or US Borrower Agent may,
upon 10 days’ notice to such Lender, require it to assign its rights and
obligations under the Loan Documents to Eligible Assignee(s), pursuant to
appropriate Assignment and Acceptance(s), within 20 days after the notice. Agent
is irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if the Lender fails to execute it. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents through the date of assignment.
14.5    Register. Agent, as a non-fiduciary agent for Borrowers, shall maintain
a register in accordance with the requirements of US Treasury Regulations
Sections 1.871-14(c)(1)(i) and 5f.103-1(c) showing the principal amount of, and
interest accruing on, the Revolver Advances owing to each Lender, including the
Swingline Loans, and Protective Advances, and the interests therein of each
Lender, from time to time and such register shall, absent manifest error,
conclusively be presumed to be correct and accurate.
SECTION 15.    MISCELLANEOUS
15.1    Consents, Amendments and Waivers.
15.1.10    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
(a)    without the prior written consent of Agent, no modification shall alter
any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;
(b)    without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Revolver Commitment of
such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2); (iii) extend the Revolver Termination Date applicable to such
Lender’s Obligations; (iv) amend this clause (c) or (v) amend the definition of
Availability Block;
(d)    without the prior written consent of all (x) US Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except
to add Collateral) or 14.1.1; (ii) amend the definition of US Borrowing Base, US
Accounts Formula Amount or US Inventory Formula Amount (or any defined term used
in such definitions) if the effect of such amendment is to increase borrowing
availability, Pro Rata (with respect to US Obligations) or US Required Lenders;
(iii) release all or substantially all Collateral; or (iv) except in connection
with a merger, amalgamation, disposition or similar transaction expressly
permitted hereby, release any Obligor from liability for any Obligations;
(e)    without the prior written consent of all (x) UK Lenders (except any
Defaulting Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except
to add Collateral) or 14.1.1; (ii) amend the definition of UK Borrowing Base, UK
Accounts Formula Amount or UK Inventory Formula Amount (or any defined term used
in such definitions) if the effect of such amendment is to increase borrowing

-110-

--------------------------------------------------------------------------------

 

availability, Pro Rata (with respect to UK Obligations) or UK Required Lenders;
(iii) release all or substantially all Collateral; or (iv) except in connection
with a merger, amalgamation, disposition or similar transaction expressly
permitted hereby, release any Obligor from liability for any Obligations; and
(f)    without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.3.
15.1.11    Limitations. The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.
15.1.12    Payment for Consents. No Obligor will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
15.2    Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.
15.3    Notices and Communications.
15.3.2    Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Obligor Agent’s address shown on the signature pages hereof, and
to any other Person at its address shown on the signature pages hereof (or, in
the case of a Person who becomes a Lender after the Closing Date, at the address
shown on its Assignment and Acceptance), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the US
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by Obligor Agent
shall be deemed received by all Obligors.
15.3.3    Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agent and Lenders make no

-111-

--------------------------------------------------------------------------------

 

assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.
15.3.4    Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Obligors shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform, and Obligors
and Secured Parties acknowledge that “public” information is not segregated from
material non-public information on the Platform. The Platform is provided “as
is” and “as available.” Agent does not warrant the accuracy or completeness of
any information on the Platform nor the adequacy or functioning of the Platform,
and expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
OBLIGOR MATERIALS OR THE PLATFORM. Secured Parties acknowledge that Borrower
Materials may include material non-public information of Obligors and should not
be made available to any personnel who do not wish to receive such information
or who may be engaged in investment or other market-related activities with
respect to any Obligor’s securities. No Agent Indemnitee shall have any
liability to Obligors, Secured Parties or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform or over the internet.
15.3.5    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.
15.4    Performance of Obligors’ Obligations. Agent may, in its discretion at
any time and from time to time, at Obligors’ expense, pay any amount or do any
act required of an Obligor under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Obligors, on demand, with interest from
the date incurred until paid in full, at the Default Rate applicable to Floating
Rate Loans. Any payment made or action taken by Agent under this Section shall
be without prejudice to any right to assert an Event of Default or to exercise
any other rights or remedies under the Loan Documents.
15.5    Credit Inquiries. Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.
15.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

-112-

--------------------------------------------------------------------------------

 

15.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
15.8    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. Any electronic signature, contract formation on
an electronic platform and electronic record-keeping shall have the same legal
validity and enforceability as a manually executed signature or use of a
paper-based recordkeeping system to the fullest extent permitted by Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any similar
state law based on the Uniform Electronic Transactions Act.
15.9    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
15.10    Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.
15.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.
15.12    Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to

-113-

--------------------------------------------------------------------------------

 

its and their partners, directors, officers, employees, agents, advisors and
representatives (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) with the consent of Obligor Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Obligors. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, and tombstone purposes, and may use Obligors’ logos, trademarks or
product photographs for such purposes. As used herein, “Information” means
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law.
15.13    Reserved.
15.14    GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
15.15    Consent to Forum.
15.15.1    Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER CALIFORNIA,
IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO
ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. A final judgment in any
proceeding of any such court shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or any other manner provided by Applicable
Law. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law,
including bringing proceedings in England against any UK Obligor to enforce
their UK Obligations. In relation to any dispute relating to the UK Guaranteed
Obligations, UK Guarantors each hereby irrevocably (i) submits to the
non-exclusive jurisdiction of the courts of England, and (ii) waives objections
to the courts

-114-

--------------------------------------------------------------------------------

 

of England on the grounds of inconvenient forum or otherwise. Nothing in this
Agreement shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.
15.15.2    Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
15.15.3    Judicial Reference. If any action, litigation or proceeding relating
to any Obligations or Loan Documents is filed in a court sitting in or applying
the laws of California, the court shall, and is hereby directed to, make a
general reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall
be an active or retired judge) to hear and determine all issues in such case
(whether fact or law) and to report a statement of decision. Nothing in this
Section shall limit any right of Agent or any other Secured Party to exercise
self-help remedies, such as setoff, foreclosure or sale of any Collateral, or to
obtain provisional or ancillary remedies from a court of competent jurisdiction
before, during or after any judicial reference. The exercise of a remedy does
not waive the right of any party to resort to judicial reference. At Agent’s
option, foreclosure under a mortgage or deed of trust may be accomplished either
by exercise of power of sale thereunder or by judicial foreclosure.
15.16    Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligors. Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
15.17    Patriot Act Notice. Agent and Lenders hereby notify Obligors that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Obligor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent, Issuing Bank
or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

-115-

--------------------------------------------------------------------------------

 

15.18    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]
 



-116-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 
OBLIGORS:


PARAMETRIC SOUND CORPORATION,
a Nevada corporation, as a US Borrower and a UK Guarantor




By:                                                                   
Name:                                                              
Title:                                                                
Address:
                                                             
                                                             
                                                             
Attn:                                                     
Telecopy:                                             








VOYETRA TURTLE BEACH, INC.,
a Delaware corporation, as a US Borrower and a UK Guarantor




By:                                                                 
Name:                                                            
Title:                                                              
Address:
                                                           
                                                           
                                                           
Attn:                                                   
Telecopy:                                           




 
TURTLE BEACH EUROPE LIMITED,
as UK Borrower


By:                                                                  
Name:                                                             
Title:                                                               
Address:
                                                            
                                                            
                                                            
Attn:                                                    
Telecopy:                                            






Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------

 

 
PSC LICENSING CORP.,
a California corporation,  
as a US Guarantor and a UK Guarantor
By:                                                                   
Name: Juergen Stark
Title: President
Address:
                                                              
                                                              
                                                              
Attn:                                                      
Telecopy:                                              


 
VTB HOLDINGS, INC., 
a Delaware corporation,  
as a US Guarantor and a UK Guarantor
By:                                                                      
Name: Juergen Stark
Title: Chief Executive Officer and President
Address:
                                                                
                                                                
                                                                
Attn:                                                        
Telecopy:                                                





[Signatures continue on the following page.]

Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------

 



 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and US Lender




By:                                                                     
Name:                                                                
Title:                                                                  
Address:
                                                               
                                                               
                                                               
Attn:                                                       
Telecopy:                                               




 
BANK OF AMERICA, N.A.,
(acting through its London branch), as UK Lender






By:                                                                      
Name:                                                                 
Title:                                                                   
Address:
                                                                 
                                                                 
                                                                 
Attn:                                                         
Telecopy:                                                 












Loan, Guaranty and Security Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A
to
Loan, Guaranty and Security Agreement
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Loan, Guaranty and Security Agreement dated as of March
31, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among PARAMETRIC SOUND CORPORATION, a Nevada
corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware corporation
(“Voyetra”; and together with Parametric, individually “US Borrower,” and
individually and collectively, jointly and severally, “US Borrowers”), TURTLE
BEACH EUROPE LIMITED, a company limited by shares and incorporated in England
and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually
“Borrower” and individually and collectively, “Borrowers”), PSC LICENSING CORP.,
a California corporation (“PSC”), VTB HOLDINGS, INC., a Delaware corporation
(“VTB”; and together with PSC, individually a “US Guarantor” and individually
and collectively, jointly and severally, “US Guarantors”; and together with US
Borrowers, individually a “UK Guarantor” and individually and collectively,
jointly and severally, “UK Guarantors”; UK Guarantors and US Guarantors,
individually a “Guarantor,” and individually and collectively, “Guarantors”);
the financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent, collateral agent and security trustee for Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), and BANK OF AMERICA, N.A. as sole lead arranger and sole book runner
for the Lenders. Terms are used herein as defined in the Loan Agreement.
[________________________] (“Assignor”) and [________________________]
(“Assignee”) agree as follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor, together with an interest in the Loan Documents
corresponding to the Assigned Interest (as defined below):
1.
a principal amount of $[________] of Assignor’s outstanding US Revolver Loans
and $[___________] of Assignor’s participations in US LC Obligations,

2.
the amount of $[__________] of Assignor’s US Revolver Commitment (which
represents [____]% of the total US Revolver Commitments),(the foregoing items
(a) and (b) being, collectively, the “US Assigned Interest”),

(a)
a principal amount of $[________] of Assignor’s outstanding UK Revolver Loans
and $[___________] of Assignor’s participations in UK LC Obligations, and

(b)
the amount of $[__________] of Assignor’s UK Revolver Commitment (which
represents [____]% of the total UK Revolver Commitments), (the foregoing items
(c) and (d) being, collectively, the “UK Assigned Interest”; and together with
the US Assigned Interests, collectively the “Assigned Interests”).


Exhibit A
1

--------------------------------------------------------------------------------

 



This Agreement shall be effective as of the date (“Effective Date”) indicated in
the corresponding Assignment Notice delivered to Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Agent and US Borrower Agent, if
applicable. From and after the Effective Date, Assignee hereby expressly
assumes, and undertakes to perform, all of Assignor’s obligations in respect of
the Assigned Interest, and all principal, interest, fees and other amounts which
would otherwise be payable to or for Assignor’s account in respect of the
Assigned Interest shall be payable to or for Assignee’s account, to the extent
such amounts accrue on or after the Effective Date.
2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, its US Revolver Commitment is $__________, its UK Revolver
Commitment is $__________, the outstanding balance of its US Revolver Loans and
participations in US LC Obligations is $__________, and the outstanding balance
of its UK Revolver Loans and participations in UK LC Obligations is $__________;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or the performance by Borrowers
of their obligations under the Loan Documents. [Assignor is attaching the
promissory note[s] held by it and requests that Agent exchange such note[s] for
new promissory notes payable to Assignee [and Assignor].]
3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.
4.    This Agreement shall be governed by the laws of the State of California.
If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

____________________________
____________________________
____________________________

Exhibit A
2

--------------------------------------------------------------------------------

 

(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

____________________________
____________________________
____________________________
____________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
____________________________
____________________________
ABA No. _______________________
____________________________
Account No. ____________________
Reference: _____________________
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
____________________________
____________________________
ABA No. _______________________
____________________________
Account No. ____________________
Reference: _____________________

Exhibit A
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
_____________________________________
(“Assignee”)


By___________________________________
Title:
_____________________________________
(“Assignor”)


By___________________________________
Title:
 



Exhibit A
4

--------------------------------------------------------------------------------

 

EXHIBIT B
to
Loan, Guaranty and Security Agreement
ASSIGNMENT NOTICE
Reference is made to (1) the Loan, Guaranty and Security Agreement dated as of
March 31, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among PARAMETRIC SOUND CORPORATION, a
Nevada corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“Voyetra”; and together with Parametric, individually “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach,”
also referred to hereinafter as “UK Borrower”; and together with US Borrowers,
individually “Borrower” and individually and collectively, “Borrowers”), PSC
LICENSING CORP., a California corporation (“PSC”), VTB HOLDINGS, INC., a
Delaware corporation (“VTB”; and together with PSC, individually a “US
Guarantor” and individually and collectively, jointly and severally, “US
Guarantors”; and together with US Borrowers, individually a “UK Guarantor” and
individually and collectively, jointly and severally, “UK Guarantors”; UK
Guarantors and US Guarantors, individually a “Guarantor,” and individually and
collectively, “Guarantors”); the financial institutions party to this Agreement
from time to time as lenders (collectively, “Lenders”), and BANK OF AMERICA,
N.A., a national banking association, as agent, collateral agent and security
trustee for Lenders (in such capacity, together with its successors and assigns
in such capacity, “Agent”), and BANK OF AMERICA, N.A. as sole lead arranger and
sole book runner for the Lenders; and (2) the Assignment and Acceptance dated as
of ____________, 20__ (“Assignment Agreement”), between __________________
(“Assignor”) and ____________________ (“Assignee”). Terms are used herein as
defined in the Loan Agreement.
Assignor hereby notifies [US][UK] Borrowers and Agent of Assignor’s intent to
assign to Assignee pursuant to the Assignment Agreement (a) a principal amount
of $________ of Assignor’s outstanding [US][UK]Revolver Loans and $___________
of Assignor’s participations in [US][UK] LC Obligations, and (b) the amount of
$__________ of Assignor’s [US][UK]Revolver Commitment (which represents ____% of
the total [US][UK]Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and US Borrower
Agent, if applicable. Pursuant to the Assignment Agreement, Assignee has
expressly assumed all of Assignor’s obligations under the Loan Agreement to the
extent of the Assigned Interest, as of the Effective Date.
For purposes of the Loan Agreement, Agent shall deem Assignor’s [US][UK]Revolver
Commitment to be reduced by $_________, and Assignee’s [US][UK] Revolver
Commitment to be increased by $_________.
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________

Exhibit B
1

--------------------------------------------------------------------------------

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment Agreement.
This Notice is being delivered to [US][UK]Borrowers and Agent pursuant to
Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

Exhibit B
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
_____________________________________
(“Assignee”)


By___________________________________
Title:
_____________________________________
(“Assignor”)


By___________________________________
Title:
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
[US BORROWER AGENT]:
_________________________________


By_______________________________
Title:






* No signature required if Assignee is a Lender, US-based Affiliate of a Lender
or Approved Fund, or if an Event of Default exists.
BANK OF AMERICA, N.A.,
as Agent


By_______________________________
Title:


 



Exhibit B
3

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
to
Loan, Guaranty and Security Agreement
REVOLVER COMMITMENTS OF LENDERS


Lender
US Revolver
Commitment
UK Revolver
Commitment
Revolver
Commitment
Bank of America, N.A.
$50,000,000
$0
$50,000,000
Bank of America, N.A. (London Branch)
$0
$10,000,000
$10,000,000








Schedule 1.1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1A
to
Loan, Guaranty and Security Agreement

MANDATORY COST FORMULAE

1
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Conduct Authority and/or the Prudential Regulation Authority (or,
in either case, any other authority which replaces all or any of its functions);
or (b) the requirements of the European Central Bank.



2.
On the first day of each Interest Period (or as soon as possible thereafter)
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender in accordance with the paragraphs set out below. The Mandatory
Cost will be calculated by Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.



3.
The Additional Cost Rate for any Lender lending from a Lending Office in any
Participating Member State will be the percentage notified by that Lender to
Agent. This percentage will be certified by that Lender in its notice to Agent
to be its reasonable determination of the cost (expressed as a percentage of
that Lender’s participation in all Loans made from that Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Lending Office.



4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Agent as follows:



(a)    in relation to a Revolver Loan in Sterling:
AB + C(B - D) + E x 0.01 per cent. per annum
100 - (A + C)
(b)    in relation to a Revolver Loan in any currency other than UK Sterling:
E x 0.01 per cent. per annum.
300
Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if an unpaid Obligation, the additional rate of interest
applicable thereto under the definition of “Default Rate”) payable for the
relevant Interest Period on that unpaid Obligation.

C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.


Schedule 1.1

--------------------------------------------------------------------------------

 

D
is the percentage rate per annum payable by the Bank of England to Agent on
interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by Agent as being the average of the most recent rates of charge
supplied by the three leading banks in the London interbank market appointed by
the Agent (the "Reference Banks") to the Agent pursuant to paragraph 7 below and
expressed in Sterling per £1,000,000.

5.    For the purposes of this Schedule:
5.1
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 of England
or (as may be appropriate) by the Bank of England;

5.2
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or the Prudential Regulation Authority Fees
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

5.3
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

5.4
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.
If requested by Agent, each Reference Bank shall, as soon as practicable after
publication by the Financial Conduct Authority or the Prudential Regulation
Authority, supply to Agent, the rate of charge payable by that Reference Bank to
the Financial Conduct Authority or the Prudential Regulation Authority pursuant
to the Fees Rules in respect of the relevant financial year of the Financial
Conduct Authority or the Prudential Regulation Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Sterling per £1,000,000 of the Tariff Base of that Reference Bank.

8.
Each Lender shall supply any information required by Agent for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

(a)    the jurisdiction of its Lending Office; and
(b)    any other information that the Agent may reasonably require for such
purpose.
Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

Schedule 1.1

--------------------------------------------------------------------------------

 

9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Lender notifies Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Lending Office in the same jurisdiction as its Lending
Office.

10.
Agent shall have no liability to any person if such determination results in an
Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

11.
Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by Agent pursuant to this Schedule in relation to a formula,
the Mandatory Cost, an Additional Cost Rate or any amount payable to a Lender
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

13.
Agent may from time to time, after consultation with Lenders, determine and
notify to all parties hereto any amendments which are required to be made to
this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Conduct Authority, the Prudential Regulation Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.






Schedule 1.1

--------------------------------------------------------------------------------

 

SCHEDULE 8.5
to
Loan, Guaranty and Security Agreement
DEPOSIT ACCOUNTS


Depository Bank
Type of Account
Account Number
 
 
 
 
 
 
 
 
 
 
 
 








Schedule 8.5

--------------------------------------------------------------------------------

 

SCHEDULE 8.6.1
to
Loan, Guaranty and Security Agreement
BUSINESS LOCATIONS
1.
Borrowers currently have the following business locations, and no others:

Chief Executive Office:
Other Locations:
2.
In the five years preceding the Closing Date, Borrowers have had no office or
place of business located in any county other than as set forth above, except:

3.
Each Subsidiary currently has the following business locations, and no others:

Chief Executive Office:
Other Locations:
4.
The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower or Subsidiary:



Name and Address of Party
Nature of
Relationship
Amount of Inventory
Owner of Inventory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 



Schedule 8.6.1

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.4
to
Loan, Guaranty and Security Agreement
NAMES AND CAPITAL STRUCTURE
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:



Name
Jurisdiction
Number and Class
of Authorized Shares
Number and Class
of Issued Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.
The record holders of Equity Interests of each Borrower (other than Parametric)
and Subsidiary are as follows:

Name
Class of Stock
Number of Shares
Record Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



3.
All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows:

4.
In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger, amalgamation, or combination, except:






Schedule 9.1.4

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.11
to
Loan, Guaranty and Security Agreement
REGISTERED PATENTS, REGISTERED TRADEMARKS, REGISTERED COPYRIGHTS AND MATERIAL
LICENSES
1.    Borrowers’ and Subsidiaries’ registered patents:


Patent
Owner
Status in
Patent Office
Federal
Registration No.
Registration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Borrowers’ and Subsidiaries’ registered trademarks:


Trademark
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



3.    Borrowers’ and Subsidiaries’ registered copyrights:


Copyright
Owner
Status in
Copyright Office
Federal
Registration No.
Registration
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



4.
Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):



Licensor
Description of License
Term of License
Royalties Payable
 
 
 
 
 
 
 
 
 
 
 
 








Schedule 9.1.11

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.14
to
Loan, Guaranty and Security Agreement
ENVIRONMENTAL MATTERS









Schedule 9.1.14

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.15
to
Loan, Guaranty and Security Agreement
RESTRICTIVE AGREEMENTS


Entity
Agreement
Restrictive Provisions
 
 
 
 
 
 
 
 
 
 
 
 






Schedule 9.1.15

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.16
to
Loan, Guaranty and Security Agreement
LITIGATION
1.    Proceedings and investigations pending against Borrowers or Subsidiaries:






2.    Threatened proceedings or investigations of which any Borrower or
Subsidiary is aware:






3.    Pending Commercial Tort Claim of any Obligor:





Schedule 9.1.16

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.18
to
Loan, Guaranty and Security Agreement
PENSION PLAN DISCLOSURES



Schedule 9.1.18

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.18
to
Loan, Guaranty and Security Agreement


UK PENSION PLAN DISCLOSURES







Schedule 9.1.18

--------------------------------------------------------------------------------

 

SCHEDULE 9.1.20
to
Loan, Guaranty and Security Agreement
LABOR CONTRACTS
Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:


Parties
Type of Agreement
Term of Agreement
 
 
 
 
 
 
 
 
 
 
 
 








Schedule 9.1.20

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.2
to
Loan, Guaranty and Security Agreement
EXISTING LIENS









Schedule 10.2.2

--------------------------------------------------------------------------------

 

SCHEDULE 10.2.17
to
Loan, Guaranty and Security Agreement
EXISTING AFFILIATE TRANSACTIONS





Schedule 10.2.17